 



Exhibit 10.1
EXECUTION COPY
 
Published CUSIP Number:                     
REVOLVING CREDIT AGREEMENT
Dated as of May 31, 2007
among
WESTERN REFINING, INC.,
as the Borrower,
BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender,
and L/C Issuer
and
The Lenders Party Hereto
GENERAL ELECTRIC CAPITAL CORPORATION
and
PNC BANK, NATIONAL ASSOCIATION,
Co-Syndication Agents
THE BANK OF NOVA SCOTIA
and
WACHOVIA BANK, NATIONAL ASSOCIATION,
Co-Documentation Agents
BANC OF AMERICA SECURITIES LLC,
as
Sole Lead Arranger and Sole Book Manager
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                  Section   Page   ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS  
  1     1.01    
Defined Terms
    1     1.02    
Other Interpretive Provisions
    27     1.03    
Accounting Terms
    27     1.04    
Rounding
    28     1.05    
Times of Day
    28     1.06    
Letter of Credit Amounts
    28          
 
        ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS     28     2.01    
Committed Loans
    28     2.02    
Borrowings, Conversions and Continuations of Committed Loans
    29     2.03    
Letters of Credit
    30     2.04    
Swing Line Loans
    37     2.05    
Prepayments
    40     2.06    
Termination or Reduction of Commitments
    40     2.07    
Repayment of Loans
    41     2.08    
Interest
    41     2.09    
Fees
    42     2.10    
Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate
    42     2.11    
Evidence of Debt
    43     2.12    
Payments Generally; Administrative Agent’s Clawback
    43     2.13    
Sharing of Payments by Lenders
    44     2.14    
Borrowing Base Determinations; Mandatory Prepayments of Loans
    45     2.15    
Security
    46     2.16    
Increase in Commitments
    46          
 
        ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY     47     3.01    
Taxes
    47     3.02    
Illegality
    49     3.03    
Inability to Determine Rates
    49     3.04    
Increased Costs; Reserves on Eurodollar Rate Loans
    49     3.05    
Compensation for Losses
    51     3.06    
Mitigation Obligations; Replacement of Lenders
    51     3.07    
Survival
    52          
 
        ARTICLE IV. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS     52     4.01  
 
Conditions to Initial Credit Extension Hereunder
    52     4.02    
Conditions to all Credit Extensions
    55          
 
        ARTICLE V. REPRESENTATIONS AND WARRANTIES     56     5.01    
Existence, Qualification and Power; Compliance with Laws
    56     5.02    
Authorization; No Contravention
    56     5.03    
Governmental Authorization; Other Consents
    56  

-i-



--------------------------------------------------------------------------------



 



                  Section   Page     5.04    
Binding Effect
    56     5.05    
Financial Statements; No Material Adverse Effect
    57     5.06    
Litigation
    57     5.07    
No Default
    57     5.08    
Ownership of Property; Liens
    57     5.09    
Environmental Compliance
    58     5.10    
Insurance
    58     5.11    
Taxes
    58     5.12    
ERISA Compliance
    58     5.13    
Subsidiaries; Equity Interests
    58     5.14    
Margin Regulations; Investment Company Act
    59     5.15    
Disclosure
    59     5.16    
Compliance with Laws
    59     5.17    
Intellectual Property; Licenses, etc
    59     5.18    
Solvency
    59     5.19    
Collateral Documents
    60          
 
        ARTICLE VI. AFFIRMATIVE COVENANTS     60     6.01    
Financial Statements
    60     6.02    
Certificates; Field Audits; Other Information
    61     6.03    
Notices
    63     6.04    
Payment of Obligations
    64     6.05    
Preservation of Existence, etc
    64     6.06    
Maintenance of Properties
    64     6.07    
Maintenance of Insurance
    64     6.08    
Compliance with Laws and Contractual Obligations
    66     6.09    
Books and Records
    66     6.10    
Inspection Rights; Field Audits
    66     6.11    
Use of Proceeds
    66     6.12    
Guarantors; Additional Security Agreements
    66     6.13    
Prepayment of Giant Subordinated Notes
    68     6.14    
Further Assurances
    68          
 
        ARTICLE VII. NEGATIVE COVENANTS     69     7.01    
Liens
    69     7.02    
Investments
    70     7.03    
Indebtedness
    71     7.04    
Fundamental Changes
    72     7.05    
Dispositions
    72     7.06    
Restricted Payments
    73     7.07    
Change in Nature of Business
    74     7.08    
Transactions with Affiliates
    74     7.09    
Burdensome Agreements
    74     7.10    
Use of Proceeds
    74     7.11    
Financial Covenants
    75     7.12    
Capital Expenditures
    75     7.13    
Prepayment of Certain Other Indebtedness
    75  

-ii-



--------------------------------------------------------------------------------



 



                  Section   Page     7.14    
Amendments to Term Loan Documents
    75     7.15    
Designation of Senior Debt
    76     7.16    
Giant Subordinated Notes
    76     7.17    
Restrictions on Giant Companies Prior to the Subordinated Debt Prepayment Date
    76          
 
        ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES     77     8.01    
Events of Default
    77     8.02    
Remedies Upon Event of Default
    79     8.03    
Application of Funds
    79          
 
        ARTICLE IX. ADMINISTRATIVE AGENT     80     9.01    
Appointment and Authority
    80     9.02    
Rights as a Lender
    81     9.03    
Exculpatory Provisions
    81     9.04    
Reliance by Administrative Agent
    82     9.05    
Delegation of Duties
    82     9.06    
Resignation of Administrative Agent
    82     9.07    
Non-Reliance on Administrative Agent and Other Lenders
    83     9.08    
No Other Duties, etc
    83     9.09    
Administrative Agent May File Proofs of Claim
    83     9.10    
Collateral and Guaranty Matters
    84          
 
        ARTICLE X. MISCELLANEOUS     85     10.01    
Amendments, etc
    85     10.02    
Notices; Effectiveness; Electronic Communication
    87     10.03    
No Waiver; Cumulative Remedies
    88     10.04    
Expenses; Indemnity; Damage Waiver
    89     10.05    
Payments Set Aside
    90     10.06    
Successors and Assigns
    90     10.07    
Treatment of Certain Information; Confidentiality
    94     10.08    
Right of Setoff
    94     10.09    
Interest Rate Limitation
    95     10.10    
Counterparts; Integration; Effectiveness
    95     10.11    
Survival of Representations and Warranties
    95     10.12    
Severability
    96     10.13    
Replacement of Lenders
    96     10.14    
Governing Law; Jurisdiction; etc
    96     10.15    
Waiver of Jury Trial
    97     10.16    
No Advisory or Fiduciary Responsibility
    97     10.17    
USA Patriot Act Notice
    98     10.18    
OTHER LIENS ON COLLATERAL; TERMS OF INTERCREDITOR AGREEMENT; ETC
    98     10.19    
Designated Indebtedness
    99     10.20    
Termination of Commitments Under Existing Credit Agreements
    99     10.21    
ENTIRE AGREEMENT
    99  

-iii-



--------------------------------------------------------------------------------



 



SCHEDULES

     
1.01
  Existing Letters of Credit
2.01
  Commitments and Applicable Percentages
5.06
  Certain Litigation
5.13
  Subsidiaries and Other Equity Interests
7.01
  Existing Liens
7.02
  Investments
10.02
  Administrative Agent’s Office; Certain Addresses for Notices

EXHIBITS

          Form of  
A-1
  Loan Notice
A-2
  Swing Line Loan Notice
B
  Note
C
  Compliance Certificate
D
  Assignment and Assumption
E
  Opinion
F
  Borrowing Base Report
G
  Security Agreement
H
  Guaranty
I
  Intercreditor Agreement

-iv-



--------------------------------------------------------------------------------



 



REVOLVING CREDIT AGREEMENT
     This REVOLVING CREDIT AGREEMENT (“this “Agreement”) is entered into as of
May 31, 2007, among WESTERN REFINING, INC., a Delaware corporation (the
“Borrower”), each lender from time to time party hereto (collectively, the
“Lenders,” and each individually, a “Lender”), and BANK OF AMERICA, N.A., as
Administrative Agent, Swing Line Lender, L/C Issuer and a Lender.
     The Borrower has requested that the Lenders provide a revolving credit
facility to the Borrower, and the Lenders have indicated their willingness to
lend and the L/C Issuer has indicated its willingness to issue Letters of
Credit, in each case, on the terms and subject to the conditions set forth
herein.
     In consideration of the mutual covenants and agreements herein contained,
the parties hereto covenant and agree as follows:
ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS
     1.01 Defined Terms. As used in this Agreement, the following terms shall
have the meanings set forth below:
     “Acquisition” means any transaction or series of related transactions
resulting in, directly or indirectly, (a) the purchase or other acquisition (in
one transaction or a series of transactions) of a material asset of another
Person such as a Refinery, or assets of another Person that constitute a
business unit or all or a substantial part of the business of such Person, or
(b) the acquisition of all of the Equity Interests of a Person.
     “Administrative Agent” means Bank of America, in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.
     “Administrative Agent’s Office” means the Administrative Agent’s address
and, as appropriate, account as set forth on Schedule 10.02, or such other
address or account as the Administrative Agent may from time to time provide to
the Borrower and the Lenders.
     “Administrative Questionnaire” means an Administrative Questionnaire in a
form supplied by the Administrative Agent.
     “Affiliate” means, with respect to any Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
     “Aggregate Commitments” means the Commitments of all the Lenders.
     “Agreement” means this Revolving Credit Agreement, as the same may
hereafter be renewed, extended, amended or restated from time to time.
     “Albuquerque Terminal” means the terminal owned and operated by Giant
Mid-Continent, located in or near Albuquerque, New Mexico.
     “Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time. If the commitment of each
Lender to make Loans and the obligation of the L/C Issuer to make L/C Credit
Extensions have been terminated pursuant to Section 8.02 or if the

 



--------------------------------------------------------------------------------



 



Aggregate Commitments have expired, then the Applicable Percentage of each
Lender shall be determined based on the Applicable Percentage of such Lender
most recently in effect, giving effect to any subsequent assignments. The
initial Applicable Percentage of each Lender is set forth opposite the name of
such Lender on Schedule 2.01 or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable.
     “Applicable Rate” means, from time to time, the following percentages per
annum, based upon the Consolidated Leverage Ratio as set forth below:

                              Applicable Rate                 Eurodollar        
            Rate     Pricing   Consolidated   Commitment   Letters of     Level
  Leverage Ratio   Fee   Credit   Base Rate
1
  ≤ 1.5     0.25 %     1.25 %     0.25 %
2
  > 1.5 but ≤ 2.0     0.30 %     1.375 %     0.375 %
3
  > 2.0 but ≤ 3.0     0.35 %     1.50 %     0.50 %
4
  > 3.0 but ≤ 3.5     0.375 %     1.75 %     0.75 %
5
  > 3.5     0.50 %     2.00 %     1.00 %

     Any increase or decrease in the Applicable Rate resulting from a change in
the Consolidated Leverage Ratio shall become effective as of the first Business
Day immediately following the date the Compliance Certificate is delivered
pursuant to Section 6.02(b) hereof; provided, however, that if a Compliance
Certificate is not delivered when due in accordance with such Section, the
highest Pricing Level shall apply as of the first Business Day after the date on
which such Compliance Certificate was required to be delivered.
     The Applicable Rate in effect from the Closing Date through the date of the
first adjustment pursuant to the preceding paragraph shall be Pricing Level 3.
     Notwithstanding anything to the contrary in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).
     “Approved Fund” means any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.
     “Arranger” means Banc of America Securities LLC, in its capacity as sole
lead arranger and sole book manager.
     “Assignee Group” means two or more Eligible Assignees that are Affiliates
of one another or two or more Approved Funds managed by the same investment
advisor.
     “Assignment and Assumption” means an assignment and assumption entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit D or any other form approved by the
Administrative Agent.

2



--------------------------------------------------------------------------------



 



     “Attributable Indebtedness” means, on any date, (a) in respect of any
capital lease of any Person, the capitalized amount thereof that would appear on
a balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.
     “Audited Financial Statements” means the audited consolidated balance sheet
of the Borrower and the Western Subsidiaries for the fiscal year ended
December 31, 2006, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for such fiscal year of the
Borrower and its Subsidiaries, including the notes thereto.
     “Availability” means, at any time, (a) the lesser of (i) the Aggregate
Commitments and (ii) the Borrowing Base, minus (b) the sum of (i) the
Outstanding Amount of all Loans and (ii) the Outstanding Amount of all Letter of
Credit Obligations.
     “Availability Period” means the period from and including the Closing Date
to the earliest of (a) the Maturity Date, (b) the date of termination of the
Commitments pursuant to Section 2.06, and (c) the date of termination of the
Commitment of each Lender pursuant to Section 8.02.
     “Bank of America” means Bank of America, N.A. and its successors.
     “Barrel” means a volume of forty-two (42) US gallons corrected for
temperature to sixty (60) degrees Fahrenheit.
     “Base Rate” means for any day a fluctuating rate per annum equal to the
higher of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest
in effect for such day as publicly announced from time to time by Bank of
America as its “prime rate.” The “prime rate” is a rate set by Bank of America
based upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in such rate announced by Bank of America shall take effect at
the opening of business on the day specified in the public announcement of such
change.
     “Base Rate Committed Loan” means a Committed Loan that is a Base Rate Loan.
     “Base Rate Loan” means a Loan that bears interest based on the Base Rate.
     “Bloomfield Refinery” means the refinery owned by San Juan, and operated by
Giant Arizona, located in or near Farmington, New Mexico.
     “Borrower” has the meaning specified in the introductory paragraph hereto.
     “Borrowing” means the borrowing during the Availability Period consisting
of simultaneous Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period, made by each of the Lenders pursuant to
Section 2.01.
     “Borrowing Base” means the amount calculated monthly or weekly, as
applicable, pursuant to Section 2.14(a) based upon information contained in the
Borrowing Base Report.
     “Borrowing Base Assets” means Eligible Accounts Receivable, Eligible
Refinery Hydrocarbon Inventory, Eligible Lubricants Inventory, and Eligible
In-Transit Crude Oil.

3



--------------------------------------------------------------------------------



 



     “Borrowing Base Report” means a report substantially in the form of
Exhibit F hereto.
     “Business Day” means any day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day on which
dealings in Dollar deposits are conducted by and between banks in the London
interbank eurodollar market.
     “Capital Expenditures” means, with respect to any Person for any period,
any expenditure in respect of the purchase or other acquisition of any fixed or
capital asset (excluding normal replacements and maintenance which are properly
charged to current operations). For purposes of this definition, (a) the
purchase price of equipment that is purchased simultaneously with the trade-in
of existing equipment or with insurance proceeds shall be included in Capital
Expenditures only to the extent of the gross amount by which such purchase price
exceeds the credit granted by the seller of such equipment for the equipment
being traded in at such time or the amount of such insurance proceeds, as the
case may be, and (b) the term “Capital Expenditures” shall not include
Investments.
     “Cash Collateralize” has the meaning specified in Section 2.03(g).
     “Cash Equivalents” means
     (a) readily marketable obligations issued or directly and fully guaranteed
or insured by the United States of America or any agency or instrumentality
thereof having maturities of not more than 360 days from the date of acquisition
thereof; provided that the full faith and credit of the United States of America
is pledged in support thereof;
     (b) time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States of America, any state thereof or the
District of Columbia or is the principal banking subsidiary of a bank holding
company organized under the laws of the United States of America, any state
thereof or the District of Columbia, and is a member of the Federal Reserve
System, (ii) issues (or the parent of which issues) commercial paper rated as
described in clause (c) of this definition and (iii) has combined capital and
surplus of at least $1,000,000,000, in each case with maturities of not more
than 180 days from the date of acquisition thereof;
     (c) commercial paper issued by any Person organized under the laws of any
state of the United States of America and rated at least “Prime-2” (or the then
equivalent grade) by Moody’s or at least “A-2” (or the then equivalent grade) by
S&P, in each case with maturities of not more than 180 days from the date of
acquisition thereof; provided that if any such commercial paper is not rated at
least “Prime-1” (or the then equivalent grade) by Moody’s or at least “A-1” (or
the then equivalent grade) by S&P, then in order to be considered a permissible
Investment for purposes of Section 7.02(a), the following limitation shall
apply: the Borrower and its Subsidiaries shall not hold more than $40,000,000 in
the aggregate of such commercial paper issued by a single issuer; and
     (d) Investments, classified in accordance with GAAP as current assets of
the Borrower or any of its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, which are administered by
financial institutions that have the highest rating obtainable from either
Moody’s or S&P, and the portfolios of which are limited solely to Investments of
the character, quality and maturity described in clauses (a), (b) and (c) of
this definition.
     “Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash

4



--------------------------------------------------------------------------------



 



management arrangements made or entered into at any time, or in effect at any
time, whether directly or indirectly, and whether as a result of assignment or
transfer or otherwise, between the Borrower or any Subsidiary and any Cash
Management Bank.
     “Cash Management Bank” means a Lender or Affiliate of a Lender that is a
party to a Cash Management Agreement, in its capacity as party to such Cash
Management Agreement; provided, however that if such Person ceases to be a
Lender or an Affiliate of a Lender, such Person shall no longer be a “Cash
Management Bank.”
     “Change in Law” means the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.
     “Change of Control” means an event or series of events by which:
     (a) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such
plan), other than the Existing Owners, becomes the “beneficial owner” (as
defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934,
except that a person or group shall be deemed to have “beneficial ownership” of
all securities that such person or group has the right to acquire, whether such
right is exercisable immediately or only after the passage of time (such right,
an “option right”)), directly or indirectly, of 30% or more of (i) the direct or
indirect Equity Interests of the Borrower or (ii) the Equity Interests of the
Borrower entitled to vote for members of the board of directors or equivalent
governing body of the Borrower on a fully-diluted basis (and taking into account
all such securities that such person or group has the right to acquire pursuant
to any option right);
     (b) during any period of 12 consecutive months, a majority of the members
of the board of directors or other equivalent governing body of the Borrower
cease to be composed of individuals (i) who were members of that board or
equivalent governing body on the first day of such period, (ii) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors); or
     (c) any Person or two or more Persons, other than the Existing Owners,
acting in concert shall have acquired by contract or otherwise, or shall have
entered into a contract or arrangement that, upon consummation thereof, will
result in its or their acquisition of the power to exercise, directly or
indirectly, a controlling influence over the management or policies of the
Borrower, or control over the Equity Interests of the Borrower entitled to vote
for members of the board of directors or equivalent governing body of the
Borrower on a fully-diluted basis (and taking into account all such securities
that such Person or group has the right to acquire pursuant to any option right)
representing 30% or more of the combined voting power of such securities.

5



--------------------------------------------------------------------------------



 



     “Ciniza Refinery” means the refinery owned and operated by Giant Arizona,
located in or near Gallup, New Mexico.
     “Closing Date” means the first date all the conditions precedent in Section
4.01 are satisfied or waived in accordance with Section 10.01.
     “Code” means the Internal Revenue Code of 1986.
     “Collateral” means all property and interests in property and proceeds
thereof now owned or hereafter acquired by the Borrower or any Guarantor and
their respective Subsidiaries in or upon which a Lien now or hereafter exists in
favor of the Administrative Agent, for the benefit of the Lender Secured
Parties, whether under this Agreement or under any other document executed by
any such Person and delivered to the Administrative Agent or any Lender Secured
Party.
     “Collateral Documents” means, collectively, (a) the Security Agreements,
each Deposit Account Control Agreement, each Investment Account Control
Agreement, the Guaranties and all other security agreements, mortgages, deeds of
trust, patent and trademark assignments, lease assignments, guaranties and other
similar agreements executed by the Borrower, any Subsidiary, or any Guarantor in
favor of the Administrative Agent, for the benefit of the Lender Secured
Parties, now or hereafter delivered to the Administrative Agent or any Lender
Secured Party pursuant to or in connection with the transactions contemplated
hereby, and all financing statements (or comparable documents now or hereafter
filed in accordance with the UCC or comparable law) against the Borrower, any
Subsidiary or any Guarantor, as debtor, in favor of the Administrative Agent,
for the benefit of the Lender Secured Parties, as secured party, and (b) any
amendments, supplements, modifications, renewals, replacements, consolidations,
substitutions and extensions of any of the foregoing.
     “Commitment” means, as to each Lender, its obligation to (a) make Committed
Loans to the Borrower pursuant to Section 2.01, (b) purchase participations in
L/C Obligations, and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 2.01 or in the Assignment and
Assumption or joinder agreement pursuant to which such Lender becomes a party
hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement.
     “Committed Loan” has the meaning specified in Section 2.01.
     “Compliance Certificate” means a certificate substantially in the form of
Exhibit C.
     “Consolidated EBITDA” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus (a) the following to the extent deducted in calculating
such Consolidated Net Income: (i) Consolidated Interest Charges for such period,
(ii) the provision for Federal, state, local and foreign income taxes payable by
the Borrower and its Subsidiaries for such period, (iii) depreciation and
amortization expense and (iv) other non-recurring expenses of the Borrower and
its Subsidiaries reducing such Consolidated Net Income which do not represent a
cash item in such period or any future period and minus (b) the following to the
extent included in calculating such Consolidated Net Income: all non-cash items
increasing Consolidated Net Income for such period.
     For purposes of determining the Consolidated Leverage Ratio on June 30,
2007, September 30, 2007, December 31, 2007, and March 31, 2008, Consolidated
EBITDA for the fiscal quarters ended on each such date (with respect to the
portion of each such period ending prior to the Closing Date) shall be
calculated on a pro forma basis to include the EBITDA of the Giant Companies for
such period. (“EBITDA of the Giant Companies” shall be calculated for the Giant
Companies on a consolidated basis

6



--------------------------------------------------------------------------------



 



in a manner consistent with the definition of “Consolidated EBITDA” set forth
above.) If requested by the Administrative Agent, the Borrower shall deliver
such documentation as may be reasonably requested by the Administrative Agent
with respect to the calculations of such Consolidated EBITDA and the
Administrative Agent shall be reasonably satisfied with such calculations.
     If, since the beginning of any four fiscal quarter period for which
Consolidated EBITDA is being determined, the Borrower or a Subsidiary shall have
consummated an Acquisition, then Consolidated EBITDA for such period shall be
calculated giving pro forma effect to such Acquisition (including the revenues
of the properties acquired), as if such Acquisition had occurred on the first
day of such period. Such pro forma adjustments shall be calculated in a manner
satisfactory to the Administrative Agent.
     “Consolidated Interest Charges” means, for any period, for the Borrower and
its Subsidiaries on a consolidated basis, the sum of (a) all interest, premium
payments, debt discount, fees, charges and related expenses of the Borrower and
its Subsidiaries in connection with borrowed money (including capitalized
interest) or in connection with the deferred purchase price of assets, in each
case to the extent treated as interest in accordance with GAAP, (b) the portion
of rent expense of the Borrower and its Subsidiaries with respect to such period
under capital leases that is treated as interest in accordance with GAAP, and
(c) interest expense attributable to Synthetic Lease Obligations.
     “Consolidated Interest Coverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated EBITDA for the period of the four
prior fiscal quarters ending on such date to (b) Consolidated Interest Charges
for such period; provided, however that the Consolidated Interest Coverage Ratio
as of September 30, 2007 shall mean the ratio of (a) Consolidated EBITDA for the
period of the three fiscal quarters ending on such date to (b) Consolidated
Interest Charges for such period. The following is included in this definition
for the avoidance of doubt: in calculating the Consolidated Interest Coverage
Ratio, the Borrower will not make pro forma adjustments to Consolidated EBITDA
or Consolidated Interest Charges to reflect the Giant Companies’ results for the
period preceding the Merger.
     “Consolidated Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Total Indebtedness as of such date to (b) Consolidated
EBITDA for the period of the four fiscal quarters most recently ended.
     “Consolidated Net Income” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the net income of the Borrower and its
Subsidiaries as determined in accordance with GAAP (excluding extraordinary
gains and extraordinary losses) for that period; provided, that, there shall be
excluded from such net income (to the extent otherwise included therein) the
income (or loss) of any entity other than a Subsidiary in which the Borrower or
any Subsidiary has an ownership interest, except to the extent that any such
income has been actually received by the Borrower or such Subsidiary in the form
of cash dividends or similar cash distributions.
     “Consolidated Total Indebtedness” means, as of any date of determination,
Indebtedness of the Borrower and its Subsidiaries on a consolidated basis, other
than (a) undrawn or unfunded amounts under letters of credit, surety bonds and
similar instruments, and (b) Indebtedness pursuant to Swap Contracts that have
not been closed out or terminated.
     “Contractual Obligation” means, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.

7



--------------------------------------------------------------------------------



 



     “Control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
     “Control Agent” has the meaning set forth in the Intercreditor Agreement.
     “Credit Extension” means (a) a Borrowing, (b) a Swing Line Borrowing and
(c) an L/C Credit Extension.
     “Debtor Relief Laws” means the Bankruptcy Code of the United States, and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.
     “Default” means any event or condition that constitutes an Event of Default
or that, with the giving of any notice, the passage of time, or both, would be
an Event of Default.
     “Default Rate” means (a) when used with respect to Obligations other than
Letter of Credit Fees, an interest rate equal to (i) the Base Rate, plus
(ii) the Applicable Rate, if any, applicable to Base Rate Loans, plus (iii) 2%
per annum; provided, however, that with respect to a Eurodollar Rate Loan, the
Default Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate) otherwise applicable to such Loan plus 2% per annum, and
(b) when used with respect to Letter of Credit Fees, a rate equal to the
Applicable Rate plus 2% per annum.
     “Defaulting Lender” means any Lender that (a) has failed to fund any
portion of the Committed Loans, participations in L/C Obligations or
participations in Swing Line Loans required to be funded by it hereunder within
one Business Day of the date required to be funded by it hereunder unless such
failure has been cured, (b) has otherwise failed to pay over to the
Administrative Agent or any other Lender any other amount required to be paid by
it hereunder within one Business Day of the date when due, unless the subject of
a good faith dispute or unless such failure has been cured, or (c) has been
deemed insolvent or become the subject of a bankruptcy or insolvency proceeding.
     “Deposit Account Control Agreement” means an agreement substantially in the
form of Annex G to the form of Security Agreement attached as Exhibit G hereto
or any other agreement in form and substance satisfactory to the Administrative
Agent serving a similar purpose, among a Loan Party, the Administrative Agent or
the Control Agent, and a Depository Bank.
     “Depository Bank” means a bank, savings bank, savings and loan association,
credit union, trust company, or other depository institution that has entered
into a Deposit Account Control Agreement.
     “Disposition” or “Dispose” means the sale, transfer, license, lease or
other disposition (including any sale and leaseback transaction) of any property
by any Person, including any sale, assignment, transfer or other disposal, with
or without recourse, of any notes or accounts receivable or any rights and
claims associated therewith, the Net Cash Proceeds of which are $1,000,000.00 or
more.
     “Dollar” and “$” mean lawful money of the United States.
     “El Paso Refinery” means the refineries owned and operated by the Borrower
located at 6500 Trowbridge Drive, El Paso, Texas.
     “Eligible Account Obligor” means, on any date, any Person obligated to pay
a Receivable (a) that is not the Borrower, a Subsidiary or an Affiliate of the
Borrower; (b) that has not filed for, and is not

8



--------------------------------------------------------------------------------



 



currently the object of, a proceeding relating to its bankruptcy, insolvency,
reorganization, winding-up or composition or reorganization of debts; (c) that
is in good standing with the Borrower and its Subsidiaries and satisfies all
applicable credit standards of the Borrower and its Subsidiaries; and (d) for
which not more than 50% of the aggregate value of the Receivables of such
account debtor have not been paid by the date 30 days after the respective due
dates therefor.
     “Eligible Accounts Receivable” means, on any date, all Receivables
denominated in Dollars payable by Eligible Account Obligors, except:
     (a) billed Receivables that have not been paid by the date 30 days after
the respective due dates therefor;
     (b) any Receivable subject to any asserted defense, dispute, claim, offset
or counterclaim, unless (i) the applicable account debtor has entered into an
agreement acceptable to the Administrative Agent to waive the foregoing rights,
or (ii) with respect to any such Receivable, (A) Chevron U.S.A. Inc. or Chevron
Pipe Line Company (collectively, “Chevron”) (or any Affiliate of Chevron) is the
applicable account debtor, (B) the Borrower’s obligation to pay for crude oil
constitutes the applicable setoff, and (C) the Borrower’s payment obligation is
fully secured by a Letter of Credit; provided that, if any such defense,
dispute, claim, offset or counterclaim is asserted with respect to such
Receivable in an amount equal to a sum certain, then such Receivable shall be an
Eligible Account Receivable to the extent the face amount thereof exceeds such
sum certain;
     (c) all Receivables from an account debtor from whom a check, promissory
note, draft, trade acceptance or other instrument for the payment (in whole or
in part) of money has been received, presented for payment and returned
uncollected for any reason;
     (d) all Receivables subject to any repurchase or return arrangement;
     (e) Receivables owed to a Loan Party by an Eligible Account Obligor, the
aggregate unpaid balance of which exceeds twenty percent (20%) of the aggregate
unpaid balance of all Receivables owed to the Loan Parties at such time by all
of the Loan Parties’ account debtors, but only to the extent of such excess;
     (f) all Receivables that are payable by their terms more than 30 days from
the respective invoice dates therefor;
     (g) any Receivable in which the Lenders do not have a valid and perfected
first priority security interest;
     (h) any Receivable of a Loan Party with respect to which any event
described in Sections 8.01(f) or (g) shall have occurred and be continuing;
     (i) Receivables with respect to which the account debtor is not a Person
resident in the United States;
     (j) Receivables with respect to which goods have been placed on
consignment, guaranteed sale or other terms by reason of which the payment by
the account debtor may be conditional;
     (k) Receivables with respect to which an invoice has not been sent prior to
the date of any Borrowing Base Report in which such Receivables are included for
purposes of calculation of the Borrowing Base;

9



--------------------------------------------------------------------------------



 



     (l) Receivables which arise out of any contract or order which, by its
terms, forbids or makes void or unenforceable any assignment by the applicable
Loan Party to the Administrative Agent, for the benefit of the Lender Secured
Parties, of the Receivable arising with respect thereto;
     (m) Receivables evidenced by any instrument, unless such instrument has
been delivered to the Administrative Agent for the benefit of the Lender Secured
Parties;
     (n) Receivables if the Required Lenders believe, in the exercise of their
reasonable judgment, that the collection thereof is impaired or that the
receivable may not be paid by reason of the account debtor’s inability to pay;
     (o) Receivables that are otherwise identified as unsatisfactory to the
Administrative Agent or the Required Lenders using reasonable business judgment;
and
     (p) Receivables owed by the government of the United States of America, or
any department, agency, public corporation, or other instrumentality thereof
that do not constitute Eligible U.S. Government Accounts Receivable; and
Receivables owed by any other Governmental Authority unless the Borrower has
satisfied the requirements of applicable law, including delivering documentation
satisfactory to the Administrative Agent, to effectuate the assignment of such
Receivables and establish the right of the Administrative Agent to enforce
payment directly against the account obligor.
     “Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 10.06(b)(iii)).
     “Eligible Cash” means cash held in a segregated restricted deposit account
maintained with and pledged to the Administrative Agent, for the benefit of the
Lender Secured Parties, as security for the Obligations, and in which the
Administrative Agent, for the benefit of the Lender Secured Parties, has a first
priority perfected security interest.
     “Eligible In-Transit Crude Oil” means In-Transit Crude Oil that satisfies
the criteria set forth in the definition of Eligible Refinery Hydrocarbon
Inventory (other than the requirements as to location of such inventory) and,
unless otherwise agreed by the Administrative Agent: (a) the purchase price of
which is supported by a Letter of Credit, and (b) as to which the Administrative
Agent has received a third party agreement from the operator of the pipeline in
form satisfactory to the Administrative Agent; in each case valued at the lower
of cost (determined in accordance with GAAP on a FIFO basis) or market value,
and determined after, if required by the Administrative Agent, taking into
account transportation and handling charges that affect the value thereto as
determined by the Administrative Agent.
     “Eligible Lubricants Inventory” means, at any date, the aggregate value
(which shall be the lower of cost (determined in accordance with GAAP on a FIFO
basis) or market value) of all readily marketable, saleable and useful
Lubricants (excluding (a) any and all Lubricants in which the Lenders do not
have a valid and perfected first priority security interest, except that such
security interest may be subject to statutory Liens in respect of First Purchase
Crude Payables that are not delinquent, (b) any and all Lubricants located on
leased premises or held by a bailee or otherwise subject to any third party
interest, with respect to which any landlord’s waiver or other third party
agreement requested by the Administrative Agent or the Required Lenders shall
not have been furnished, and (c) Lubricants of any Subsidiary with respect to
which any event described in Section 8.01(f) or (g) shall have occurred and be
continuing), owned by the Borrower or a Guarantor located at the Refineries or
in the Albuquerque Terminal, the Flagstaff Terminal, or at other terminals,
storage tanks and lines related thereto (including line fills but excluding
basic sediment and water and slop oil), bulk plants, service stations and
cardlocks,

10



--------------------------------------------------------------------------------



 



in each case owned or leased and operated by the Borrower or Guarantors, or at
such other locations as may be approved from time to time by the Administrative
Agent, provided, however, that such Lubricants are not obsolete, unsalable,
damaged or otherwise unfit for sale or further processing in the ordinary course
of business or otherwise unsatisfactory to the Administrative Agent or the
Required Lenders using reasonable business judgment.
     “Eligible Refinery Hydrocarbon Inventory” means, at any date, the aggregate
value (which shall be the lower of cost (determined in accordance with GAAP on a
FIFO basis) or market value) of all readily marketable, saleable and useful
Petroleum Inventory (excluding any and all Petroleum Inventory (a) in which the
Lenders do not have a valid and perfected first priority security interest,
except that such security interest may be subject to statutory Liens in respect
of First Purchase Crude Payables that are not delinquent, (b) located on leased
premises (other than Petroleum Inventory at leased service stations and
cardlocks operated by the Borrower or one of the Guarantors), or held by a
bailee or otherwise subject to any third party interest with respect to which a
landlord’s waiver or other third party agreement requested by the Administrative
Agent or the Required Lenders shall not have been furnished, (c) attributable to
any Subsidiary with respect to which any event described in Subsection 8.01(f)
or (g) shall have occurred and be continuing, or (d) that is in transit from
vendors or suppliers) owned by the Borrower or a Guarantor and located at the
Refineries or in the Albuquerque Terminal, the Flagstaff Terminal, or at other
terminals, field production tanks, storage tanks and lines related thereto
(including line fills but excluding basic sediment and water and slop oil), bulk
plants, service stations and cardlocks, in each case owned or leased and
operated by the Borrower or Guarantors, or at such other locations as may be
approved from time to time by the Administrative Agent; provided, that such
Petroleum Inventory is not obsolete, unsalable, damaged or otherwise unfit for
sale or further processing in the ordinary course of business or otherwise
unsatisfactory to the Administrative Agent or the Required Lenders using
reasonable business judgment.
     “Eligible U.S. Government Accounts Receivable” means Eligible Accounts
Receivable owed by the government of the United States of America, or any
department, agency, public corporation, or other instrumentality thereof;
provided, that the requirement of acknowledgement by the government set forth in
the Federal Assignment of Claims Act of 1940, as amended (31 U.S.C. § 3727 et
seq.), and any steps necessary to perfect the Administrative Agent’s Liens
therein and to give the Administrative Agent the right to collect such accounts,
have been complied with to the Administrative Agent’s satisfaction with respect
to such accounts.
     “Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.
     “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.
     “Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)

11



--------------------------------------------------------------------------------



 



such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
     “ERISA” means the Employee Retirement Income Security Act of 1974.
     “ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
     “ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) a withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Plan amendment as a termination under Sections 4041 or 4041A of
ERISA, or the commencement of proceedings by the PBGC to terminate a Pension
Plan or Multiemployer Plan; (e) an event or condition which constitutes grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan or Multiemployer Plan; or (f) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Borrower
or any ERISA Affiliate.
     “Eurodollar Rate” means, for any Interest Period with respect to a
Eurodollar Rate Loan, the rate per annum equal to the British Bankers
Association LIBOR Rate (“BBA LIBOR”), as published by Reuters (or other
commercially available source providing quotations of BBA LIBOR as designated by
the Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two (2) Business Days prior to the commencement of such Interest Period,
for Dollar deposits (for delivery on the first day of such Interest Period) with
a term equivalent to such Interest Period. If such rate is not available at such
time for any reason, then the “Eurodollar Rate” for such Interest Period shall
be the rate per annum determined by the Administrative Agent to be the rate at
which deposits in Dollars for delivery on the first day of such Interest Period
in same day funds in the approximate amount of the Eurodollar Rate Loan being
made, continued or converted by Bank of America and with a term equivalent to
such Interest Period would be offered by Bank of America’s London Branch to
major banks in the London interbank eurodollar market at their request at
approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period.
     “Eurodollar Rate Loan” means a Committed Loan that bears interest at a rate
based on the Eurodollar Rate.
     “Event of Default” has the meaning specified in Section 8.01.
     “Excluded Taxes” means, with respect to the Administrative Agent, any
Lender, the L/C Issuer or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder, (a) taxes imposed on or
measured by its overall net income (however denominated), and franchise taxes
imposed on it (in lieu of net income taxes), by the jurisdiction (or any
political subdivision thereof) under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable Lending Office is located, (b) any branch
profits taxes imposed by the United States or any similar tax imposed by any
other jurisdiction in which the Borrower

12



--------------------------------------------------------------------------------



 



is located and (c) in the case of a Foreign Lender (other than an assignee
pursuant to a request by the Borrower under Section 10.13), any withholding tax
that is imposed on amounts payable to such Foreign Lender at the time such
Foreign Lender becomes a party hereto (or designates a new Lending Office) or is
attributable to such Foreign Lender’s failure or inability (other than as a
result of a Change in Law) to comply with Section 3.01(e), except to the extent
that such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new Lending Office (or assignment), to receive additional
amounts from the Borrower with respect to such withholding tax pursuant to
Section 3.01(a).
     “Existing Giant Credit Agreement” means that certain Fourth Amended and
Restated Credit Agreement dated as of June 27, 2005 among Giant, as borrower,
Bank of America as administrative agent, and the lenders party thereto, as
amended.
     “Existing Letters of Credit” means each of the letters of credit issued
under either the Existing Western Credit Agreement or the Existing Giant Credit
Agreement, in each case, outstanding on the Closing Date, including those
letters of credit described on Schedule 1.01B.
     “Existing Owners” means those Persons who are owners of the Equity
Interests of RHC Holdings, L.P. , as of the Closing Date, members of their
immediate families and Persons (including trusts established for estate planning
purposes) that are Affiliates thereof.
     “Existing Western Credit Agreement” means that certain Amended and Restated
Revolving Credit Agreement dated as of January 24, 2006 among the Borrower and
Western Refining Company, L.P., as borrowers, Bank of America, as administrative
agent, and the lenders party thereto.
     “Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided, that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.
     “Fee Letter” means the letter agreement, dated November 9, 2006, among the
Borrower, the Administrative Agent and the Arranger.
     “Feedstocks” means all crude oil, natural gas liquids, and other
Hydrocarbons and ethanol, in so far as such Feedstocks are used or useful as
fuel or in the manufacture, processing, refining, or blending of Intermediate
Products and Refined Products at one or more Refineries.
     “First Purchase Crude Payables” means the unpaid amount of any payable
obligation of the Borrower or any of its Subsidiaries related to the purchase of
Feedstocks by the Borrower or any of its Subsidiaries which are (in the
reasonable judgment of the Administrative Agent) secured by a statutory Lien,
which shall include but not be limited to the statutory Liens created under the
Laws of Texas, New Mexico, Wyoming, Kansas, and Oklahoma, to the extent such
payable obligation is not at the time of determination covered by a Letter of
Credit issued hereunder.
     “Flagstaff Terminal” means the terminal in or near Flagstaff, Arizona,
owned and operated by Giant Mid-Continent.

13



--------------------------------------------------------------------------------



 



     “Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States, each state thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
     “FRB” means the Board of Governors of the Federal Reserve System of the
United States.
     “Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
     “GAAP” means generally accepted accounting principles in the United States
set forth in the opinions and pronouncements of the Accounting Principles Board
and the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
     “Giant” means Giant Industries, Inc., a Delaware corporation.
     “Giant 8% Subordinated Indenture” means the Indenture dated of May 3, 2004
among Giant, the subsidiary guarantors therein named and The Bank of New York as
trustee, together with the First Supplemental Indenture dated as of May 3, 2004.
     “Giant 8% Subordinated Notes” means the 8% senior subordinated notes issued
by Giant pursuant to the Giant 8% Subordinated Indenture.
     “Giant 11% Subordinated Indenture” means the Indenture dated May 14, 2002,
among Giant, the subsidiary guarantors therein named and The Bank of New York as
trustee.
     “Giant 11% Subordinated Notes” means the 11% senior subordinated notes
issued by Giant pursuant to the Giant 11% Subordinated Indenture.
     “Giant Arizona” means Giant Industries Arizona, Inc., an Arizona
corporation.
     “Giant Audited Financial Statements” means the audited consolidated balance
sheet of the Giant and its Subsidiaries for the fiscal year ended December 31,
2006, and the related consolidated statements of income or operations,
shareholders’ equity and cash flows for such fiscal year of Giant and its
Subsidiaries, including the notes thereto.
     “Giant Catastrophic Material Adverse Effect” means any change, event or
effect that, individually or together with other changes, events or effects, has
been or would reasonably be expected to be materially adverse to (x) the
business, assets and liabilities (taken together), results of operations or
financial condition of Giant and its Subsidiaries on a consolidated basis or
(y) the ability of Giant to consummate the Merger or the other transactions
contemplated by the Merger Agreement or fulfill the conditions to closing set
forth in the Merger Agreement, except to the extent that such change, event or
effect results from (i) general political or economic conditions (including
prevailing interest rates and stock market levels) in the United States or other
countries in which Giant or its Subsidiaries operate, (ii) effects of conditions
or events that are generally applicable to the petroleum refining industry,
including effects of changes in the price of crude oil and product prices,
(iii) changes in laws or regulations affecting the petroleum refining industry
generally, (iv) the announcement or pendency of the Merger, or changes or
effects resulting from the taking of any action required to comply with the
express terms of the Merger Agreement, or (v) any stockholder litigation
instituted as a result of that certain Amendment No. 1

14



--------------------------------------------------------------------------------



 



to the Merger Agreement dated as of November 12, 2006; provided, however, that
such changes, events or effects described in clauses (i), (ii) or (iii) do not
affect Giant in a materially disproportionate manner relative to other companies
in the petroleum refining industry. For purpose of clause (x) of this
definition, no change, event or effect shall be considered in determining
whether a Giant Catastrophic Material Adverse Effect has occurred unless it has
or is likely to result in losses, liabilities, claims, costs or damages, net of
any available insurance, of $10.0 million or more prior to December 31, 2011,
and a Giant Catastrophic Material Adverse Effect shall not be deemed to have
occurred under clause (x) unless and until such changes, events or effects have
or are likely to result in aggregate losses, liabilities, claims, costs or
damages, net of any available insurance, of $200.0 million or more prior to
December 31, 2011.
     “Giant Companies” means Giant and its Subsidiaries.
     “Giant Company Loans” has the meaning set forth in Section 7.17(a)(i).
     “Giant Company Note” has the meaning set forth in Section 7.17(a)(i).
     “Giant Mid-Continent” means Giant Mid-Continent, Inc., an Arizona
corporation and a wholly-owned Subsidiary of Giant Arizona.
     “Giant Subordinated Indentures” means the Giant 11% Subordinated Indenture
and the Giant 8% Subordinated Indenture, collectively.
     “Giant Subordinated Notes” means the Giant 11% Subordinated Notes and the
Giant 8% Subordinated Notes, collectively.
     “Giant Yorktown” means Giant Yorktown, Inc., a Delaware corporation and a
wholly-owned Subsidiary of Giant Arizona.
     “Governmental Authority” means the government of the United States or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).
     “Guarantee” means, as to any Person, any (a) obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum

15



--------------------------------------------------------------------------------



 



reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.
     “Guarantor” means each of Western Refining Company, L.P., a Delaware
limited partnership, Ascarte Group LLC, a Delaware limited liability company,
Ciniza Production Company, a New Mexico corporation, Dial Oil Co., a New Mexico
corporation, Empire Oil Company, a California corporation, Giant, Giant Arizona,
Giant Four Corners, Inc., an Arizona corporation, Giant Mid-Continent, Giant
Pipeline Company, a New Mexico corporation, Giant Stop-N-Go of New Mexico, Inc.,
a New Mexico corporation, Giant Yorktown, Phoenix Fuel Co., Inc., an Arizona
corporation, San Juan, Western Refining GP, LLC, Western Refining LP, LLC, and
each other Subsidiary that now or hereafter executes a Guaranty pursuant to
Section 6.12 hereof.
     “Guaranty” means collectively, the Guaranty Agreements substantially in the
form of Exhibit H hereto executed by Subsidiaries of the Borrower in favor of
the Administrative Agent and the Lender Secured Parties, together with each
other guaranty and guaranty supplement delivered pursuant to this Agreement.
     “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos-containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.
     “Hydrocarbons” means oil, gas, casing head gas, condensate, distillate,
liquid hydrocarbons, gaseous hydrocarbons, all products refined, separated,
settled and dehydrated therefrom, including, without limitation, kerosene,
liquefied petroleum gas, refined lubricating oils, diesel fuel, drip gasoline,
natural gasoline, and all other minerals.
     “In-Transit Crude Oil” means crude oil purchased by the Borrower or a
Guarantor, for delivery to the Borrower or a Guarantor via pipeline from a
vendor or supplier.
     “Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
     (a) all obligations of such Person for borrowed money and all obligations
of such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
     (b) all direct or contingent obligations of such Person arising under
letters of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;
     (c) net obligations of such Person under any Swap Contract;
     (d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business and, in each case, not past due for more than 60 days after the date
on which such trade account payable was created);
     (e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;
     (f) capital leases and Synthetic Lease Obligations;

16



--------------------------------------------------------------------------------



 



     (g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends; and
     (h) all Guarantees of such Person in respect of any of the foregoing.
     For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of any capital lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.
     “Indemnified Taxes” means Taxes other than Excluded Taxes.
     “Indemnitees” has the meaning specified in Section 10.04(b).
     “Information” has the meaning specified in Section 10.07.
     “Intercreditor Agreement” means that certain Intercreditor Agreement
substantially in the form of Exhibit I hereto dated as the date hereof among the
Administrative Agent, the Term Administrative Agent, the Control Agent, and the
Loan Parties.
     “Interest Payment Date” means, (a) as to any Loan other than a Base Rate
Loan, the last day of each Interest Period applicable to such Loan and the
Maturity Date; provided, however, that if any Interest Period for a Eurodollar
Rate Loan exceeds three months, the respective dates that fall every three
months after the beginning of such Interest Period shall also be Interest
Payment Dates; and (b) as to any Base Rate Loan (including a Swing Line Loan),
the last Business Day of each March, June, September and December and the
Maturity Date.
     “Interest Period” means, as to each Eurodollar Rate Loan, the period
commencing on the date such Eurodollar Rate Loan is disbursed or converted to or
continued as a Eurodollar Rate Loan and ending on the date one, two, three or,
subject to availability, six months thereafter, as selected by the Borrower in
its Loan Notice; provided, that:
     (i) any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
     (ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
     (iii) no Interest Period shall extend beyond the Maturity Date.
     “Intermediate Products” means all Feedstocks that have been partially
processed or refined as isomerate, cat feed, gasoline components or naphtha.

17



--------------------------------------------------------------------------------



 



     “Inventory” means inventory as defined in the UCC, including goods intended
for sale, work in process, raw materials, and materials consumed in the
Borrower’s and the Guarantor’s business.
     “Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit or all or a substantial part of
the business of such Person. For purposes of covenant compliance, the amount of
any Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.
     “Investment Account Control Agreement” means an agreement among a
Securities Intermediary holding a securities account for a Loan Party and the
Administrative Agent, in form and substance satisfactory to the Administrative
Agent, evidencing that the Administrative Agent has “control” (as defined in the
UCC) of such securities account.
     “IRS” means the United States Internal Revenue Service.
     “ISP” means, with respect to any Letter of Credit, the “International
Standby Practices 1998” published by the Institute of International Banking Law
& Practice, Inc. (or such later version thereof as may be in effect at the time
of issuance).
     “Issuer Documents” means with respect to any Letter of Credit, the Letter
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower or any Subsidiary in favor of the L/C
Issuer and relating to any such Letter of Credit.
     “L/C Advance” means, with respect to each Lender, such Lender’s funding of
its participation in any L/C Borrowing in accordance with its Applicable
Percentage.
     “L/C Borrowing” means an extension of credit resulting from a drawing under
any Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing.
     “L/C Credit Extension” means, with respect to any Letter of Credit, the
issuance thereof or extension of the expiry date thereof, or the increase of the
amount thereof.
     “L/C Issuer” means with respect to each Letter of Credit issued or, in the
case of each Existing Letter of Credit, deemed issued hereunder, Bank of America
or such other Lender that has issued or agreed to issue such Letter of Credit at
the request of the Borrower and that is reasonably acceptable to the
Administrative Agent, in its capacity as the issuer of such Letter of Credit, or
any successor issuer of Letters of Credit hereunder. The commitment of each L/C
Issuer (other than Bank of America) to issue Letters of Credit hereunder may be
limited to an aggregate maximum amount for all such Letters of Credit issued by
such L/C Issuer that is less than the Letter of Credit Sublimit, as may be
agreed between the Borrower and such L/C Issuer. As used herein, the term “the
L/C Issuer” shall mean “each L/C Issuer” or “the applicable L/C Issuer,” as the
context may require.
     “L/C Obligations” means, as at any date of determination, the aggregate
amount available to be drawn under all outstanding Letters of Credit plus the
aggregate of all Unreimbursed Amounts, including all L/C Borrowings. For
purposes of computing the amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.06. For all

18



--------------------------------------------------------------------------------



 



purposes of this Agreement, if on any date of determination a Letter of Credit
has expired by its terms but any amount may still be drawn thereunder by reason
of the operation of Rule 3.14 of the ISP, such Letter of Credit shall be deemed
to be “outstanding” in the amount so remaining available to be drawn.
     “Laws” means, collectively, all international, foreign, Federal, state and
local statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
     “Lender” has the meaning specified in the introductory paragraph hereto
and, as the context requires, includes the Swing Line Lender.
     “Lender Secured Parties” means the Lenders, the Lender Swap Providers and
the Cash Management Banks.
     “Lender Swap Contracts” means all Swap Contracts made or entered into at
any time, or in effect at any time, whether directly or indirectly, and whether
as a result of assignment or transfer or otherwise, between the Borrower or any
Subsidiary and any Lender Swap Provider.
     “Lender Swap Provider” means any Lender or Affiliate of a Lender that is a
party to a Swap Contract with the Borrower or any Subsidiary, in its capacity as
party to such Swap Contract; provided, however, that in the event that such
Person ceases to be a Lender or an Affiliate of a Lender, such Person shall no
longer be a “Lender Swap Provider.”
     “Lending Office” means, as to any Lender, the office or offices of such
Lender described as such in such Lender’s Administrative Questionnaire, or such
other office or offices as a Lender may from time to time designate by notice to
the Borrower and the Administrative Agent.
     “Letter of Credit” means any standby letter of credit issued or deemed
issued hereunder, including each Existing Letter of Credit.
     “Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.
     “Letter of Credit Expiration Date” means the day that is seven days prior
to the Maturity Date then in effect (or, if such day is not a Business Day, the
next preceding Business Day).
     “Letter of Credit Fee” has the meaning specified in Section 2.03(i).
     “Letter of Credit Sublimit” means an amount equal to $500,000,000. In the
event the Aggregate Commitments are increased pursuant to Section 2.16, if
requested by the Borrower and agreed by the L/C Issuer, the Letter of Credit
Sublimit may also be increased provided that it shall not be greater than the
dollar amount of the Aggregate Commitments. The Letter of Credit Sublimit is
part of, and not in addition to, the Aggregate Commitments.
     “Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance

19



--------------------------------------------------------------------------------



 



on title to real property, and any financing lease having substantially the same
economic effect as any of the foregoing).
     “Loan” means an extension of credit by a Lender to the Borrower under
Article II in the form of a Committed Loan or a Swing Line Loan.
     “Loan Documents” means this Agreement, each Note, each Issuer Document, the
Collateral Documents, the Intercreditor Agreement and the Fee Letter.
     “Loan Notice” means a notice of (a) a Borrowing of Committed Loans, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Eurodollar Rate Loans, pursuant to Section 2.02(a), which, if in writing,
shall be substantially in the form of Exhibit A-1.
     “Loan Parties” means, collectively, the Borrower, each Guarantor and each
Subsidiary that has executed a Collateral Document; and each individually, a
“Loan Party”.
     “Lubricants” means Inventory consisting of motor oil, hydraulic oil, gear
oil, cutting oil, grease, and various chemicals and solvents of a similar nature
valued at the lower of cost or market prices. For avoidance of doubt, Lubricants
are not Feedstocks, Intermediate Products or Refined Products.
     “Material Adverse Effect” means (a) a material adverse change in, or a
material adverse effect upon, the operations, business, properties, liabilities
(actual or contingent), condition (financial or otherwise) or prospects of the
Borrower and its Subsidiaries, taken as a whole; (b) a material impairment of
the ability of any Loan Party to perform its obligations under any Loan Document
to which it is a party; or (c) a material adverse effect upon (i) the legality,
validity, binding effect or enforceability against any Loan Party of any Loan
Document to which it is a party, or (ii) the perfection or priority of any Lien
guaranteed under any of the Collateral Documents.
     “Maturity Date” means May 31, 2012.
     “Merger” means the merger of Newco into Giant, where Giant is to be the
surviving entity and a wholly-owned Subsidiary of the Borrower, as contemplated
by the Merger Agreement.
     “Merger Agreement” means that certain Merger Agreement dated as of
August 26, 2006 between the Borrower, Newco and Giant, pursuant to which Newco
will merge into Giant and Giant, the surviving entity, will become a
wholly-owned subsidiary of the Borrower, as amended by that certain Amendment
No. 1 to the Merger Agreement dated as of November 12, 2006.
     “Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
     “Multiemployer Plan” means any employee benefit plan of the type described
in Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions.
     “Net Cash Proceeds” means with respect to any Disposition by the Borrower
or any Subsidiary, the excess, if any, of (i) the sum of cash and cash
equivalents received in connection with such Disposition (including any cash
received by way of deferred payment pursuant to, or by monetization of, a note
receivable or otherwise, but only as and when so received) over (ii) the sum of
(A) the principal amount of any Indebtedness that is secured by the applicable
asset and that is required to be repaid in connection with such Disposition
(other than Indebtedness under the Loan Documents), (B) the reasonable and
customary out-of-pocket expenses incurred by any Loan Party or any Subsidiary in

20



--------------------------------------------------------------------------------



 



connection with such transaction and (C) income taxes reasonably estimated to be
actually payable within two years of the date of the relevant transaction as a
result of any gain recognized in connection therewith; provided that, if the
amount of any estimated taxes pursuant to subclause (C) exceeds the amount of
taxes actually required to be paid in cash in respect of such transaction, the
aggregate amount of such excess shall constitute Net Cash Proceeds.
     “Newco” means New Acquisition Corporation, a Delaware corporation and
wholly-owned Subsidiary of the Borrower.
     “Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender to the Borrower, substantially in the form
of Exhibit B.
     “Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising, provided, that all
references to the “Obligations” in the Collateral Documents and the
Intercreditor Agreement shall, in addition to the foregoing, also include all
present and future indebtedness, liabilities and obligations of the Borrower or
any Guarantor pursuant to any Lender Swap Contract or any Cash Management
Agreement, in each case including interest and fees that accrue after the
commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.
     “Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
     “Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.
     “Outstanding Amount” means (a) with respect to Committed Loans on any date,
the aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of such Committed Loans occurring on
such date; (b) with respect to Swing Line Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of such Swing Line Loans occurring on such date; and
(c) with respect to any L/C Obligations on any date, the amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
Borrower of Unreimbursed Amounts.
     “Participant” has the meaning specified in Section 10.06(d).
     “PBGC” means the Pension Benefit Guaranty Corporation.

21



--------------------------------------------------------------------------------



 



     “Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.
     “Permitted Joint Venture” means any Person (other than a Subsidiary) in
which the Borrower owns (including ownership through its Subsidiaries) Equity
Interests representing less than 100% of the total outstanding Equity Interests
of such Person, provided that such Person is engaged only in the businesses that
are permitted for the Borrower and its Subsidiaries pursuant to Section 7.07.
     “Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
     “Petroleum Inventory” means Inventory consisting of refined petroleum
products, crude oil, condensate, natural gas liquids, liquefied petroleum gases,
asphalt or any blend thereof.
     “Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Borrower or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.
     “Platform” is defined in Section 6.02 hereof.
     “Preferred Eligible Account Obligor” means any Person (a) from which the
Eligible Accounts Receivables are fully supported by a standby letter of credit
issued by a commercial bank organized under the laws of the United States the
long-term, non-credit enhanced senior unsecured debt of which is rated “A2/A” or
better by Moody’s and S&P, respectively, or (b) that is a major international
company the long-term, non-credit enhanced senior unsecured debt of which is
rated “A2/A” or better by Moody’s and S&P, respectively, or a wholly-owned
Subsidiary of such company whose obligations are guaranteed by such company.
     “Property” means the Refineries and the real estate upon which the
Refineries are located, other real estate owned by one or more Loan Parties, and
the interests in real property created by easements or rights of way in favor of
any Loan Party, together with all Loan Parties’ interests in the improvements
thereon, the fixtures and equipment located thereon or located elsewhere and
used in the Borrower’s and its Subsidiaries’ business.
     “Public Lender” has the meaning specified in Section 6.02.
     “Receivables” means, as to the Borrower or any of its Subsidiaries (other
than “inactive” Subsidiaries), all accounts receivable, whether billed or
unbilled, arising out of the sale of inventory in the ordinary course of
business.
     “Refinancing Indebtedness” has the meaning set forth in Section 7.03(b).
     “Refined Products” means all gasoline, diesel, aviation fuel, fuel oil,
propane, ethanol, transmix, and other products processed, refined or blended
from Feedstocks and Intermediate Products.
     “Refineries” means, collectively, the Bloomfield Refinery, the Ciniza
Refinery, the El Paso Refinery and the Yorktown Refinery. The term “Refineries”
shall also include any refinery acquired by the Borrower or a Subsidiary of the
Borrower after the Closing Date.

22



--------------------------------------------------------------------------------



 



     “Register” has the meaning specified in Section 10.06(c).
     “Related Parties” means, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents and advisors
of such Person and of such Person’s Affiliates; and “Related Party” means any
one of the foregoing.
     “Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
     “Request for Credit Extension” means (a) with respect to a Borrowing,
conversion or continuation of Committed Loans, a Loan Notice, (b) with respect
to an L/C Credit Extension, a Letter of Credit Application, and (c) with respect
to a Swing Line Loan, a Swing Line Loan Notice.
     “Required Lenders” means, as of any date of determination, Lenders having
more than 50% of the Aggregate Commitments or, if the commitment of each Lender
to make Loans and the obligation of the L/C Issuer to make L/C Credit Extensions
have been terminated pursuant to Section 8.02, Lenders holding in the aggregate
more than 50% of the Total Outstandings (with the aggregate amount of each
Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition); provided, that the Commitment of, and the portion of the Total
Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.
     “Responsible Officer” means the chief executive officer, president, chief
financial officer, chief accounting officer, treasurer or assistant treasurer of
a Loan Party. Any document delivered hereunder that is signed by a Responsible
Officer of a Loan Party shall be conclusively presumed to have been authorized
by all necessary corporate, partnership and/or other action on the part of such
Loan Party and such Responsible Officer shall be conclusively presumed to have
acted on behalf of such Loan Party. With respect to documents delivered pursuant
to Article IV, the term “Responsible Officer” shall also include the chief
administrative officer of the Borrower.
     “Restricted Payment” means any dividend or other distribution (whether in
cash, securities or other property) with respect to any capital stock or other
Equity Interest of the Borrower or any Subsidiary, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such capital stock or other Equity Interest,
or on account of any return of capital to the Borrower’s stockholders, partners
or members (or the equivalent Person thereof), or any option, warrant or other
right to acquire any such dividend or other distribution or payment.
     “Revolver Casualty Proceeds Account” has the meaning set forth in Section
6.07(f).
     “Revolver Priority Collateral” shall have the meaning set forth in the
Intercreditor Agreement. After repayment of the obligations under the Term Loan
Credit Agreement and release of the Liens securing same, the term “Revolver
Priority Collateral” shall mean all Collateral.
     “S&P” means Standard & Poor’s Ratings Services, a division of The McGraw
Hill Companies, Inc. and any successor thereto.
     “San Juan” means San Juan Refining Company, a New Mexico corporation.
     “SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

23



--------------------------------------------------------------------------------



 



     “Securities Intermediary” means Bank of America, N.A. and any other Person
(including a bank or broker) that maintains a securities account for the
Borrower in which a security interest has been created in favor of the
Administrative Agent for the benefit of the Lender Secured Parties to secure the
Obligations, and that has entered into an Investment Account Control Agreement.
     “Security Agreements” means, collectively, each Security Agreement
substantially in the form of Exhibit G hereto, executed by the Borrower and each
Subsidiary in favor of the Administrative Agent, for the benefit of the Lender
Secured Parties, as renewed, extended, amended or restated from time to time.
     “Solvent” means, as to any Person at any time, that (a) the fair value of
the property of such Person is greater than the total amount of such Person’s
liabilities (including contingent liabilities), (b) the present fair saleable
value of all of the property of such Person is not less than the amount that
will be required to pay the probable liability of such Person on its debts as
they become absolute and matured, (c) such Person does not intend to, and does
not believe that it will, incur debts or liabilities beyond such Person’s
ability to pay as such debts and liabilities mature, (d) such Person is not
engaged in business or a transaction, and is not about to engage in business or
a transaction, for which such Person’s property would constitute unreasonably
small capital, and (e) such Person is able to pay its debts and liabilities,
contingent obligations and other commitments as they mature in the ordinary
course of business. The amount of contingent liabilities at any time shall be
computed as the amount that, in the light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.
     “Statoil” means Statoil Marketing & Trading (US) Inc.
     “Statoil Commingled Inventories” means the commingled product or mass
resulting from the commingling (whether by blending, mixing, processing or
otherwise) of Eligible Refinery Hydrocarbon Inventory with crude oil supplied by
Statoil and that constitutes “Commingled Inventories” within the meaning of the
Statoil Intercreditor Agreement. For purposes of calculation of the Borrowing
Base, the value of Statoil Commingled Inventories shall be equal to the product
obtained by multiplying (x) the applicable quantities of Statoil Commingled
Inventories (measured in Barrels in accordance with the Statoil Purchase
Agreement) by (y) the lowest price per Barrel of the lowest priced crude oil
(using the lower of cost or market value) included in Statoil Commingled
Inventories. For purposes of clarity, the “lowest price” shall be the absolute
lowest figure and not the average of applicable prices during the applicable
time period.
     “Statoil Intercreditor Agreement” means that certain Intercreditor
Agreement dated as of February 9, 2004 between Statoil and the Administrative
Agent. As used in the Statoil Intercreditor Agreement, the term “Inventory
Component of the Borrowing Base” means Inventory included in the Borrowing Base.
     “Statoil Purchase Agreement” means that certain Crude Oil Purchase/Sale
Agreement 2004/2008 between Statoil and Giant Yorktown, as amended by amendment
dated December 8, 2004 and as the same may be further amended in compliance with
the terms of this Agreement.
     “Statoil Segregated Inventories” means crude oil supplied by Statoil to
Giant Yorktown pursuant to the Statoil Purchase Agreement that constitutes
segregated, identifiable Statoil Inventories within the meaning of the Statoil
Intercreditor Agreement. Statoil Segregated Inventories shall at all times be
excluded from Eligible Refinery Hydrocarbon Inventory for purposes of
calculation of the Borrowing Base, but may otherwise be included within the
Collateral (subject to the terms of the Statoil Intercreditor Agreement).

24



--------------------------------------------------------------------------------



 



     “Subordinated Debt Prepayment Date” shall mean the date upon which all of
the Giant 11% Subordinated Notes and all of the Giant 8% Subordinated Notes
shall have been redeemed, all as further described in and required by
Section 6.13.
     “Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.
     “Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
     “Swap Termination Value” means, in respect of any one or more Swap
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Swap Contracts, (a) for any date on or after
the date such Swap Contracts have been closed out and termination values
determined in accordance therewith, such termination values, and (b) for any
date prior to the date referenced in clause (a), the amounts determined as the
mark-to-market values for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
     “Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.
     “Swing Line Lender” means Bank of America in its capacity as provider of
Swing Line Loans, or any successor swing line lender hereunder.
     “Swing Line Loan” has the meaning specified in Section 2.04.
     “Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant
to Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit A-2.
     “Swing Line Sublimit” means an amount equal to the lesser of (a)
$25,000,000 and (b) the Aggregate Commitments. The Swing Line Sublimit is part
of, and not in addition to, the Aggregate Commitments.
     “Synthetic Lease Obligation” means the monetary obligation of a Person
under (a) a so-called synthetic, off-balance sheet or tax retention lease, or
(b) an agreement for the use or possession of property creating obligations that
do not appear on the balance sheet of such Person but which, upon the

25



--------------------------------------------------------------------------------



 



insolvency or bankruptcy of such Person, would be characterized as the
indebtedness of such Person (without regard to accounting treatment).
     “Taxes” means all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.
     “Term Administrative Agent” means Bank of America in its capacity as
administrative agent for the lenders under the Term Loan Documents (together
with any successor thereto in such capacity).
     “Term Collateral Documents” means the “Collateral Documents” under, and as
defined in, the Term Loan Credit Agreement.
     “Term Loan Credit Agreement” means that certain Term Loan Credit Agreement
dated as of even date herewith, among the Borrower, as borrower, Bank of
America, as administrative agent, and the financial institutions parties
thereto.
     “Term Loan Documents” means the “Loan Documents” under, and as defined in,
the Term Loan Credit Agreement, and any documents governing refinancings,
renewals and extensions of the Indebtedness under the Term Loan Credit Agreement
that are permitted by Section 7.03(b).
     “Term Loan Indebtedness” means Indebtedness under the Term Loan Credit
Agreement and all refinancings, renewals and extensions thereof that are
permitted by Section 7.03(b) .
     “Term Loan Maximum Amount” means $1,400,000,000 plus the dollar amount of
any increases in the Commitments as defined in the Term Loan Credit Agreement
pursuant to Sections 2.13 thereof and the dollar amount of any increases in the
Commitments as therein defined to make Loans pursuant to Section 2.14 thereof to
fund Acquisitions by the Borrower and its Subsidiaries and related transaction
costs, provided that the aggregate increases pursuant to Section 2.13 of the
Term Loan Credit Agreement shall not exceed, when added to the increases in
Commitments hereunder pursuant to Section 2.16, $300,000,000.
     “Term Priority Collateral” shall have the meaning set forth in the
Intercreditor Agreement.
     “Term Priority Liens” means the Liens of the Term Administrative Agent on
the Term Priority Collateral pursuant to the Term Collateral Documents.
     “Terminal” means the Flagstaff Terminal, the Albuquerque Terminal and all
other finished product, asphalt, crude oil, and other storage terminals, tanks
and lines and facilities related thereto owned or leased by the Borrower and its
Subsidiaries, in each case not located on Refinery premises.
     “Threshold Amount” means $50,000,000.
     “Total Outstandings” means the aggregate Outstanding Amount of all Loans
and all L/C Obligations.
     “Type” means, with respect to a Committed Loan, its character as a Base
Rate Loan or a Eurodollar Rate Loan.
     “UCC” means the Uniform Commercial Code, including each such provision as
it may subsequently be renumbered, as enacted in the State of New York or other
applicable jurisdiction, as amended at the time in question.

26



--------------------------------------------------------------------------------



 



     “Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.
     “United States” and “U.S.” mean the United States of America.
     “Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).
     “Western Subsidiaries” means all subsidiaries of the Borrower other than
the Giant Companies.
     “Yorktown Refinery” means the refinery located in or near Yorktown,
Virginia, and the land and other real estate appurtenant thereto, owned and
operated by Giant Yorktown.
     1.02 Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:
     (a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented, amended and restated or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“herein,” “hereof” and “hereunder,” and words of similar import when used in any
Loan Document, shall be construed to refer to such Loan Document in its entirety
and not to any particular provision thereof, (iv) all references in a Loan
Document to Articles, Sections, Exhibits and Schedules shall be construed to
refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.
     (b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
     (c) Section headings herein and in the other Loan Documents are included
for convenience of reference only and shall not affect the interpretation of
this Agreement or any other Loan Document.
     1.03 Accounting Terms.
     (a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with

27



--------------------------------------------------------------------------------



 



that used in preparing the Audited Financial Statements, except as otherwise
specifically prescribed herein.
     (b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided, that, until so amended, (i) such ratio or requirement shall continue
to be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
     (c) Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of the Borrower and its Subsidiaries or to the
determination of any amount for the Borrower and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Borrower is required to
consolidate pursuant to FASB Interpretation No. 46 – Consolidation of Variable
Interest Entities: an interpretation of ARB No. 51 (January 2003) as if such
variable interest entity were a Subsidiary as defined herein.
     1.04 Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).
     1.05 Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).
     1.06 Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Issuer
Document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.
ARTICLE II.
THE COMMITMENTS AND CREDIT EXTENSIONS
     2.01 Committed Loans. Subject to the terms and conditions set forth herein,
each Lender severally agrees to make loans (each such loan, a “Committed Loan”)
to the Borrower from time to time, on any Business Day during the Availability
Period, in an aggregate amount not to exceed, at any time, the lesser of (a) the
outstanding amount of such Lender’s Commitment, and (b) such Lender’s Applicable
Percentage of the Borrowing Base; provided, however, that after giving effect to
any Borrowing, (i) the Total Outstandings shall not exceed the lesser of (A) the
Aggregate Commitments and (B) the Borrowing Base, and (ii) the aggregate
Outstanding Amount of the Committed Loans of any Lender, plus such Lender’s
Applicable Percentage of the Outstanding Amount of all L/C Obligations, plus
such Lender’s Applicable Percentage of the Outstanding Amount of all Swing Line
Loans, shall not exceed the lesser of (A) such Lender’s Commitment, and (B) such
Lender’s Applicable Percentage of the Borrowing Base. Within the limits of each
Lender’s Commitment, and subject to the other terms and conditions hereof, the

28



--------------------------------------------------------------------------------



 



Borrower may borrow under this Section 2.01, prepay under Section 2.05, and
reborrow under this Section 2.01. Committed Loans may be Base Rate Loans or
Eurodollar Rate Loans, as further provided herein.
     2.02 Borrowings, Conversions and Continuations of Committed Loans.
     (a) Each Borrowing, each conversion of Committed Loans from one Type to the
other, and each continuation of Eurodollar Rate Loans shall be made upon the
Borrower’s irrevocable notice to the Administrative Agent, which may be given by
telephone. Each such notice must be received by the Administrative Agent not
later than 11:00 a.m. (i) three Business Days prior to the requested date of any
Borrowing of, conversion to or continuation of Eurodollar Rate Loans or of any
conversion of Eurodollar Rate Loans to Base Rate Committed Loans, and (ii) one
Business Day prior to the requested date of any Borrowing of Base Rate Committed
Loans. Each telephonic notice by the Borrower pursuant to this Section 2.02(a)
must be confirmed promptly by delivery to the Administrative Agent of a written
Loan Notice, appropriately completed and signed by a Responsible Officer of the
Borrower. Each Borrowing of, conversion to or continuation of Eurodollar Rate
Loans shall be in a principal amount of $5,000,000, or a whole multiple of
$1,000,000 in excess thereof. Except as provided in Sections 2.03(c) and
2.04(c), each Borrowing of or conversion to Base Rate Committed Loans shall be
in a principal amount of $500,000, or a whole multiple of $100,000 in excess
thereof. Each Loan Notice (whether telephonic or written) shall specify
(A) whether the Borrower is requesting a Borrowing, a conversion of Committed
Loans from one Type to the other, or a continuation of Eurodollar Rate Loans,
(B) the requested date of the Borrowing, conversion or continuation, as the case
may be (which shall be a Business Day), (C) the principal amount of Committed
Loans to be borrowed, converted or continued, (D) the Type of Loans to be
borrowed or to which existing Committed Loans are to be converted, and (E) if
applicable, the duration of the Interest Period with respect thereto. If the
Borrower fails to specify a Type of Committed Loan in a Loan Notice or if the
Borrower fails to give a timely notice requesting a conversion or continuation,
then the applicable Committed Loans shall be made as, or converted to, Base Rate
Committed Loans. Any such automatic conversion to Base Rate Committed Loans
shall be effective as of the last day of the Interest Period then in effect with
respect to the applicable Eurodollar Rate Loans. If the Borrower requests a
Borrowing of, conversion to, or continuation of Eurodollar Rate Loans in any
such Loan Notice, but fails to specify an Interest Period, it will be deemed to
have specified an Interest Period of one month.
     (b) Following receipt of a Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Applicable Percentage of the
applicable Committed Loans, and if no timely notice of a conversion or
continuation is provided by the Borrower, the Administrative Agent shall notify
each Lender of the details of any automatic conversion to Base Rate Loans
described in the preceding subsection. In the case of a Borrowing, each Lender
shall make the amount of its Committed Loan available to the Administrative
Agent in immediately available funds at the Administrative Agent’s Office not
later than 1:00 p.m. on the Business Day specified in the applicable Loan
Notice. Upon satisfaction of the applicable conditions set forth in Section 4.02
(and, if such Borrowing is the initial Credit Extension, Section 4.01), the
Administrative Agent shall make all funds so received available to the Borrower
in like funds as received by the Administrative Agent either by (i) crediting
the account of the Borrower on the books of Bank of America with the amount of
such funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the Borrower; provided, however, that if, on the date the Loan Notice with
respect to such Borrowing is given by the Borrower, there are L/C Borrowings
outstanding, then the proceeds of such Borrowing, first, shall be applied to the
payment in full of any such L/C Borrowings, and second, shall be made available
to the Borrower as provided above.
     (c) Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan. During the existence

29



--------------------------------------------------------------------------------



 



of a Default, no Loans may be requested as, converted to or continued as
Eurodollar Rate Loans without the consent of the Required Lenders.
     (d) The Administrative Agent shall promptly notify the Borrower and the
Lenders of the interest rate applicable to any Interest Period for Eurodollar
Rate Loans upon determination of such interest rate. At any time that Base Rate
Loans are outstanding, the Administrative Agent shall notify the Borrower and
the Lenders of any change in Bank of America’s prime rate used in determining
the Base Rate promptly following the public announcement of such change.
     (e) After giving effect to all Borrowings, all conversions of Committed
Loans from one Type to the other, and all continuations of Committed Loans as
the same Type, there shall not be more than seven (7) Interest Periods in effect
with respect to Committed Loans.
     2.03 Letters of Credit.
     (a) The Letter of Credit Commitment.
     (i) Subject to the terms and conditions set forth herein, (A) the L/C
Issuer agrees, in reliance upon the agreements of the Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit for the account of the Borrower or its Subsidiaries, and to amend or
extend Letters of Credit previously issued by it, in accordance with subsection
(b) below, and (2) to honor drawings under the Letters of Credit; and (B) the
Lenders severally agree to participate in Letters of Credit issued for the
account of the Borrower or its Subsidiaries and any drawings thereunder;
provided, that after giving effect to any L/C Credit Extension with respect to
any Letter of Credit, (x) the Total Outstandings shall not exceed the lesser of
(I) the Aggregate Commitments and (II) the Borrowing Base, (y) the aggregate
Outstanding Amount of the Committed Loans of any Lender, plus such Lender’s
Applicable Percentage of the Outstanding Amount of all L/C Obligations, plus
such Lender’s Applicable Percentage of the Outstanding Amount of all Swing Line
Loans, shall not exceed the lesser of (I) such Lender’s Commitment and (II) such
Lender’s Applicable Percentage of the Borrowing Base, and (z) the Outstanding
Amount of the L/C Obligations shall not exceed the Letter of Credit Sublimit.
Each request by the Borrower for the issuance or amendment of a Letter of Credit
shall be deemed to be a representation by the Borrower that the L/C Credit
Extension so requested complies with the conditions set forth in the proviso to
the preceding sentence. Notwithstanding the foregoing, no L/C Issuer shall make
any L/C Credit Extension with respect to any Letter of Credit, and no Lender
shall be obligated to participate in, any Letter of Credit if as of the date of
such L/C Credit Extension, the Administrative Agent shall not have received a
copy of the Letter of Credit Application for such L/C Credit Extension and such
L/C Issuer shall not have obtained confirmation from the Administrative Agent
that such L/C Credit Extension is permitted hereunder. Within the foregoing
limits, and subject to the terms and conditions hereof, the Borrower’s ability
to obtain Letters of Credit shall be fully revolving, and accordingly the
Borrower may, during the foregoing period, obtain Letters of Credit to replace
Letters of Credit that have expired or that have been drawn upon and reimbursed.
All Existing Letters of Credit shall be deemed to have been issued pursuant
hereto, and from and after the Closing Date shall be subject to and governed by
the terms and conditions hereof.
     (ii) The L/C Issuer shall not issue any Letter of Credit, if:
     (A) subject to Section 2.03(b)(iii), the expiry date of such requested
Letter of Credit would occur more than twelve months after the date of issuance
or last extension, unless the Required Lenders have approved such expiry date;
or

30



--------------------------------------------------------------------------------



 



     (B) the expiry date of such requested Letter of Credit would occur after
the Letter of Credit Expiration Date, unless all the Lenders have approved such
expiry date.
     (iii) The L/C Issuer shall not be under any obligation to issue any Letter
of Credit if:
     (A) any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the L/C Issuer from
issuing such Letter of Credit, or any Law applicable to the L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the L/C Issuer shall prohibit, or
request that the L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the L/C Issuer in good faith deems material to it;
     (B) the issuance of such Letter of Credit would violate one or more
policies of the L/C Issuer;
     (C) such Letter of Credit is to be denominated in a currency other than
Dollars;
     (D) such Letter of Credit contains any provisions for automatic
reinstatement of the stated amount after any drawing thereunder; or
     (E) a default of any Lender’s obligations to fund under Section 2.03(c)
exists or any Lender is at such time a Defaulting Lender hereunder, unless the
L/C Issuer has entered into satisfactory arrangements with the Borrower or such
Lender to eliminate the L/C Issuer’s risk with respect to such Lender.
     (iv) The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer
would not be permitted at such time to issue such Letter of Credit in its
amended form under the terms hereof.
     (v) The L/C Issuer shall be under no obligation to amend any Letter of
Credit if (A) the L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.
     (vi) The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article IX
included the L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuer.
     (b) Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.

31



--------------------------------------------------------------------------------



 



     (i) Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the Borrower delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application must be received by the L/C Issuer and the
Administrative Agent not later than 11:00 a.m. at least two Business Days (or
such later date and time as the Administrative Agent and the L/C Issuer may
agree in a particular instance in their sole discretion) prior to the proposed
issuance date or date of amendment, as the case may be. In the case of a request
for an initial issuance of a Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to the L/C Issuer: (A) the
proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the name
and address of the beneficiary thereof; (E) the documents to be presented by
such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; and (G) the purpose and nature of the requested Letter of Credit;
and (H) such other matters as the L/C Issuer may require. In the case of a
request for an amendment of any outstanding Letter of Credit, such Letter of
Credit Application shall specify in form and detail satisfactory to the L/C
Issuer (1) the Letter of Credit to be amended; (2) the proposed date of
amendment thereof (which shall be a Business Day); (3) the nature of the
proposed amendment; and (4) such other matters as the L/C Issuer may require.
Additionally, the Borrower shall furnish to the L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may require.
     (ii) Promptly after receipt of any Letter of Credit Application, the L/C
Issuer will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Letter of Credit
Application from the Borrower and, if not, the L/C Issuer will provide the
Administrative Agent with a copy thereof. Unless the L/C Issuer has received
written notice from any Lender, the Administrative Agent or any Loan Party, at
least one Business Day prior to the requested date of issuance or amendment of
the applicable Letter of Credit, that one or more applicable conditions
contained in Article IV shall not then be satisfied, then, subject (i) to the
receipt by the L/C Issuer of confirmation from the Administrative Agent that
such L/C Credit Extension is permitted hereunder and (ii) to the terms and
conditions hereof, the L/C Issuer shall, on the requested date, issue a Letter
of Credit for the account of the Borrower (or a Subsidiary thereof) or enter
into the applicable amendment, as the case may be, in each case in accordance
with the L/C Issuer’s usual and customary business practices. Immediately upon
the issuance of each Letter of Credit, each Lender shall be deemed to, and
hereby irrevocably and unconditionally agrees to, purchase from the L/C Issuer a
risk participation in such Letter of Credit in an amount equal to the product of
such Lender’s Applicable Percentage times the amount of such Letter of Credit.
     (iii) If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided, that any such Auto-Extension
Letter of Credit must permit the L/C Issuer to prevent any such extension at
least once in each twelve-month period (commencing with the date of issuance of
such Letter of Credit) by giving prior notice to the beneficiary thereof not
later than a day (the “Non-Extension Notice Date”) in each such twelve-month
period to be agreed upon at the time such Letter of Credit is issued. Unless
otherwise directed by the L/C Issuer, the Borrower shall not be required to make
a specific request to the L/C Issuer for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Lenders shall be deemed to
have authorized (but may not require) the L/C Issuer to permit the extension of
such Letter of Credit at any time to an expiry

32



--------------------------------------------------------------------------------



 



date not later than the Letter of Credit Expiration Date; provided, however,
that the L/C Issuer shall not permit any such extension if (A) the L/C Issuer
has determined that it would not be permitted, or would have no obligation, at
such time to issue such Letter of Credit in its revised form (as extended) under
the terms hereof (by reason of the provisions of clause (ii) or (iii) of
Section 2.03(a) or otherwise), or (B) it has received notice (which may be by
telephone or in writing) on or before the day that is seven Business Days before
the Non-Extension Notice Date (1) from the Administrative Agent that the
Required Lenders have elected not to permit such extension or (2) from the
Administrative Agent, any Lender or the Borrower that one or more of the
applicable conditions specified in Section 4.02 is not then satisfied, and in
each such case directing the L/C Issuer not to permit such extension.
     (iv) Promptly after its delivery of any Letter of Credit or any amendment
to a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the L/C Issuer will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.
     (c) Drawings and Reimbursements; Funding of Participations.
     (i) Upon receipt from the beneficiary of any Letter of Credit of any notice
of a drawing under such Letter of Credit, the L/C Issuer shall notify the
Borrower and the Administrative Agent thereof. Not later than 11:00 a.m. on the
date of any payment by the L/C Issuer under a Letter of Credit (each such date,
an “Honor Date”), the Borrower agrees to reimburse the L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing. If the
Borrower fails to so reimburse the L/C Issuer by such time, the Administrative
Agent shall promptly notify each Lender of the Honor Date, the amount of the
unreimbursed drawing (the “Unreimbursed Amount”), and the amount of such
Lender’s Applicable Percentage thereof. In such event, the Borrower shall be
deemed to have requested a Borrowing of Base Rate Loans to be disbursed on the
Honor Date in an amount equal to the Unreimbursed Amount, without regard to the
minimum and multiples specified in Section 2.02 for the principal amount of Base
Rate Loans, but subject to the amount of the unutilized portion of the Aggregate
Commitments and the conditions set forth in Section 4.02 (other than the
delivery of a Loan Notice). Any notice given by the L/C Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided, that the lack of such
an immediate confirmation shall not affect the conclusiveness or binding effect
of such notice.
     (ii) Each Lender shall upon any notice pursuant to Section 2.03(c)(i) make
funds available to the Administrative Agent for the account of the L/C Issuer at
the Administrative Agent’s Office in an amount equal to its Applicable
Percentage of the Unreimbursed Amount not later than 1:00 p.m. on the Business
Day specified in such notice by the Administrative Agent, whereupon, subject to
the provisions of Section 2.03(c)(iii), each Lender that so makes funds
available shall be deemed to have made a Base Rate Committed Loan to the
Borrower in such amount. The Administrative Agent shall remit the funds so
received to the L/C Issuer.
     (iii) With respect to any Unreimbursed Amount that is not fully refinanced
by a Borrowing of Base Rate Loans because the conditions set forth in
Section 4.02 cannot be satisfied or for any other reason, the Borrower shall be
deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate. In such event, each Lender’s payment to the Administrative
Agent for the account of the L/C Issuer pursuant to Section 2.03(c)(ii) shall be
deemed payment in respect of its

33



--------------------------------------------------------------------------------



 



participation in such L/C Borrowing and shall constitute an L/C Advance from
such Lender in satisfaction of its participation obligation under this
Section 2.03.
     (iv) Until each Lender funds its Committed Loan or L/C Advance pursuant to
this Section 2.03(c) to reimburse the L/C Issuer for any amount drawn under any
Letter of Credit, interest in respect of such Lender’s Applicable Percentage of
such amount shall be solely for the account of the L/C Issuer.
     (v) Each Lender’s obligation to make Committed Loans or L/C Advances to
reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Lender’s obligation to make Committed Loans
pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 4.02 (other than delivery by the Borrower of a Loan Notice). No such
making of an L/C Advance shall relieve or otherwise impair the obligation of the
Borrower to reimburse the L/C Issuer for the amount of any payment made by the
L/C Issuer under any Letter of Credit, together with interest as provided
herein.
     (vi) If any Lender fails to make available to the Administrative Agent for
the account of the L/C Issuer any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), the L/C Issuer shall be entitled to recover
from such Lender (acting through the Administrative Agent), on demand, such
amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the L/C
Issuer at a rate per annum equal to the greater of the Federal Funds Rate and a
rate determined by the L/C Issuer in accordance with banking industry rules on
interbank compensation, plus any administrative, processing or similar fees
customarily charged by the L/C Issuer in connection with the foregoing. A
certificate of the L/C Issuer submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause (vi)
shall be conclusive absent manifest error.
     (d) Repayment of Participations.
     (i) At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.03(c), if the Administrative Agent
receives for the account of the L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from the Borrower or
otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent), the Administrative Agent will distribute to such Lender
its Applicable Percentage thereof (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Lenders’ L/C
Advance was outstanding) in the same funds as those received by the
Administrative Agent.
     (ii) If any payment received by the Administrative Agent for the account of
the L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under
any of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Lender shall
pay to the Administrative Agent for the account of the L/C Issuer its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned by such Lender,
at a rate per annum equal to the Federal Funds Rate from time to time in effect.
The obligations of

34



--------------------------------------------------------------------------------



 



the Lenders under this clause shall survive the payment in full of the
Obligations and the termination of this Agreement.
     (e) Obligations Absolute. The obligation of the Borrower to reimburse the
L/C Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:
     (i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;
     (ii) the existence of any claim, counterclaim, setoff, defense or other
right that the Borrower or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;
     (iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
     (iv) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or
     (v) any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any
Subsidiary.
     The Borrower shall promptly examine a copy of each Letter of Credit and
each amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer. The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.
     (f) Role of L/C Issuer. Each Lender and the Borrower agrees that, in paying
any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders or the Required Lenders, as applicable;
(ii) any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. The Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any

35



--------------------------------------------------------------------------------



 



Letter of Credit; provided, however, that this assumption is not intended to,
and shall not, preclude the Borrower’s pursuing such rights and remedies as it
may have against the beneficiary or transferee at law or under any other
agreement. None of the L/C Issuer, the Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of the
L/C Issuer shall be liable or responsible for any of the matters described in
clauses (i) through (v) of Section 2.03(e); provided, however, that anything in
such clauses to the contrary notwithstanding, the Borrower may have a claim
against the L/C Issuer, and the L/C Issuer may be liable to the Borrower, to the
extent, but only to the extent, of any direct, as opposed to consequential or
exemplary, damages suffered by the Borrower which the Borrower proves were
caused by the L/C Issuer’s willful misconduct or gross negligence or the L/C
Issuer’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit. In
furtherance and not in limitation of the foregoing, the L/C Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and the L/C Issuer shall not be responsible for the validity or sufficiency of
any instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.
     (g) Cash Collateral. Upon the request of the Administrative Agent, (i) if
the L/C Issuer has honored any full or partial drawing request under any Letter
of Credit and such drawing has resulted in an L/C Borrowing, (ii) if, after
giving effect to any mandatory prepayment pursuant to Section 2.14(c), the
Outstanding Amount of all L/C Obligations exceeds the Borrowing Base, or
(iii) if, as of the Letter of Credit Expiration Date, any L/C Obligation for any
reason remains outstanding, the Borrower agrees that in each case, the Borrower
shall immediately Cash Collateralize the then Outstanding Amount of all L/C
Obligations. Sections 2.05 and 8.02(c) set forth certain additional requirements
to deliver Cash Collateral hereunder. For purposes of this Section 2.03,
Section 2.05 and Section 8.02(c), “Cash Collateralize” means to pledge and
deposit with or deliver to the Administrative Agent, for the benefit of the L/C
Issuer and the Lenders, as collateral for the L/C Obligations, cash or deposit
account balances pursuant to documentation in form and substance satisfactory to
the Administrative Agent and the L/C Issuer (which documents are hereby
consented to by the Lenders). Derivatives of such term have corresponding
meanings. The Borrower hereby grants to the Administrative Agent, for the
benefit of the L/C Issuer and the Lenders, a security interest in all such cash,
deposit accounts and all balances therein and all proceeds of the foregoing.
Cash Collateral shall be maintained in blocked, non-interest bearing deposit
accounts at Bank of America.
     (h) Applicability of ISP. Unless otherwise expressly agreed by the L/C
Issuer and the Borrower when a Letter of Credit is issued (including any such
agreement applicable to an Existing Letter of Credit), the rules of the ISP
shall apply to each Letter of Credit.
     (i) Letter of Credit Fees. The Borrower agrees to pay to the Administrative
Agent for the account of each Lender in accordance with its Applicable
Percentage a Letter of Credit fee (the “Letter of Credit Fee”) for each Letter
of Credit equal to the Applicable Rate times the daily amount available to be
drawn under such Letter of Credit. For purposes of computing the daily amount
available to be drawn under any Letter of Credit, the amount of such Letter of
Credit shall be determined in accordance with Section 1.06. Letter of Credit
Fees shall be (i) computed on a quarterly basis in arrears and (ii) due and
payable on the first Business Day after the end of each March, June, September
and December, commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand. If there is any change in the Applicable Rate during any quarter, the
daily amount available to be drawn under each Letter of Credit shall be computed
and multiplied by the Applicable Rate separately for each period during such
quarter that such Applicable Rate was in effect. Notwithstanding anything to the
contrary contained herein, upon the request of the

36



--------------------------------------------------------------------------------



 



Required Lenders, while any Event of Default exists, all Letter of Credit Fees
shall accrue at the Default Rate.
     (j) Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. The Borrower agrees to pay directly to the L/C Issuer for its own
account a fronting fee with respect to each Letter of Credit, at the rate per
annum specified in the Fee Letter (or otherwise agreed between the Borrower and
the L/C Issuer), computed on the daily amount available to be drawn under such
Letter of Credit on a quarterly basis in arrears, and due and payable on the
tenth Business Day after the end of each March, June, September and December in
respect of the most recently ended quarterly period (or portion thereof, in the
case of the first payment), commencing with the first such date to occur after
the issuance of such Letter of Credit, on the Letter of Credit Expiration Date
and thereafter on demand. For purposes of computing the daily amount available
to be drawn under any Letter of Credit, the amount of such Letter of Credit
shall be determined in accordance with Section 1.06. In addition, the Borrower
agrees to pay directly to the L/C Issuer for its own account the customary
issuance, presentation, amendment and other processing fees, and other standard
costs and charges, of the L/C Issuer relating to letters of credit as from time
to time in effect. Such customary fees and standard costs and charges are due
and payable on demand and are nonrefundable.
     (k) L/C Issuer Reporting Requirements. Each L/C Issuer shall, no later than
the last Business Day of each month, provide to the Administrative Agent a
schedule of the Letters of Credit issued by such L/C Issuer, such schedule to be
in form and substance reasonably satisfactory to the Administrative Agent,
showing the date of issuance of each Letter of Credit, the account party, the
original face amount (if any), the expiration date, and the reference number of
any Letter of Credit outstanding at any time during such month, and showing the
aggregate amount (if any) payable by the Borrower to such L/C Issuer during such
month pursuant to Section 2.03(j).
     (l) Letters of Credit Issued for Subsidiaries. Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary, the Borrower shall be
obligated to reimburse the L/C Issuer hereunder for any and all drawings under
such Letter of Credit. The Borrower hereby acknowledges that the issuance of
Letters of Credit for the account of Subsidiaries inures to the benefit of the
Borrower, and that the Borrower’s business derives substantial benefits from the
businesses of such Subsidiaries.
     (m) Conflict with Issuer Documents. In the event of any conflict between
the terms hereof and the terms of any Issuer Document, the terms hereof shall
control.
     2.04 Swing Line Loans.
     (a) The Swing Line. Subject to the terms and conditions set forth herein,
the Swing Line Lender agrees, in reliance upon the agreements of the other
Lenders set forth in this Section 2.04, to make loans (each such loan, a “Swing
Line Loan”) to the Borrower from time to time on any Business Day during the
Availability Period in an aggregate amount not to exceed at any time outstanding
the amount of the Swing Line Sublimit, notwithstanding the fact that such Swing
Line Loans, when aggregated with the Applicable Percentage of the Outstanding
Amount of Committed Loans and L/C Obligations of the Lender acting as Swing Line
Lender, may exceed the amount of such Lender’s Commitment; provided, however,
that after giving effect to any Swing Line Loan, (i) the Total Outstandings
shall not exceed the lesser of the Aggregate Commitments and the Borrowing Base,
and (ii) the aggregate Outstanding Amount of the Committed Loans of any Lender,
plus such Lender’s Applicable Percentage of the Outstanding Amount of all L/C
Obligations, plus such Lender’s Applicable Percentage of the Outstanding Amount
of all Swing Line Loans, shall not exceed the lesser of such Lender’s Commitment
and such Lender’s Applicable Percentage of the Borrowing Base, and provided
further, that the Borrower shall not use the proceeds of any Swing Line Loan to
refinance any outstanding Swing Line Loan. Within the

37



--------------------------------------------------------------------------------



 



foregoing limits, and subject to the other terms and conditions hereof, the
Borrower may borrow under this Section 2.04, prepay under Section 2.05, and
reborrow under this Section 2.04. Each Swing Line Loan shall be a Base Rate
Loan. Immediately upon the making of a Swing Line Loan, each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the Swing Line Lender a risk participation in such Swing Line Loan in an amount
equal to the product of such Lender’s Applicable Percentage times the amount of
such Swing Line Loan.
     (b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 1:00 p.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum of $100,000, and (ii) the requested borrowing date, which
shall be a Business Day. Each such telephonic notice must be confirmed promptly
by delivery to the Swing Line Lender and the Administrative Agent of a written
Swing Line Loan Notice, appropriately completed and signed by a Responsible
Officer of the Borrower. Promptly after receipt by the Swing Line Lender of any
telephonic Swing Line Loan Notice, the Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, the Swing Line Lender
will notify the Administrative Agent (by telephone or in writing) of the
contents thereof. Unless the Swing Line Lender has received notice (by telephone
or in writing) from the Administrative Agent (including at the request of any
Lender) prior to 2:00 p.m. on the date of the proposed Swing Line Borrowing
(A) directing the Swing Line Lender not to make such Swing Line Loan as a result
of the limitations set forth in the first proviso to the first sentence of
Section 2.04(a), or (B) that one or more of the applicable conditions specified
in Article IV is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender will, not later than 3:00 p.m. on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to the Borrower at its office by crediting the account of the
Borrower on the books of the Swing Line Lender in immediately available funds.
     (c) Refinancing of Swing Line Loans.
     (i) The Swing Line Lender at any time in its sole and absolute discretion
may request, and if the Swing Line Lender has not done so within 10 days after
the making of a Swing Line Loan, the Administrative Agent shall request, on
behalf of the Borrower (which hereby irrevocably authorize the Swing Line Lender
and the Administrative Agent to so request on its behalf), that each Lender make
a Base Rate Committed Loan in an amount equal to such Lender’s Applicable
Percentage of the amount of Swing Line Loans then outstanding. Such request
shall be made in writing (which written request shall be deemed to be a Loan
Notice for purposes hereof) and in accordance with the requirements of
Section 2.02, without regard to the minimum and multiples specified therein for
the principal amount of Base Rate Loans, but subject to the unutilized portion
of the Aggregate Commitments and the conditions set forth in Section 4.02. The
Swing Line Lender or the Administrative Agent, as applicable, shall furnish the
Borrower with a copy of the applicable Loan Notice promptly after delivering
such notice to the Administrative Agent. Each Lender shall make an amount equal
to its Applicable Percentage of the amount specified in such Loan Notice
available to the Administrative Agent in same day funds for the account of the
Swing Line Lender at the Administrative Agent’s Office for payments not later
than 1:00 p.m. on the day specified in such Loan Notice, whereupon, subject to
Section 2.04(c)(ii), each Lender that so makes funds available shall be deemed
to have made a Base Rate Committed Loan to the Borrower in such amount. The
Administrative Agent shall remit the funds so received to the Swing Line Lender.
     (ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Borrowing in accordance with Section 2.04(c)(i), the request for Base Rate
Committed Loans submitted by

38



--------------------------------------------------------------------------------



 



the Swing Line Lender or the Administrative Agent as set forth herein shall be
deemed to be a request by the Swing Line Lender that each of the Lenders fund
its risk participation in the relevant Swing Line Loan and each Lender’s payment
to the Administrative Agent for the account of the Swing Line Lender pursuant to
Section 2.04(c)(i) shall be deemed payment in respect of such participation.
     (iii) If any Lender fails to make available to the Administrative Agent for
the account of the Swing Line Lender any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the applicable Federal Funds Rate from
time to time in effect, plus any administrative, processing or similar fees
customarily charged by the Swing Line Lender in connection with the foregoing. A
certificate of the Swing Line Lender submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause (iii)
shall be conclusive absent manifest error.
     (iv) Each Lender’s obligation to make Committed Loans or to purchase and
fund risk participations in Swing Line Loans pursuant to this Section 2.04(c)
shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Lender’s obligation to make Committed Loans pursuant to this Section 2.04(c) is
subject to the conditions set forth in Section 4.02. No such funding of risk
participations shall relieve or otherwise impair the obligation of the Borrower
to repay Swing Line Loans, together with interest as provided herein.
     (d) Repayment of Participations.
     (i) At any time after any Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Lender its Applicable Percentage of such payment
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s risk participation was funded) in the same
funds as those received by the Swing Line Lender.
     (ii) If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Lender under any of the circumstances described in Section 10.05
(including pursuant to any settlement entered into by the Swing Line Lender in
its discretion), each Lender shall pay to the Swing Line Lender its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the applicable Federal Funds Rate. The Administrative Agent will
make such demand upon the request of the Swing Line Lender. The obligations of
the Lenders under this clause shall survive the payment in full of the
Obligations and the termination of this Agreement.
     (e) Interest for Account of Swing Line Lender. The Swing Line Lender shall
be responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Lender funds its Base Rate Committed Loan or risk participation
pursuant to this Section 2.04 to refinance such Lender’s Applicable

39



--------------------------------------------------------------------------------



 



Percentage of any Swing Line Loan, interest in respect of such Applicable
Percentage shall be solely for the account of the Swing Line Lender.
     (f) Payments Directly to Swing Line Lender. The Borrower shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.
     2.05 Prepayments.
     (a) The Borrower may, upon notice to the Administrative Agent, at any time
or from time to time voluntarily prepay Committed Loans in whole or in part
without premium or penalty; provided, that (i) such notice must be received by
the Administrative Agent not later than 11:00 a.m. (A) three Business Days prior
to any date of prepayment of Eurodollar Rate Loans and (B) on the date of
prepayment of Base Rate Committed Loans; (ii) any prepayment of Eurodollar Rate
Loans shall be in a principal amount of $5,000,000, or a whole multiple of
$1,000,000 in excess thereof; and (iii) any prepayment of Base Rate Committed
Loans shall be in a principal amount of $500,000 or a whole multiple of $100,000
in excess thereof or, in each case, if less, the entire principal amount thereof
then outstanding. Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Committed Loans to be prepaid and, if Eurodollar
Rate Loans are to be prepaid, the Interest Period(s) of such Loans. The
Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of the amount of such Lender’s Applicable Percentage of such
prepayment. If such notice is given by the Borrower, the Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein. Any prepayment of a Eurodollar Rate Loan
shall be accompanied by all accrued interest on the amount prepaid, together
with any additional amounts required pursuant to Section 3.05. Each such
prepayment shall be applied to the Committed Loans of the Lenders in accordance
with their respective Applicable Percentages.
     (b) The Borrower may, upon notice to the Swing Line Lender (with a copy to
the Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided, that
(i) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment, and (ii) any such
prepayment shall be in a minimum principal amount of $100,000. Each such notice
shall specify the date and amount of such prepayment. If such notice is given by
the Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
     (c) If for any reason the Total Outstandings at any time exceed the
Aggregate Commitments then in effect, the Borrower agrees to immediately prepay
Loans and/or Cash Collateralize the L/C Obligations in an aggregate amount equal
to such excess; provided, however, that the Borrower shall not be required to
Cash Collateralize the L/C Obligations pursuant to this Section 2.05(b) unless
after the prepayment in full of the Loans the Total Outstandings exceed the
Aggregate Commitments then in effect.
     (d) If for any reason the Total Outstandings at any time exceed the
Borrowing Base then in effect, the Borrower agrees to immediately prepay Loans
and/or Cash Collateralize the L/C Obligations in accordance with Section 2.14(c)
hereof.
     2.06 Termination or Reduction of Commitments. The Borrower may, upon notice
to the Administrative Agent, terminate the Aggregate Commitments, or from time
to time permanently reduce the Aggregate Commitments; provided, that (a) any
such notice shall be received by the Administrative Agent not later than
11:00 a.m. five Business Days prior to the date of termination or reduction,
(b) any such partial reduction shall be in an aggregate amount of $10,000,000,
or any whole multiple of $1,000,000 in excess thereof, (c) the Borrower shall
not terminate or reduce the Aggregate Commitments

40



--------------------------------------------------------------------------------



 



if, after giving effect thereto and to any concurrent prepayments hereunder, the
Total Outstandings would exceed the Aggregate Commitments, and (d) if, after
giving effect to any reduction of the Aggregate Commitments, the Letter of
Credit Sublimit or the Swing Line Sublimit exceeds the amount of the Aggregate
Commitments, such sublimit shall be automatically reduced by the amount of such
excess. The Administrative Agent will promptly notify the Lenders of any such
notice of termination or reduction of the Aggregate Commitments. Any reduction
of the Aggregate Commitments shall be applied to the Commitment of each Lender
according to its Applicable Percentage. All fees accrued until the effective
date of any termination of the Aggregate Commitments shall be paid on the
effective date of such termination.
     2.07 Repayment of Loans.
     (a) The Borrower agrees to repay to the Lenders on the Maturity Date the
aggregate principal amount of Committed Loans outstanding on such date.
     (b) The Borrower agrees to repay each Swing Line Loan on the earlier to
occur of (i) the date that is ten Business Days after such Loan is made and
(ii) the Maturity Date.
     2.08 Interest.
     (a) Subject to the provisions of subsection (b) below, (i) each Eurodollar
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Rate; (ii) each Base Rate Committed Loan
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate; and (iii) each Swing Line Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate.
     (b) (i) If any amount of principal of any Loan is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.
          (ii) If any amount (other than principal of any Loan) payable by the
Borrower under any Loan Document is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Required Lenders, such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.
          (iii) Upon the request of the Required Lenders, while any Event of
Default exists, the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.
          (iv) Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.
     (c) Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

41



--------------------------------------------------------------------------------



 



     2.09 Fees. In addition to certain fees described in subsections (i) and (j)
of Section 2.03:
     (a) Commitment Fee. The Borrower agrees to pay to the Administrative Agent
for the account of each Lender in accordance with its Applicable Percentage, a
commitment fee equal to the Applicable Rate times the actual daily amount by
which the Aggregate Commitments exceed the sum of (i) the Outstanding Amount of
Committed Loans and (ii) the Outstanding Amount of L/C Obligations. The
commitment fee shall accrue at all times during the Availability Period,
including at any time during which one or more of the conditions in Article IV
is not met, and shall be due and payable quarterly in arrears on the last
Business Day of each fiscal quarter of the Borrower, commencing with the first
such date to occur after the Closing Date, and on the last day of the
Availability Period. The commitment fee shall be calculated quarterly in
arrears, and if there is any change in the Applicable Rate during any quarter,
the actual daily amount shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect.
     (b) Other Fees.
     (i) The Borrower agrees to pay to the Arranger and the Administrative Agent
for their own respective accounts fees in the amounts and at the times specified
in the Fee Letter. Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.
     (ii) The Borrower agrees to pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.
     2.10 Computation of Interest and Fees; Retroactive Adjustments of
Applicable Rate.
     (a) All computations of interest for Base Rate Loans when the Base Rate is
determined by Bank of America’s “prime rate” shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed. All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year). Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid, provided, that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.12(a), bear interest for one day. Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.
     (b) If, as a result of any restatement of or other adjustment to the
financial statements of the Borrower or for any other reason, the Borrower or
the Lenders determine that (i) the Consolidated Leverage Ratio as calculated by
the Borrower as of any applicable date was inaccurate and (ii) a proper
calculation of the Consolidated Leverage Ratio would have resulted in higher
pricing for such period, the Borrower shall immediately and retroactively be
obligated to pay to the Administrative Agent for the account of the Lenders,
promptly on demand by the Administrative Agent (or, after the occurrence of an
actual or deemed entry of an order for relief with respect to the Borrower under
the Bankruptcy Code of the United States, automatically and without further
action by the Administrative Agent, any Lender or the L/C Issuer), an amount
equal to the excess of the amount of interest and fees that should have been
paid for such period over the amount of interest and fees actually paid for such
period. This paragraph shall not limit the rights of the Administrative Agent,
any Lender or the L/C Issuer, as the case may be, under Section 2.03(c)(iii),
2.03(i) or 2.08(b) or under Article VIII. The Borrower’s obligations under this
paragraph shall survive the termination of the Aggregate Commitments and the
repayment of all other Obligations hereunder.

42



--------------------------------------------------------------------------------



 



     2.11 Evidence of Debt.
     (a) The Credit Extensions made by each Lender shall be evidenced by one or
more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business. The accounts or records maintained by
the Administrative Agent and each Lender shall be conclusive absent manifest
error of the amount of the Credit Extensions made by the Lenders to the Borrower
and the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligations of the
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender made through
the Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender’s
Loans in addition to such accounts or records. Each Lender may attach schedules
to its Note and endorse thereon the date, Type (if applicable), amount and
maturity of its Loans and payments with respect thereto.
     (b) In addition to the accounts and records referred to in subsection (a),
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records evidencing the purchases and sales by such
Lender of participations in Letters of Credit and Swing Line Loans. In the event
of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.
     2.12 Payments Generally; Administrative Agent’s Clawback.
     (a) General. All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars and in immediately available funds not later than 2:00 p.m. on
the date specified herein. The Administrative Agent will promptly distribute to
each Lender its Applicable Percentage (or other applicable share as provided
herein) of such payment in like funds as received by wire transfer to such
Lender’s Lending Office. All payments received by the Administrative Agent after
2:00 p.m. shall be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue. If any payment to be made
by the Borrower shall come due on a day other than a Business Day, payment shall
be made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.
     (b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with Section 2.02 and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the Borrower and the applicable Lender severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount in immediately available funds with interest thereon, for each day from
and including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by

43



--------------------------------------------------------------------------------



 



the Borrower, the interest rate applicable to Base Rate Loans. If the Borrower
and such Lender shall pay such interest to the Administrative Agent for the same
or an overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Committed Loan
included in such Borrowing. Any payment by the Borrower shall be without
prejudice to any claim the Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent.
     (ii) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the L/C Issuer, as the case may be, the
amount due. In such event, if the Borrower has not in fact made such payment,
then each of the Lenders or the L/C Issuer, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or the L/C Issuer, in immediately available funds
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.
     A notice of the Administrative Agent to any Lender or the Borrower with
respect to any amount owing under this subsection (b) shall be conclusive,
absent manifest error.
     (c) Failure to Satisfy Conditions Precedent. If any Lender makes available
to the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.
     (d) Obligations of Lenders Several. The obligations of the Lenders
hereunder to make Committed Loans, to fund participations in Letters of Credit
and Swing Line Loans and to make payments pursuant to Section 10.04(c) are
several and not joint. The failure of any Lender to make any Committed Loan, to
fund any such participation or to make any payment under Section 10.04(c) on any
date required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Committed Loan, to purchase its
participation or to make its payment under Section 10.04(c).
     (e) Funding Source. Nothing herein shall be deemed to obligate any Lender
to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.
     2.13 Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Committed Loans made by it, or the
participations in L/C Obligations or in Swing Line Loans held by it resulting in
such Lender’s receiving payment of a proportion of the aggregate amount of such
Committed Loans or participations and accrued interest thereon greater than its
pro rata share thereof as provided herein, then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Committed Loans and
subparticipations in L/C Obligations or Swing Line Loans of the other Lenders,
or make such other adjustments as shall be

44



--------------------------------------------------------------------------------



 



equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Committed Loans and other amounts owing
them, provided, that:
     (i) if any such participations or subparticipations are purchased and all
or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and
     (ii) the provisions of this Section shall not be construed to apply to
(x) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Committed Loans or subparticipations in L/C Obligations or Swing Line Loans to
any assignee or participant, other than to the Borrower or any Subsidiary
thereof (as to which the provisions of this Section shall apply).
     Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.
     2.14 Borrowing Base Determinations; Mandatory Prepayments of Loans.
     (a) Borrowing Base Determination. The Borrowing Base shall be determined
(i) monthly on the last Business Day of every month at all times during which
Availability equals or exceeds fifteen percent (15%) of the Aggregate
Commitments in effect at such time, and (ii) weekly on the last Business Day of
each week at all times during which Availability is less than fifteen percent
(15%) of the Aggregate Commitments in effect at such time, in either case by
reference to the Borrowing Base Report delivered by the Borrower to the
Administrative Agent pursuant to Section 6.02(g). The Borrowing Base shall be
subject to adjustment based upon the results of a field audit pursuant to
Section 6.10(b). The Borrowing Base shall be equal to the sum of (A) 95% of
Eligible U.S. Government Accounts Receivable; plus (B) 90% of Eligible Accounts
Receivable (other than Eligible U.S. Government Accounts Receivable) from
Preferred Eligible Account Obligors; plus (C) 85% of Eligible Accounts
Receivable (other than Eligible U.S. Government Accounts Receivable) from
Eligible Account Obligors other than Preferred Eligible Account Obligors; plus
(D) 80% of Eligible Refinery Hydrocarbon Inventory (except for (1) Eligible
Refinery Hydrocarbon Inventory at the Borrower’s and its Subsidiaries’ service
stations and cardlocks, and (2) Statoil Commingled Inventories), plus (E) 50% of
Eligible Refinery Hydrocarbon Inventory at the Borrower’s and the Guarantors’
service stations and cardlocks; plus (F) 60% of the Lenders’ pro rata share of
the Statoil Commingled Inventories; plus (G) 50% of the Eligible Lubricants
Inventory; plus (H) 80% of Eligible In-Transit Crude Oil; plus (I) at the option
of the Borrower, 100% of Eligible Cash; minus (J) 100% of First Purchase Crude
Payables; provided, however, that until the Subordinated Debt Prepayment Date,
the dollar amount of that portion of the Borrowing Base that is attributable at
any time to the Giant Companies shall not exceed an amount equal to the lesser
of $100,000,000 or the principal amount outstanding under the Giant Company
Note.
     (b) Additional Limitations. Notwithstanding the foregoing, the dollar
amount of the Borrowing Base comprised of (i) Eligible Refinery Hydrocarbon
Inventory set forth in clause (a)(D) above and (ii) Eligible In-Transit Crude
Oil set forth in clause (a)(H) above shall not, in the aggregate, exceed 60% of
the Borrowing Base. For purposes of clarity, it is understood that the term
“Borrowing Base” as used in the preceding sentence means the Borrowing Base as
calculated pursuant to Section 2.14(a), even if the Borrowing Base as so
calculated is greater than the Aggregate Commitments (provided, that, it is
hereby noted that nothing in this Section 2.14(b) is intended to alter
Section 2.01,

45



--------------------------------------------------------------------------------



 



which provides that the Outstanding Amount of outstanding Loans plus the
Outstanding Amount of L/C Obligations may never exceed the current Borrowing
Base).
     (c) Mandatory Prepayments if Total Outstandings exceed the Borrowing Base.
If, on any date, the Total Outstandings exceed the Borrowing Base, the Borrower
agrees, without notice or demand, to prepay the outstanding principal amount of
the Committed Loans by an amount equal to the applicable excess. If on any date,
after giving effect to any mandatory prepayment made on such date pursuant to
the preceding sentence, the Outstanding Amount of all L/C Obligations exceed the
Borrowing Base, the Borrower agrees to immediately Cash Collateralize the
outstanding Letters of Credit on such date in an amount equal to the amount by
which such Outstanding Amount of the L/C Obligations exceeds the Borrowing Base.
     (d) Mandatory Prepayments with Proceeds of Payments on Giant Company Note.
If a payment of principal is made by a Giant Company on a Giant Company Loan,
the Borrower shall prepay an aggregate principal amount of Loans equal to such
prepayments immediately upon receipt thereof. The Borrower hereby irrevocably
directs Giant to make all such payments directly to the Administrative Agent
unless otherwise directed by the Administrative Agent, and the Borrower directs
the Administrative Agent to apply such funds to prepayment of Loans and to pay
any excess to the Borrower.
     (e) Borrowing Base Determination and Mandatory Prepayments upon Disposition
of Borrowing Base Assets. In the event of a Disposition of Borrowing Base Assets
permitted by Section 7.05(a)(viii), if the amount of Net Cash Proceeds of such
Disposition, when added to the Net Cash Proceeds of all other such Dispositions
of Borrowing Base Assets received by the Borrower and its Subsidiaries after the
Closing Date during any calendar year, exceed $30,000,000, then at the time of
receipt of such Net Cash Proceeds of such Disposition the Borrower shall deliver
to the Administrative Agent a Borrowing Base Report prepared taking into account
such Disposition and shall make such mandatory prepayments as may be required by
Section 2.14(c) (and, if required by such Section, provide Cash Collateral as
therein set forth).
     (f) Miscellaneous. No corresponding reduction in the Commitments shall be
required by reason of prepayments pursuant to this Section 2.14.
     2.15 Security. All Obligations of the Borrower and the Guarantors shall be
secured in accordance with the Collateral Documents.
     2.16 Increase in Commitments.
     (a) Request for Increase. Provided there exists no Default, upon notice to
the Administrative Agent (which shall promptly notify the Lenders), the Borrower
may request an increase in the Aggregate Commitments by an amount (for all such
requests) which, when taken together with all increases in the “Aggregate
Commitments” pursuant to Section 2.13 of the Term Loan Credit Agreement, shall
not exceed $300,000,000; provided, that (i) any such request for an increase
shall be in a minimum amount of $75,000,000, and (ii) the maximum aggregate
number of such requests that the Borrower may make under this Section and under
Section 2.13 of the Term Loan Credit Agreement is four. At the time of sending
such notice, the Borrower (in consultation with the Administrative Agent) shall
specify the time period within which each Lender is requested to respond.
     (b) Lender Elections to Increase. Each Lender shall notify the
Administrative Agent within such time period whether or not it agrees to
increase its Commitment and, if so, the amount of the increase to which it
agrees. Any Lender not responding within such time period shall be deemed to
have declined to increase its Commitment.

46



--------------------------------------------------------------------------------



 



     (c) Notification by Administrative Agent; Additional Lenders. The
Administrative Agent shall notify the Borrower and each Lender of the Lenders’
responses to each request made hereunder. Subject to the approval of the
Administrative Agent, the L/C Issuer and the Swing Line Lender (which approvals
shall not be unreasonably withheld), the Borrower may also invite additional
Eligible Assignees to become Lenders pursuant to a joinder agreement in form and
substance satisfactory to the Administrative Agent and its counsel.
     (d) Effective Date and Allocations. If the Aggregate Commitments are
increased in accordance with this Section, the Administrative Agent and the
Borrower shall determine the effective date (the “Increase Effective Date”),
which shall be no earlier than the Subordinated Debt Prepayment Date, and the
final allocation of such increase. The Administrative Agent shall promptly
notify the Borrower and the Lenders of the final allocation of such increase and
the Increase Effective Date.
     (e) Conditions to Effectiveness of Increase. As a condition precedent to
such increase, the Borrower shall deliver to the Administrative Agent a
certificate of each Loan Party dated as of the Increase Effective Date signed by
a Responsible Officer of such Loan Party (i) certifying and attaching the
resolutions adopted by such Loan Party approving or consenting to such increase,
and (ii) in the case of the Borrower, certifying that, before and after giving
effect to such increase, (A) the representations and warranties contained in
Article V and the other Loan Documents are true and correct on and as of the
Increase Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct as of such earlier date, and except that for purposes of this
Section 2.16, the representations and warranties contained in subsections (a)
and (b) of Section 5.05 shall be deemed to refer to the most recent statements
furnished pursuant to clauses (a) and (b), respectively, of Section 6.01, and
(B) no Default exists. The Borrower shall prepay any Committed Loans outstanding
on the Increase Effective Date (and pay any additional amounts required pursuant
to Section 3.05) to the extent necessary to keep the outstanding Committed Loans
ratable with any revised Applicable Percentages arising from any nonratable
increase in the Commitments under this Section.
     (f) Conflicting Provisions. This Section shall supersede any provisions in
Sections 2.13 or 10.01 to the contrary.
ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY
     3.01 Taxes.
     (a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Indemnified
Taxes or Other Taxes, provided, that if the Borrower shall be required by
applicable law to deduct any Indemnified Taxes (including any Other Taxes) from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent, Lender or
L/C Issuer, as the case may be, receives an amount equal to the sum it would
have received had no such deductions been made, (ii) the Borrower shall make
such deductions and (iii) the Borrower shall timely pay the full amount deducted
to the relevant Governmental Authority in accordance with applicable law.
     (b) Payment of Other Taxes by the Borrower. Without limiting the provisions
of subsection (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

47



--------------------------------------------------------------------------------



 



     (c) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent, each Lender and the L/C Issuer, within 10 days after
demand therefor, for the full amount of any Indemnified Taxes or Other Taxes
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) paid by the Administrative
Agent, such Lender or the L/C Issuer, as the case may be, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the Borrower by a Lender or
the L/C Issuer (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender or the L/C
Issuer, shall be conclusive absent manifest error.
     (d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
     (e) Status of Lenders. Any Foreign Lender that is entitled to an exemption
from or reduction of withholding tax under the law of the jurisdiction in which
the Borrower is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Loan Document shall deliver to the Borrower (with a copy to the Administrative
Agent), at the time or times prescribed by applicable law or reasonably
requested by the Borrower or the Administrative Agent, such properly completed
and executed documentation prescribed by applicable law as will permit such
payments to be made without withholding or at a reduced rate of withholding. In
addition, any Lender, if requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
     Without limiting the generality of the foregoing, in the event that the
Borrower is resident for tax purposes in the United States, any Foreign Lender
shall deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrower or the Administrative Agent, but
only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:
     (i) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,
     (ii) duly completed copies of Internal Revenue Service Form W-8ECI,
     (iii) in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of the Borrower within the meaning of section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) duly completed copies of Internal Revenue Service Form W-8BEN, or
     (iv) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower to determine the withholding or deduction
required to be made.

48



--------------------------------------------------------------------------------



 



     (f) Treatment of Certain Refunds. If the Administrative Agent, any Lender
or the L/C Issuer determines, in its sole discretion, that it has received a
refund of any Taxes or Other Taxes as to which it has been indemnified by the
Borrower or with respect to which the Borrower has paid additional amounts
pursuant to this Section, it shall pay to the Borrower an amount equal to such
refund (but only to the extent of indemnity payments made, or additional amounts
paid, by the Borrower under this Section with respect to the Taxes or Other
Taxes giving rise to such refund), net of all out-of-pocket expenses of the
Administrative Agent, such Lender or the L/C Issuer, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided, that the Borrower, upon the
request of the Administrative Agent, such Lender or the L/C Issuer, agrees to
repay the amount paid over to the Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, such Lender or the L/C Issuer in the event the
Administrative Agent, such Lender or the L/C Issuer is required to repay such
refund to such Governmental Authority. This subsection shall not be construed to
require the Administrative Agent, any Lender or the L/C Issuer to make available
its tax returns (or any other information relating to its taxes that it deems
confidential) to the Borrower or any other Person.
     3.02 Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund
Eurodollar Rate Loans, or to determine or charge interest rates based upon the
Eurodollar Rate, or any Governmental Authority has imposed material restrictions
on the authority of such Lender to purchase or sell, or to take deposits of,
Dollars in the London interbank market, then, on notice thereof by such Lender
to the Borrower through the Administrative Agent, any obligation of such Lender
to make or continue Eurodollar Rate Loans or to convert Base Rate Committed
Loans to Eurodollar Rate Loans shall be suspended until such Lender notifies the
Administrative Agent and the Borrower that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, the Borrower, agree,
upon demand from such Lender (with a copy to the Administrative Agent), to
prepay or, if applicable, convert all Eurodollar Rate Loans of such Lender to
Base Rate Loans, either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurodollar Rate Loans to such day,
or immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans. Upon any such prepayment or conversion, the Borrower
shall also pay accrued interest on the amount so prepaid or converted.
     3.03 Inability to Determine Rates. If the Required Lenders determine that
for any reason in connection with any request for a Eurodollar Rate Loan or a
conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period of such Eurodollar Rate Loan, (b) adequate and
reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan, or
(c) the Eurodollar Rate for any requested Interest Period with respect to a
proposed Eurodollar Rate Loan does not adequately and fairly reflect the cost to
such Lenders of funding such Loan, the Administrative Agent will promptly so
notify the Borrower and each Lender. Thereafter, the obligation of the Lenders
to make or maintain Eurodollar Rate Loans shall be suspended until the
Administrative Agent (upon the instruction of the Required Lenders) revokes such
notice. Upon receipt of such notice, the Borrower may revoke any pending request
for a Borrowing of, conversion to or continuation of Eurodollar Rate Loans or,
failing that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans in the amount specified therein.
     3.04 Increased Costs; Reserves on Eurodollar Rate Loans.
     (a) Increased Costs Generally. If any Change in Law shall:
     (i) impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account

49



--------------------------------------------------------------------------------



 



of, or credit extended or participated in by, any Lender (except any reserve
requirement reflected in the Eurodollar Rate) or the L/C Issuer;
     (ii) subject any Lender or the L/C Issuer to any tax of any kind whatsoever
with respect to this Agreement, any Letter of Credit, any participation in a
Letter of Credit or any Eurodollar Rate Loan made by it, or change the basis of
taxation of payments to such Lender or the L/C Issuer in respect thereof (except
for Indemnified Taxes or Other Taxes covered by Section 3.01 and the imposition
of, or any change in the rate of, any Excluded Tax payable by such Lender or the
L/C Issuer); or
     (iii) impose on any Lender or the L/C Issuer or the London interbank market
any other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Rate Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or the
L/C Issuer of participating in, issuing or maintaining any Letter of Credit (or
of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or the L/C Issuer, the Borrower agrees
to pay to such Lender or the L/C Issuer, as the case may be, such additional
amount or amounts as will compensate such Lender or the L/C Issuer, as the case
may be, for such additional costs incurred or reduction suffered.
     (b) Capital Requirements. If any Lender or the L/C Issuer determines that
any Change in Law affecting such Lender or the L/C Issuer or any Lending Office
of such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the L/C Issuer’s capital or on the capital of such
Lender’s or the L/C Issuer’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the L/C Issuer, to a level below that which such Lender or the
L/C Issuer or such Lender’s or the L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the L/C Issuer’s policies and the policies of such Lender’s or the L/C Issuer’s
holding company with respect to capital adequacy), then from time to time the
Borrower agrees to pay to such Lender or the L/C Issuer, as the case may be,
such additional amount or amounts as will compensate such Lender or the L/C
Issuer or such Lender’s or the L/C Issuer’s holding company for any such
reduction suffered.
     (c) Certificates for Reimbursement. A certificate of a Lender or the L/C
Issuer setting forth the amount or amounts necessary to compensate such Lender
or the L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error. The Borrower agrees to pay such Lender or the
L/C Issuer, as the case may be, the amount shown as due on any such certificate
within 10 days after receipt thereof.
     (d) Delay in Requests. Failure or delay on the part of any Lender or the
L/C Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such compensation, provided, that the Borrower shall not be required
to compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
nine months prior to the date that such Lender or the L/C Issuer, as the case
may be, notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or the L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions

50



--------------------------------------------------------------------------------



 



is retroactive, then the nine-month period referred to above shall be extended
to include the period of retroactive effect thereof).
     (e) Reserves on Eurodollar Rate Loans. The Borrower agrees to pay to each
Lender, as long as such Lender shall be required to maintain reserves with
respect to liabilities or assets consisting of or including Eurocurrency funds
or deposits (currently known as “Eurocurrency liabilities”), additional interest
on the unpaid principal amount of each Eurodollar Rate Loan equal to the actual
costs of such reserves allocated to such Loan by such Lender (as determined by
such Lender in good faith, which determination shall be conclusive), which shall
be due and payable on each date on which interest is payable on such Loan,
provided the Borrower shall have received at least 10 days’ prior notice (with a
copy to the Administrative Agent) of such additional interest from such Lender.
If a Lender fails to give notice 10 days prior to the relevant Interest Payment
Date, such additional interest shall be due and payable 10 days from receipt of
such notice.
     3.05 Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower agrees to promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:
     (a) any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);
     (b) any failure by the Borrower (for a reason other than the failure of
such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the
Borrower; or
     (c) any assignment of a Eurodollar Rate Loan on a day other than the last
day of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 10.13;
including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrower agrees to also pay any customary administrative fees charged by
such Lender in connection with the foregoing.
For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.
     3.06 Mitigation Obligations; Replacement of Lenders.
     (a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Sections 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrower hereby agrees to pay all

51



--------------------------------------------------------------------------------



 



reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.
     (b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01 the Borrower may replace such Lender in accordance with
Section 10.13.
     3.07 Survival. All of the Borrower’s obligations under this Article III
shall survive termination of the Aggregate Commitments and repayment of all
other Obligations hereunder.
ARTICLE IV.
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
     4.01 Conditions to Initial Credit Extension Hereunder. The effectiveness of
this Agreement, and the obligation of the L/C Issuer and each Lender to make its
initial Credit Extension hereunder, are subject to satisfaction of the following
conditions precedent:
     (a) The Administrative Agent’s receipt of the following, each of which
shall be originals or telecopies (followed promptly by originals) unless
otherwise specified, and in the case of documents delivered by the Borrower,
each properly executed by a Responsible Officer of the Borrower, each dated the
Closing Date (or, in the case of certificates of governmental officials, a
recent date before the Closing Date) and each in form and substance satisfactory
to the Administrative Agent and each of the Lenders:
     (i) executed counterparts of this Agreement;
     (ii) a Note executed by the Borrower in favor of each Lender requesting a
Note;
     (iii) the Collateral Documents, executed by the Loan Parties party thereto
in appropriate form for recording, where necessary, granting first priority
Liens in the Collateral owned by the Borrower and its Subsidiaries which
constitutes Revolver Priority Collateral, and granting second priority Liens in
the Collateral owned by the Borrower and the Western Subsidiaries which
constitutes Term Priority Collateral, together with:
     (A) such Lien searches as the Administrative Agent shall have requested,
and such termination statements or other documents as may be necessary to
confirm that the Collateral is subject to no Liens in favor of any Persons
(other than the Liens securing the Obligations and the Liens permitted by
Section 7.01);
     (B) such consents, estoppels, subordination agreements and other documents
and instruments executed by landlords and other Persons party to material
contracts relating to any Collateral as to which the Administrative Agent shall
be granted a Lien for the benefit of the Lender Secured Parties, as requested by
the Administrative Agent or the Required Lenders; and
     (C) evidence that all other actions necessary or, in the opinion of the
Administrative Agent or the Lenders, desirable to perfect and protect such Liens
and the Administrative Agent’s ability to preserve and protect its interests in
and access to the Collateral, have been taken; and
     (iv) the Intercreditor Agreement executed by each of the parties thereto;

52



--------------------------------------------------------------------------------



 



     (v) such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is party;
     (vi) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed;
     (vii) a favorable opinion of Andrews Kurth LLP, counsel to the Loan
Parties, addressed to the Administrative Agent and each Lender, covering the
matters set forth in Exhibit E attached hereto, and (ii) such local counsel
opinions relating to the Loan Parties and real estate Collateral as the
Administrative Agent may reasonably request;
     (viii) a certificate of a Responsible Officer of the Borrower as to the
matters set forth below in this clause (viii) (provided that the certificate
delivered with respect to the matters set forth in clauses (A), (B), and
(C) below shall be executed by the chief financial officer of the Borrower):
     (A) certifying as to the Solvency of the Borrower and its Subsidiaries
taken as a whole before and after giving effect to the Merger and the incurrence
on the Closing Date of Indebtedness hereunder and under the Term Loan Credit
Agreement;
     (B) attaching the following and certifying that they have been prepared in
good faith based upon reasonable assumptions: (1) a pro forma balance sheet of
the Borrower and its Subsidiaries as of the end of the most recent fiscal
quarter for which financial statements have been filed with the SEC, giving pro
forma effect to the Merger, and (2) five-year financial projections for the
Borrower and its Subsidiaries, including balance sheet and statements of income
and cash flow;
     (C) attaching calculations demonstrating pro forma compliance with Section
7.11, giving effect to the Merger, as of the end of the most recent fiscal
quarter of the Borrower for which financial statements have been filed with the
SEC;
     (D) attaching a Borrowing Base Certificate;
     (E) certifying that the representations and warranties of the Borrower and
the other Loan Parties contained in Article V or in any other Loan Document are
true and correct as of the Closing Date, both before and after giving effect to
the Merger, except as disclosed in such certificate (provided however that such
exceptions shall not include the representations and warranties specifically
referred in the last sentence of Section 4.02(a)); and
     (F) certifying that both before and after giving effect to the Merger no
Default shall have occurred and be continuing (other than any Default arising
from the breach of a representation or warranty that is not specifically
referenced in the last sentence of Section 4.02(a));
     (ix) a certificate of Responsible Officer of the Borrower:
     (A) certifying that the Merger has been, or substantially concurrently with
delivery of such certificate is being, consummated on the Closing Date in
compliance

53



--------------------------------------------------------------------------------



 



with applicable Laws for a cash purchase price not exceeding $77.00 per share,
and has been consummated or is being consummated without waiver of the
conditions precedent set forth in the Merger Agreement as to the absence of any
Giant Catastrophic Material Adverse Effect;
     (B) certifying that all shareholder approvals necessary in connection with
the execution, delivery and performance by the Loan Parties of the Loan
Documents and in connection with the Merger shall have been received and shall
be in full force and effect, and the applicable waiting periods under the
Hart-Scott-Rodino Act shall have been terminated or shall have expired without
any materially adverse action being taken by any applicable Governmental
Authority; and
     (C) certifying that attached thereto is a true and correct copy of the
certificate of merger with respect to the Merger and that such certificate has
been, or concurrently with the making of the Loans on the Closing Date is being,
filed with the applicable filing office, and that upon such filing the Merger
became, or shall become, effective on the Closing Date in accordance with the
terms of the Merger Agreement and applicable Laws; and
     (D) certifying as to the accuracy of the matters set forth in subsections,
(e), (f) and (g) of this Section 4.01;
     (b) the Administrative Agent’s receipt of the following:
     (i) an environmental assessment report;
     (ii) (A) a survey of each Refinery, (B) a mortgagee title insurance policy
(with customary endorsements) covering the El Paso Refinery, and (C) commitments
for mortgagee title insurance policies (with customary endorsements) covering
the Ciniza Refinery, the Bloomfield Refinery and the Yorktown Refinery;
     (iii) a field examination of accounts receivable and inventory of the
Borrower and its Subsidiaries and of the Giant Companies, dated not more than
twelve (12) months prior to the Closing Date;
     (iv) a report from Purvin & Gertz providing an operational and financial
assessment of the Refineries; and
     (v) a certificate of the Borrower confirming that (A) insurance complying
with the requirements of this Agreement is in effect and (B) there are no past
due premiums in respect of any such insurance, and (C) stating that attached
thereto are certificates of insurance evidencing same.
     (c) the commitments to lend under the Existing Western Credit Agreement
have been, or concurrently with the Closing Date are being, terminated and all
Liens securing obligations under the Existing Western Credit Agreement have
been, or concurrently with the Closing Date are being terminated, and (B) the
commitments to lend under the Existing Giant Credit Agreement have been, or
concurrently with the Closing Date are being, terminated and all Liens securing
obligations under the Existing Giant Credit Agreement have been, or concurrently
with the Closing Date are being, terminated;
     (d) the Borrower shall have received, or concurrently with the
effectiveness of this Agreement shall receive, proceeds of the initial borrowing
under the Term Loan Credit Agreement;

54



--------------------------------------------------------------------------------



 



     (e) (i) no order, decree, judgment, ruling or injunction of a court of
competent jurisdiction, domestic or foreign, shall exist which restrains the
consummation of the Merger or the transactions contemplated by this Agreement,
and (ii) no statute, rule or regulation shall have been enacted by any
Governmental Authority which prohibits or makes unlawful the consummation of the
Merger or transactions contemplated by this Agreement;
     (f) there shall be no actions, suits or proceedings pending or threatened
against Giant or any of its Subsidiaries, at law or in equity, or before or by
any Governmental Authority, other than those that have not had and would not
reasonably be expected to have a Giant Catastrophic Material Adverse Effect, and
there shall be no outstanding judgments, decrees, injunctions, awards or orders
of any Governmental Authority against Giant or any of its Subsidiaries, other
than those that have not had and would not reasonably be expected to have a
Giant Catastrophic Material Adverse Effect;
     (g) the conditions precedent set forth in Section 4.02 shall have been
satisfied;
     (h) the Closing Date shall have occurred on or before May 31, 2007;
     (i) any fees required to be paid on or before the Closing Date shall have
been paid; and
     (j) unless waived by the Administrative Agent, the Borrower shall have paid
all fees, charges and disbursements of counsel to the Administrative Agent to
the extent invoiced prior to or on the Closing Date, plus such additional
amounts of such fees, charges and disbursements as shall constitute its
reasonable estimate of such fees, charges and disbursements incurred or to be
incurred by it through the closing proceedings (provided, that such estimate
shall not thereafter preclude a final settling of accounts between the Borrower
and the Administrative Agent).
     Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted, or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.
     4.02 Conditions to all Credit Extensions. The obligation of each Lender to
honor any Request for Credit Extension (other than a Loan Notice requesting only
a conversion of Committed Loans to the other Type, or a continuation of
Eurodollar Rate Loans) is subject to the following conditions precedent:
     (a) The representations and warranties of the Borrower and each other Loan
Party contained in Article V or any other Loan Document, or which are contained
in any document furnished at any time under or in connection herewith or
therewith, shall be true and correct on and as of the date of such Credit
Extension, before and after giving effect to such Credit Extension, except to
the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct as of such earlier
date, and except that for purposes of this Section 4.02, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 6.01. Notwithstanding the foregoing, the
requirement that such representations and warranties be true and correct shall
be a condition precedent to the initial Credit Extension hereunder only in the
case of the representations and warranties set forth in (i) the Merger
Agreement, the breach of which would result in the Borrower having the right to
terminate its obligations under the Merger Agreement, and (ii) Sections 5.01,
5.02, 5.03, 5.04, 5.05 (other than Section 5.05(c)), 5.10, 5.11 (other than
references to tax assessments), 5.13, 5.14, 5.15, 5.16, and 5.19(a).

55



--------------------------------------------------------------------------------



 



     (b) No Default shall exist or would result from such proposed Credit
Extension, or from the application of the proceeds thereof, provided, however,
that with respect to the initial Credit Extension hereunder, any Default arising
from the breach of any representation or warranty shall not constitute a failure
of this condition precedent unless it constitutes a breach of a representation
and warranty described in the last sentence of Section 4.02(a).
     (c) Both before and after giving effect to such Credit Extension, Total
Outstandings shall not exceed the lesser of (i) the Aggregate Commitments and
(ii) the Borrowing Base.
     (d) The Administrative Agent and, if applicable, the L/C Issuer or the
Swing Line Lender, shall have received a Request for Credit Extension in
accordance with the requirements hereof.
Each Request for Credit Extension (other than a Loan Notice requesting only a
conversion of Committed Loans to the other Type or a continuation of Eurodollar
Rate Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a), (b), and (c) have
been satisfied on and as of the date of the applicable Credit Extension.
ARTICLE V.
REPRESENTATIONS AND WARRANTIES
     The Borrower represents and warrants to the Administrative Agent and the
Lenders that both before and after giving effect to the Merger:
     5.01 Existence, Qualification and Power; Compliance with Laws. Each Loan
Party and each Subsidiary thereof (a) is duly organized or formed, validly
existing and in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to
(i) own its assets and carry on its business and (ii) execute, deliver and
perform its obligations under the Loan Documents to which it is a party, (c) is
duly qualified and licensed and in good standing under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license, and (d) is in
compliance with all Laws; except in each case referred to in clause (b)(i), (c)
or (d), to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect.
     5.02 Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is
party have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of such
Person’s Organization Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under, or require any payment to
be made under (i) any Contractual Obligation to which such Person is a party or
affecting such Person, or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law. Each Loan Party and each Subsidiary thereof is in
compliance with all Contractual Obligations referred to in clause (b)(i), except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect.
     5.03 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization or other action by, or notice to or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document.
     5.04 Binding Effect. This Agreement has been, and each other Loan Document,
when delivered hereunder, will have been, duly executed and delivered by each
Loan Party that is party thereto.

56



--------------------------------------------------------------------------------



 



This Agreement constitutes, and each other Loan Document when so delivered will
constitute, the legal, valid and binding obligation of such Loan Party,
enforceable against each Loan Party that is party thereto in accordance with its
terms.
     5.05 Financial Statements; No Material Adverse Effect.
     (a) The Audited Financial Statements and the Giant Audited Financial
Statements (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein; (ii) fairly present the financial condition of the Borrower and the
Western Subsidiaries or Giant and its Subsidiaries, as applicable, as of the
dates thereof and their results of operations for the periods covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein; and (iii) show all material
indebtedness and other liabilities, direct or contingent, of the Borrower and
the Western Subsidiaries or Giant and its Subsidiaries, as applicable, as of the
dates thereof, including liabilities for taxes, material commitments and
Indebtedness.
     (b) The following representation and warranty shall be deemed made by the
Borrower at the time it delivers financial statements pursuant to
Section 6.01(b) for the quarter ended September 30, 2007: the unaudited
consolidated balance sheet of the Borrower and its Subsidiaries dated
September 30, 2007, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for the fiscal quarters ended on
such date (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein, and (ii) fairly present the financial condition of the Borrower and its
Subsidiaries as of the date thereof and their results of operations for the
periods covered thereby, subject, in the case of clauses (i) and (ii), to the
absence of footnotes and to normal year-end audit adjustments.
     (c) Since the dates of the Audited Financial Statements and the Giant
Audited Financial Statements, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.
     5.06 Litigation. There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Borrower after due and diligent
investigation, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or against the Borrower or any of its
Subsidiaries or against any of their properties or revenues (a) except as
disclosed on Schedule 5.06, that purport to affect or pertain to this Agreement
or any other Loan Document, or any of the transactions contemplated hereby, or
(b) that either individually or in the aggregate could reasonably be expected to
have a Material Adverse Effect.
     5.07 No Default. No Default exists or would be reasonably expected to
result from the incurring of any Obligations by the Borrower or from the grant
or perfection of the Liens of the Administrative Agent and the Lenders on the
Collateral. Neither of the Borrower nor any of its Subsidiaries is in default
under or with respect to any Contractual Obligation that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.
     5.08 Ownership of Property; Liens. The Borrower and each Subsidiary has
good record and indefeasible title in fee simple to, or valid leasehold
interests in, all real property necessary or used in the ordinary conduct of its
business, except for such defects in title as could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. The
property of the Borrower and its Subsidiaries is subject to no Liens, other than
Liens permitted by Section 7.01.

57



--------------------------------------------------------------------------------



 



     5.09 Environmental Compliance. The Borrower and its Subsidiaries conduct in
the ordinary course of business a review of the effect of existing Environmental
Laws and claims alleging potential liability or responsibility for violation of
any Environmental Law on their respective businesses, operations and properties,
and as a result thereof, the Borrower has reasonably concluded that such
Environmental Laws and claims could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
     5.10 Insurance. The properties of the Borrower and its Subsidiaries are
insured with financially sound and reputable insurance companies not Affiliates
of the Borrower, in such amounts, with such deductibles and covering such risks
as are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Borrower or the applicable Subsidiary
operates.
     5.11 Taxes. The Borrower and its Subsidiaries have filed all Federal, state
and other material tax returns and reports required to be filed, and have paid
all Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP. There is no proposed tax
assessment against the Borrower or any Subsidiary that would, if made, have a
Material Adverse Effect. Neither any Loan Party nor any Subsidiary thereof is
party to any tax sharing agreement.
     5.12 ERISA Compliance.
     (a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state Laws. Each Plan that is
intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the IRS or an application for such a letter is
currently being processed by the IRS with respect thereto and, to the best
knowledge of the Borrower, nothing has occurred which would prevent, or cause
the loss of, such qualification. The Borrower and each ERISA Affiliate have made
all required contributions to each Plan subject to Section 412 of the Code, and
no application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Plan.
     (b) There are no pending or, to the best knowledge of the Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.
     (c) (i) No ERISA Event has occurred or is reasonably expected to occur;
(ii) no Pension Plan has any Unfunded Pension Liability in excess of the
Threshold Amount; (iii) neither of the Borrower nor any ERISA Affiliate has
incurred, or reasonably expects to incur, any liability under Title IV of ERISA
with respect to any Pension Plan (other than premiums due and not delinquent
under Section 4007 of ERISA); (iv) neither of the Borrower nor any ERISA
Affiliate has incurred, or reasonably expects to incur, any liability (and no
event has occurred which, with the giving of notice under Section 4219 of ERISA,
would result in such liability) under Sections 4201 or 4243 of ERISA with
respect to a Multiemployer Plan; and (v) neither of the Borrower nor any ERISA
Affiliate has engaged in a transaction that could be subject to Sections 4069 or
4212(c) of ERISA.
     5.13 Subsidiaries; Equity Interests. As of the Closing Date after giving
effect to the Merger, the Borrower has no Subsidiaries other than those
specifically disclosed in Part (a) of Schedule 5.13, and all of the outstanding
Equity Interests in such Subsidiaries have been validly issued, are fully paid
and

58



--------------------------------------------------------------------------------



 



nonassessable and are owned by a Loan Party in the amounts specified on Part
(a) of Schedule 5.13 free and clear of all Liens except those created under the
Collateral Documents and the Term Collateral Documents. The Borrower has no
equity investments in any other corporation or entity other than those
specifically disclosed in Part (b) of Schedule 5.13.
     5.14 Margin Regulations; Investment Company Act.
     (a) The Borrower is not engaged and will not engage, principally or as one
of its important activities, in the business of purchasing or carrying margin
stock (within the meaning of Regulation U issued by the FRB), or extending
credit for the purpose of purchasing or carrying margin stock. Following the
application of the proceeds of each Borrowing, Swing Line Borrowing or drawing
under each Letter of Credit, not more than 25% of the value of the assets
(either of the Borrower only or of the Borrower and its Subsidiaries on a
consolidated basis) subject to the provisions of Section 7.01 or Section 7.05 or
subject to any restriction contained in any agreement or instrument between the
Borrower and any Lender or any Affiliate of any Lender relating to Indebtedness
and within the scope of Section 8.01(e) will be margin stock.
     (b) None of the Borrower, any Person Controlling the Borrower, or any
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.
     5.15 Disclosure. The Borrower has disclosed to the Administrative Agent and
the Lenders all agreements, instruments and corporate or other restrictions to
which it or any of its Subsidiaries is subject, and all other matters known to
it, that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect. No report, financial statement, certificate
or other information furnished (whether in writing or orally) by or on behalf of
any Loan Party to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document (in each case, as modified
or supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided, that, with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.
     5.16 Compliance with Laws. The Borrower and each Subsidiary is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.
     5.17 Intellectual Property; Licenses, etc. The Borrower and its
Subsidiaries own, or possess the right to use, all of the trademarks, service
marks, trade names, copyrights, patents, patent rights, franchises, licenses and
other intellectual property rights that are reasonably necessary for the
operation of their respective businesses, without conflict with the rights of
any other Person. To the best knowledge of the Borrower, no slogan or other
advertising device, product, process, method, substance, part or other material
now employed, or now contemplated to be employed, by the Borrower or any
Subsidiary infringes upon any rights held by any other Person. No claim or
litigation regarding any of the foregoing is pending or, to the best knowledge
of the Borrower, threatened, which, either individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.
     5.18 Solvency. Each Loan Party is, individually and together with its
Subsidiaries on a consolidated basis, Solvent.

59



--------------------------------------------------------------------------------



 



     5.19 Collateral Documents.
     (a) The provisions of each of the Collateral Documents are effective to
create in favor of the Administrative Agent, for the benefit of the Lender
Secured Parties, a legal, valid and enforceable (i) first priority security
interest in all right, title and interest of the Loan Parties in the Revolver
Priority Collateral described therein, and (ii) second priority security
interest (subject only to the Term Priority Liens) in all right, title and
interest of the Loan Parties in the Term Priority Collateral described therein,
in each case, subject to the terms and provisions of the Intercreditor
Agreement. Financing statements have been filed in the offices in all of the
jurisdictions listed in the schedules to each Security Agreement executed by a
Loan Party.
     (b) All representations and warranties of the Loan Parties contained in the
Collateral Documents are true and correct in all material respects.
ARTICLE VI.
AFFIRMATIVE COVENANTS
     So long as any Lender shall have any Commitment hereunder, any Loan or
other Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of
Credit shall remain outstanding, the Borrower shall, and shall (except in the
case of the covenants set forth in Sections 6.01, 6.02, and 6.03) cause each
Subsidiary to:
     6.01 Financial Statements. Deliver to the Administrative Agent, in form and
detail satisfactory to the Administrative Agent and the Required Lenders:
     (a) as soon as available, but in any event within 90 days after the end of
each fiscal year of the Borrower, a consolidated balance sheet of the Borrower
and its Subsidiaries as of the end of such fiscal year, and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, such consolidated statements to be audited and accompanied
by a report and opinion of an independent certified public accountant of
nationally recognized standing reasonably acceptable to the Required Lenders,
which report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit; and
     (b) as soon as available, but in any event within 45 days after the end of
each of the first three fiscal quarters of each fiscal year of the Borrower, a
consolidated balance sheet of the Borrower and its Subsidiaries as of the end of
such fiscal quarter, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for such fiscal quarter and for
the portion of the Borrower’s fiscal year then ended, setting forth in each case
in comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail, such consolidated statements to be certified by a
Responsible Officer of the Borrower as fairly presenting the financial
condition, results of operations, shareholders’ equity and cash flows of the
Borrower and its Subsidiaries in accordance with GAAP, subject only to normal
year-end audit adjustments and the absence of footnotes.
     As to any information contained in materials furnished pursuant to
Section 6.02(d), the Borrower shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Borrower to furnish the information and
materials described in clauses (a) and (b) above at the times specified therein.

60



--------------------------------------------------------------------------------



 



     6.02 Certificates; Field Audits; Other Information. Deliver to the
Administrative Agent, in form and detail satisfactory to the Administrative
Agent and the Required Lenders:
     (a) concurrently with the delivery of the financial statements referred to
in Section 6.01(a), a certificate of its independent certified public
accountants certifying such financial statements;
     (b) concurrently with the delivery of the financial statements referred to
in Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by a
Responsible Officer of the Borrower;
     (c) promptly after any request by the Administrative Agent or any Lender,
copies of any detailed audit reports, management letters or recommendations
submitted to the board of directors or audit committee of the board of directors
(or comparable board or committee) of any Loan Party by independent accountants
in connection with the accounts or books of such Loan Party, or any audit of any
of them;
     (d) promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or communication sent to the
stockholders, partners or members of any Loan Party, and copies of all annual,
regular, periodic and special reports and registration statements which any Loan
Party may file or be required to file with the SEC under Section 13 or 15(d) of
the Securities Exchange Act of 1934, and not otherwise required to be delivered
to the Administrative Agent pursuant hereto;
     (e) promptly after the furnishing thereof, copies of any statement or
report furnished to any holder of debt securities of any Loan Party or any
Subsidiary thereof pursuant to the terms of any indenture, loan or credit or
similar agreement and not otherwise required to be furnished to the Lenders
pursuant to Section 6.01 or any other clause of this Section 6.02;
     (f) promptly, and in any event within five Business Days after receipt
thereof by any Loan Party or any Subsidiary thereof, copies of each notice or
other correspondence received from the SEC (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of any Loan Party or any Subsidiary thereof;
     (g) a Borrowing Base Report certified by a Responsible Officer of the
Borrower as fairly presenting the Eligible Refinery Hydrocarbon Inventory,
Eligible Accounts Receivable, Statoil Commingled Inventories, Eligible
Lubricants Inventory and Eligible In-Transit Crude Oil (and, if applicable,
Eligible Cash) as of the last Business Day of the relevant month, and, if
requested by the Administrative Agent or any Lender, a listing and aging of
Eligible Accounts Receivable by counterparty, and a schedule of inventory
volumes and market rates (with sources); provided, that if Availability is less
than fifteen percent (15%) of the Aggregate Commitments then in effect, the
Borrower shall deliver such report and information weekly, in each case as set
forth in clauses (A) or (B) below, as applicable:
     (A) Monthly Reporting. The Borrower shall deliver a Borrowing Base Report
monthly, unless clause (B) below applies. Each monthly Borrowing Base Report
shall be prepared as of the last day of a calendar month and shall be delivered
not later than 21 days after the end of the applicable month; and
     (B) Weekly Reporting. If during any month Availability is less than fifteen
percent (15%) of the Aggregate Commitments then in effect for a period of three
consecutive Business Days (the third such Business Day being herein referred to
as the “Third Consecutive Day”), then the Borrower shall be required to deliver
Borrowing Base Reports weekly. The first such Borrowing Base Report shall be
prepared as of

61



--------------------------------------------------------------------------------



 



Friday of the week in which the Third Consecutive Day occurs, and shall be
delivered on Friday of the following week. The Borrower shall continue to
deliver weekly Borrowing Base Reports thereafter (each such Borrowing Base
Report shall cover a one-week period ending on a Friday and shall be delivered
on the following Friday), until Availability is equal to or greater than fifteen
percent (15%) of the Aggregate Commitments then in effect for an entire month;
provided, that if any day on which a Borrowing Base Report is required to be
delivered is not a Business Day, then the Borrowing Base Report otherwise
required to be delivered on such day shall instead be delivered on the preceding
Business Day, unless the Administrative Agent agrees to permit delivery on the
next succeeding Business Day;
     (h) on or before June 30 of each year, commencing June 30, 2007 and at any
time at the request of the Administrative Agent following an Event of Default, a
field audit and inventory valuation report prepared by Bank of America Business
Credit, Inc., in form and substance satisfactory to the Administrative Agent;
     (i) notice of the entry by the Borrower or any of its Subsidiaries into any
Lender Swap Contract (promptly after the Borrower enters into any such Lender
Swap Contract), specifying the identity of the Lender Swap Provider, the
notional amount, the nature of the Lender Swap Contract and such other
information as the Administrative Agent reasonably may request;
     (j) notice of the occurrence of any default, event of default, termination
event or other event under any Lender Swap Contract that after the giving of
notice, passage of time or both, would permit either counterparty to such Lender
Swap Contract to terminate early any or all trades relating to such contract,
and the liability, if any, of the Borrower or Subsidiary, as applicable, in the
event thereof;
     (k) notice of the entry by the Borrower or any of its Subsidiaries into any
Cash Management Agreement (promptly after the Borrower enters into any such Cash
Management Agreement), specifying the identity of the Cash Management Bank, the
nature of the Cash Management Agreement and such other information as the
Administrative Agent reasonably may request;
     (l) concurrently with any notice provided to the Term Administrative Agent
or the lenders under the Term Loan Credit Agreement, of the occurrence of a
Default as therein defined;
     (m) promptly, such additional information regarding the business, financial
or corporate affairs of the Borrower or any Subsidiary, or compliance with the
terms of the Loan Documents, as the Administrative Agent or any Lender may from
time to time reasonably request.
     Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provide a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 10.02; or
(ii) on which such documents are posted on the Borrower’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided, that: (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender that requests
the Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(ii) the Borrower shall notify the Administrative Agent and each Lender (by
telecopier or electronic mail) of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents. Notwithstanding anything contained herein, in every
instance the Borrower

62



--------------------------------------------------------------------------------



 



shall be required to provide paper copies of the Compliance Certificates
required by Section 6.02(b) to the Administrative Agent. Except for such
Compliance Certificates, the Administrative Agent shall have no obligation to
request the delivery or to maintain copies of the documents referred to above,
and in any event shall have no responsibility to monitor compliance by the
Borrower with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents. In the event that the Borrower furnishes to the Administrative Agent
written notices or other documentation pursuant to this Section 6.02, the
Administrative Agent shall promptly furnish a copy thereof to each Lender
pursuant to the procedures for notices and communications set forth in
Section 10.02.
     The Borrower hereby acknowledges that (a) the Administrative Agent and/or
the Arranger will make available to the Lenders and the L/C Issuer materials
and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive material non-public information with respect to the Borrower or its
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to such
Persons’ securities. The Borrower hereby agrees that (i) all Borrower Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (ii) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent, the Arranger, the L/C Issuer and the Lenders to treat the
Borrower Materials as not containing any material non-public information with
respect to the Borrower or its securities for purposes of United States Federal
and state securities laws (provided, however, that to the extent the Borrower
Materials constitute Information, they shall be treated as set forth in
Section 10.07); (iii) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Investor;”
and (iv) the Administrative Agent and the Arranger shall be entitled to treat
any Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Investor.”
Notwithstanding the foregoing, the Borrower shall be under no obligation to mark
any Borrower Materials “PUBLIC.”
     6.03 Notices. Promptly notify the Administrative Agent and each Lender of:
     (a) the occurrence of any Default;
     (b) any matter that has resulted or could reasonably be expected to result
in a Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a Contractual Obligation of the Borrower or any Subsidiary;
(ii) any dispute, litigation, investigation, proceeding or suspension between
the Borrower or any Subsidiary and any Governmental Authority; or (iii) the
commencement of, or any material development in, any litigation or proceeding
affecting the Borrower or any Subsidiary, including pursuant to any applicable
Environmental Laws;
     (c) the (i) occurrence of any Disposition of property or assets for which
the Borrower is required to make a mandatory prepayment pursuant to the Term
Loan Documents, (ii) incurrence or issuance of any Indebtedness for which the
Borrower is required to make a mandatory prepayment pursuant to the Term Loan
Documents, and (iii) receipt of any Extraordinary Receipt for which the Borrower
is required to make a mandatory prepayment pursuant to the Term Loan Documents;
     (d) the occurrence of any ERISA Event; and
     (e) any material change in accounting policies or financial reporting
practices by the Borrower or any Subsidiary.

63



--------------------------------------------------------------------------------



 



     Each notice pursuant to this Section shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto. Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.
     6.04 Payment of Obligations. Pay and discharge as the same shall become due
and payable, all its obligations and liabilities, including (a) all tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by the Borrower or such Subsidiary; (b) all
lawful claims which, if unpaid, would by law become a Lien upon its property;
and (c) all Indebtedness, as and when due and payable, but subject to any
subordination provisions contained in any instrument or agreement evidencing
such Indebtedness.
     6.05 Preservation of Existence, etc. (a) Preserve, renew and maintain in
full force and effect its legal existence and good standing under the Laws of
the jurisdiction of its organization except in a transaction permitted by
Section 7.04 or 7.05; (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect; and (c) preserve
or renew all of its registered patents, trademarks, trade names and service
marks, the non-preservation of which could reasonably be expected to have a
Material Adverse Effect.
     6.06 Maintenance of Properties. (a) Maintain, preserve and protect all of
its material properties and equipment necessary in the operation of its business
in good working order and condition, ordinary wear and tear excepted; (b) make
all necessary repairs thereto and renewals and replacements thereof except where
the failure to do so could not reasonably be expected to have a Material Adverse
Effect; and (c) use the standard of care typical in the industry in the
operation and maintenance of its facilities.
     6.07 Maintenance of Insurance.
     (a) At all times, at its expense, cause to be carried and maintained with
reputable insurers, insurance (including property insurance, liability
insurance, business interruption insurance, and workers’ compensation insurance)
of the kinds and in the amounts and with deductibles as are customarily
maintained by prudent companies in similar circumstances, carrying on similar
businesses or having comparable properties and reasonably acceptable to the
Required Lenders.
     (b) All insurance required to be maintained by the Borrower shall comply
with the following general requirements: (i) all insurance shall be written by
insurance companies that are rated in A.M. Best’s Key Insurance Rating Guide or
any successor thereto (or if there be none, an organization having a similar
national reputation) with a general policyholder rating of “A-” or better and a
financial rating of at least “VIII” or otherwise reasonably acceptable to the
Required Lenders; (ii) liability insurance, business interruption insurance and
property insurance in respect of the Collateral (other than workers’
compensation and employer’s liability insurance, and other than insurance
covering costs of compliance with the Agreed Order issued in 2000 by the Texas
Commission on Environmental Quality with respect to the El Paso refinery (the
“Agreed Order Coverage”) shall name the Administrative Agent (or, if required by
the Intercreditor Agreement, the Control Agent) and the Lenders as additional
insureds and/or as mortgagee/loss payees, as their respective interests may
appear; (iii) with the exception of the Agreed Order Coverage, each policy shall
provide that (A) it will not be cancelled except after not less than 30 days’
(but 10 days if for non-payment of premium) prior written notice to the
Administrative Agent; (B) the interests of the Administrative Agent and the
Lenders shall not be invalidated or otherwise compromised by any act or
negligence of, or breach of representation or warranty by the Borrower or any

64



--------------------------------------------------------------------------------



 



Person having an interest in the Property and (C) such insurance is primary with
respect to any other insurance carried by or available to the Administrative
Agent and/or any Lender; and (iv) with the exception of the Agreed Order
Coverage, insurers shall waive their rights of subrogation, setoff,
counterclaim, or other deduction, whether by attachment or otherwise, against
the Administrative Agent, the Control Agent and the Lenders and further the
insurers shall waive any right to claim any premiums or commission against the
Administrative Agent, the Control Agent or any Lender. Notwithstanding the
foregoing, the following shall apply with respect to Collateral owned by the
Giant Companies that constitutes Term Priority Collateral: the Borrower shall
not be required to name the Administrative Agent or the Control Agent as
mortgagee/loss payees, or grant such Parties rights to notice, under insurance
policies covering such property until the Subordinated Debt Prepayment Date.
     (c) The Borrower will notify the Administrative Agent and the Lenders at
least 10 days prior to any policy cancellation, reduction in policy limits,
modification or amendment or other material change which would result in
non-compliance with the requirements of this Section 6.07.
     (d) No provision of this Section 6.07 shall impose on the Administrative
Agent, the Control Agent or Lenders any duty or obligation to verify the
existence or adequacy of the insurance coverage maintained by the Borrower or
other Loan Parties, nor shall the Administrative Agent, the Control Agent or the
Lenders be responsible for any representations or warranties made by or on
behalf of the Borrower to any insurance company or underwriter. Any failure on
the part of the Administrative Agent, the Control Agent or the Lenders to pursue
or obtain the evidence of insurance required by this Section 6.07 from the
Borrower or other Loan Parties and/or failure of the Administrative Agent or the
Lenders to point out any non-compliance of such evidence of insurance shall not
constitute a waiver of any of the insurance requirements in this Section 6.07.
     (e) Prior to the expiration dates of expiring policies, the Borrower shall
deliver to the Administrative Agent evidence of insurance issued by the
insurer(s) or their authorized representatives evidencing insurance required to
be maintained by the Borrower pursuant to this Section 6.07, together with a
certificate or other statement signed by an officer of the Borrower, certifying
on behalf of the Borrower that the Borrower maintains insurance as required by
this Section 6.07.
     (f) During the existence and continuation of an Event of Default, all
insurance proceeds or condemnation proceeds received by the Borrower, any
Subsidiary, the Administrative Agent or the Control Agent in respect of Revolver
Priority Collateral shall, at the direction of the Administrative Agent or the
Required Lenders (i) be applied to repay the Obligations in the order set forth
in Section 8.03 or (ii) held in an account held by the Administrative Agent for
the benefit of the Lender Secured Parties (the “Revolver Casualty Proceeds
Account”). The Borrower hereby grants to the Administrative Agent for the
benefit of the Lender Secured Parties, a Lien in the Revolver Casualty Proceeds
Account to secure the Obligations, and shall execute such security agreements or
control agreements as the Administrative Agent may request in order to perfect
such first priority Lien in the Revolver Casualty Proceeds Account. The
Administrative Agent may invest funds in the Revolver Casualty Proceeds Account
in a deposit account at Bank of America, N.A. (or such other institution as
shall then be acting as Administrative Agent) as depository bank or, at the
option of the Administrative Agent, in Cash Equivalents.
     (g) The Borrower, for itself and on behalf of each of its Subsidiaries,
hereby irrevocably makes, constitutes and appoints the Administrative Agent,
during the existence and continuation of a Default, as the Borrower’s and each
Subsidiary’s true and lawful agent and attorney-in-fact for the purpose of
making, settling and adjusting claims under policies of “all risk” insurance
with respect to the Revolver Priority Collateral, and for endorsing the name of
the Borrower and its Subsidiaries on any check or other item of payment for the
proceeds of such insurance.

65



--------------------------------------------------------------------------------



 



     6.08 Compliance with Laws and Contractual Obligations. Comply in all
material respects with the requirements of all Laws and all orders, writs,
injunctions and decrees applicable to it or to its business or property and all
Contractual Obligations, except in such instances in which (a) such requirement
of Law or order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted; or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.
     6.09 Books and Records. Maintain proper books of record and account, in
which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of the Borrower or such Subsidiary, as the case may be; and
(b) maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over the Borrower or such Subsidiary, as the case may be.
     6.10 Inspection Rights; Field Audits.
     (a) Permit representatives and independent contractors of the
Administrative Agent and each Lender to visit and inspect any of its properties,
to examine its corporate, financial and operating records, and make copies
thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants, all
at the expense of the Borrower and at such reasonable times during normal
business hours and as often as may be reasonably desired, upon reasonable
advance notice to the Borrower; provided, however, that when an Event of Default
exists, the Administrative Agent or any Lender (or any of their respective
representatives or independent contractors) may do any of the foregoing at the
expense of the Borrower at any time during normal business hours and without
advance notice; and
     (b) Obtain and deliver field audit and inventory valuations at the expense
of the Borrower in accordance with Section 6.02(h); and when an Event of Default
exists hereunder, permit the Administrative Agent or any authorized
representative or agent thereof to conduct such field audit and inventory
valuation at the expense of the Borrower at any time during normal business
hours and without advance notice.
     6.11 Use of Proceeds. Use the proceeds of the Credit Extensions to
refinance existing Indebtedness of the Borrower and its Subsidiaries, to repay
Indebtedness of the Borrower and its Subsidiaries, including Term Loan
Indebtedness, for working capital and capital expenditures, and for other
general corporate purposes not in contravention of any Law or of any Loan
Document.
     6.12 Guarantors; Additional Security Agreements.
     (a) Notify the Administrative Agent at the time that any Person becomes a
Subsidiary, and promptly thereafter (and in any event within 30 days), cause
each such Subsidiary that is organized under the laws of any state in the United
States of America that (i) has total assets with a book value of $5,000,000 or
more or (ii) executes a guaranty agreement with respect to the Borrower’s
obligations under the Giant Subordinated Notes or the Borrower’s obligations
under any other Indebtedness for borrowed money, to (x) become a Guarantor by
executing and delivering to the Administrative Agent a Guaranty or such other
document as the Administrative Agent shall deem appropriate for such purpose,
and (y) deliver to the Administrative Agent such documents of the types referred
to in Sections 4.01(a)(v) and 4.01(a)(vi) and such opinions of counsel
(including opinions as to the legality, validity, binding effect and
enforceability of such documentation) as the Administrative Agent requires, all
in form, content and scope reasonably satisfactory to the Administrative Agent.

66



--------------------------------------------------------------------------------



 



     (b) Cause each Person that becomes a Subsidiary after the date of this
Agreement to (i) execute and deliver to the Administrative Agent a Security
Agreement, deeds of trust or mortgages covering any real property on which a
Lien is required pursuant to this Section 6.12, a joinder agreement to the
Intercreditor Agreement and such financing statements and other documents and
instruments related thereto as the Administrative Agent or the Required Lenders
may require, and (ii) deliver to the Administrative Agent such documents of the
types referred to in Sections 4.01(a)(v) and 4.01(a)(vi) and such opinions of
counsel (including opinions as to the legality, validity, binding effect and
enforceability of such documentation) as the Administrative Agent requires, all
in form, content and scope reasonably satisfactory to the Administrative Agent.
     (c) The Borrower will cause the Refineries, and all of the Borrower’s and
its Subsidiaries’ other material real property and personal property (other than
motor vehicles) and assets, to be subject at all times to perfected Liens in
favor of the Administrative Agent to secure the Obligations pursuant to the
terms and conditions of Collateral Documents as the Administrative Agent shall
reasonably request, subject in any case to Liens permitted under Section 7.01
and rights of lenders and agents under the Term Collateral Documents as provided
in the Intercreditor Agreement; provided, however, that for so long as no
Default has occurred and is existing, the Borrower and its Subsidiaries shall
not be required to grant Liens on (or perfect Liens on fixtures located at) real
property consisting of Terminals, convenience stores. retail sale locations or
card locks, or on aircraft owned by the Borrower or its Subsidiaries and used
for company business. In the case of Collateral of the type described in the
definition of Revolver Priority Collateral, the Liens securing the Obligations
shall be first priority Liens, and in the case of Collateral of the type
described in the definition of Term Priority Collateral, the Liens securing the
Obligations shall be second in priority to the Liens of the lenders and agents
under the Term Collateral Documents as provided in the Intercreditor Agreement.
     With respect to real property other than real property used for operation
of the Refineries, the Borrower may propose that real property be deemed not
material for purposes of this Section 6.12, and such proposal shall be subject
to the disapproval of Administrative Agent or the Required Lenders.
     (d) In furtherance of the foregoing provisions of this Section 6.12, in
connection with property that becomes property owned by the Borrower or any
Subsidiary after the Closing Date, if a Lien on such property is required by
Section 6.12(c), the Borrower shall deliver and shall cause each of its
Subsidiaries to deliver such documentation as the Administrative Agent may deem
necessary or desirable in connection with the creation of such Lien, including
mortgages, deeds of trust, security agreements, UCC-1 financing statements, and
real estate title insurance policies (or copies of such policies issued to the
Term Administrative Agent), surveys, environmental reports, landlord’s waivers,
certified resolutions and other organizational and authorizing documents of the
grantor of liens, favorable opinions of counsel (which shall cover, among other
things, the legality, validity, binding effect and enforceability of the
documentation referred to above and the perfection of the Administrative Agent’s
Liens thereunder) and other items of the types required to be delivered pursuant
to Section 4.01, all in form, content and scope reasonably satisfactory to the
Administrative Agent.
     (e) Notwithstanding anything to the contrary in this Agreement, prior to
the Subordinated Debt Prepayment Date, (i) the Giant Companies shall not be
required to grant Liens in assets or properties of the type which would
constitute Term Priority Collateral, and (ii) the Guaranties and other
Collateral Documents executed by the Giant Companies shall contain limitations
so that the amount of Indebtedness guaranteed or secured, as applicable,
pursuant thereto shall not exceed the limitations set forth in the Giant
Subordinated Indentures.
     (f) Notwithstanding anything to the contrary in this Agreement, (i) as long
as Navajo Convenient Stores Co., LLC has total assets with a book value of less
than $5,000,000 and has not guaranteed any Indebtedness, Navajo Convenient
Stores Co., LLC shall not be required to execute

67



--------------------------------------------------------------------------------



 



Collateral Documents; and (ii) as long as Giant Yorktown Holding Company has no
assets and has not guaranteed any Indebtedness other than the Giant Subordinated
Notes, Giant Yorktown Holding Company shall not be required to execute any
Collateral Documents.
     (g) In the case of assets or properties other than the Refineries, this
Agreement and the other Loan Documents shall not require the creation or
perfection of Liens in particular properties or assets if and for so long as, in
the reasonable judgment of the Administrative Agent, the cost of creating or
perfecting such Liens in such property shall be excessive in view of the
benefits to be obtained by the Lenders therefrom. The Administrative Agent may
grant extensions of time for the creation and perfection of Liens in particular
assets or property where it determines, in consultation with the Borrower, that
such action cannot be accomplished without undue effort or expense by the time
or times at which it would otherwise be required by this Agreement or the other
Loan Documents.
     6.13 Prepayment of Giant Subordinated Notes. The Borrower shall cause the
following to occur on or before the date that is 60 days after the Closing Date:
     (a) The Giant 11% Subordinated Notes and the Giant 8% Subordinated Notes
shall have been redeemed in full and the Borrower shall deliver to the
Administrative Agent a certificate of a Responsible Officer certifying that such
notes have been redeemed in full.
     (b) Promptly upon the redemption of such notes, the Borrower shall deliver
or cause the Giant Companies to deliver documentation granting and perfecting
second priority Liens in favor of the Administrative Agent (on behalf of the
Lenders) in Term Priority Collateral owned by the Giant Companies, consistent
with the documentation granted on such date pursuant to the Term Loan Credit
Agreement including (i) mortgages or deeds of trust relating to the Bloomfield
Refinery, the Ciniza Refinery, and the Yorktown Refinery, (ii) current and
effective commitments for mortgagee policies of title insurance with customary
endorsements for the Bloomfield Refinery, the Ciniza Refinery, and the Yorktown
Refinery, containing no material exceptions to title other than those set forth
in the commitments delivered on the Closing Date and as consistent with the
commitments delivered pursuant to the Term Loan Credit Agreement, or copies of
such commitments issued to the Term Administrative Agent, and (iii) security
agreements and other Collateral Documents, opinions of counsel and other
customary related closing documents as may be reasonably required by the
Administrative Agent consistent with those delivered pursuant to the Term Loan
Credit Agreement, and (iv) evidence of insurance with the Administrative Agent,
Control Agent and/or the Lenders named as loss payee or additional insured, as
applicable.
     (c) Promptly upon the redemption of Giant 11% Subordinated Notes and the
Giant 8% Subordinated Notes, the Borrower shall deliver or cause the Giant
Companies to deliver such amended and restated Collateral Documents and such
replacement Collateral Documents as shall be deemed necessary by the
Administrative Agent to remove the limitations, permitted prior to the
Subordinated Debt Prepayment Date pursuant to Section 6.12(e), on the amount of
Obligations guaranteed and the amount of Obligations secured.
     6.14 Further Assurances. Promptly upon request by the Administrative Agent
or the Required Lenders, the Borrower shall (and shall cause any of its
Subsidiaries to) do, execute, acknowledge, deliver, record, re-record, file,
re-file, register and re-register, any and all such further acts, deeds,
conveyances, security agreements, mortgages, assignments, estoppel certificates,
financing statements and continuations thereof, termination statements, notices
of assignment, transfers, certificates, assurances and other instruments the
Administrative Agent or such Lenders, as the case may be, may reasonably require
from time to time in order to (i) carry out more effectively the purposes of
this Agreement or any other Loan Document, (ii) subject to the Liens created by
any of the Collateral Documents as any of the properties, rights or interests
covered by any of the Collateral Documents, (iii)

68



--------------------------------------------------------------------------------



 



perfect and maintain the validity, effectiveness and priority of any of the
Collateral Documents and the Liens intended to be created thereby, and
(iv) better assure, convey, grant, assign, transfer, preserve, protect and
confirm to the Administrative Agent and Lenders the rights granted or now or
hereafter intended to be granted to the Lenders under any Loan Document or under
any other document executed in connection therewith.
ARTICLE VII.
NEGATIVE COVENANTS
     So long as any Lender shall have any Commitment hereunder, any Loan or
other Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of
Credit shall remain outstanding, the Borrower shall not, nor shall it permit any
Subsidiary to, directly or indirectly:
     7.01 Liens. Create, incur, assume or suffer to exist any Lien upon any of
its property, assets or revenues, whether now owned or hereafter acquired, other
than the following:
     (a) Liens pursuant to any Loan Document;
     (b) Liens existing on the date hereof and listed on Schedule 7.01 and any
renewals or extensions thereof, provided, that (i) the property covered thereby
is not changed, (ii) the amount secured or benefited thereby is not increased,
and (iii) the direct or any contingent obligor with respect thereto is not
changed;
     (c) Liens for taxes not yet due or which are being contested in good faith
and by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;
     (d) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or
other like Liens arising in the ordinary course of business which are not
overdue for a period of more than 30 days or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person;
     (e) pledges or deposits in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;
     (f) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety or appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;
     (g) easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;
     (h) Liens (other than Liens on the Collateral) securing judgments for the
payment of money not constituting an Event of Default under Section 8.01(h);
     (i) Liens securing Indebtedness permitted under Section 7.03(f); provided,
that (i) such Liens do not at any time encumber any property other than the
property financed by such Indebtedness and (ii) the Indebtedness secured thereby
does not exceed the cost or fair market value, whichever is lower, of the
property being acquired on the date of acquisition;

69



--------------------------------------------------------------------------------



 



     (j) Subject to the provisions of the Deposit Account Control Agreements,
Liens arising solely by virtue of any statutory or common law provision relating
to banker’s liens, rights of set-off or similar rights and remedies as to
deposit accounts or other funds maintained with a creditor depository
institution; provided that (i) such deposit account is not a dedicated cash
collateral account and is not subject to restrictions against access by the
Borrower, (ii) the Borrower (or applicable Subsidiary) maintains (subject to
such right of set off) dominion and control over such account(s), and (iii) such
deposit account is not intended by the Borrower, any Guarantor or any Subsidiary
to provide cash collateral to the depository institution;
     (k) Liens (including Liens on Collateral to the extent provided herein) on
crude oil supplied by Statoil pursuant to the Statoil Purchase Agreement,
securing Indebtedness owed to Statoil incurred or assumed for the purpose of
financing all or any part of the cost of acquiring such crude oil; provided,
that (i) any such Lien has attached prior to acquisition of such crude oil or
attaches to such crude oil concurrently with or within 20 days after the
acquisition thereof, (ii) such Lien attaches solely to the crude oil financed by
such Indebtedness, (iii) the principal amount of the Indebtedness secured
thereby does not exceed the cost of such crude oil, and (iv) such Liens in favor
of Statoil shall be subject to the terms of the Statoil Intercreditor Agreement;
     (l) Liens on cash and cash equivalents not exceeding at any time in the
aggregate an amount equal to $5,000,000, securing obligations of the Borrower or
its Subsidiaries pursuant to commodity swap transactions;
     (m) Liens securing obligations under the Term Loan Documents or securing
Refinancing Indebtedness permitted by Section 7.03(b), covering Collateral that
is also subject to Liens in favor of the Administrative Agent, provided that
such Liens are subject to the Intercreditor Agreement;
     (n) the interests of E.I. DuPont de Nemours and Company (“DuPont”) under
the Ground Lease between DuPont (executed by DuPont on June 29, 2005) and
Western Refining Company, L.P. (executed by Western Refining Company, L.P. on
June 27, 2005); and
     (o) Any Liens (other than Liens on the Collateral), not otherwise described
in Subsections 7.01(a) through 7.01(n) above securing Indebtedness or other
payment obligations, provided that the Indebtedness and other obligations
secured by such Liens shall not any time exceed $10,000,000 in the aggregate at
any time outstanding.
     7.02 Investments. Make or hold any Investments, except:
     (a) Investments held by the Borrower or such Subsidiary in the form of Cash
Equivalents;
     (b) advances to officers, directors and employees of the Borrower and its
Subsidiaries in an aggregate amount not to exceed $3,000,000 at any time
outstanding for travel, entertainment, relocation and analogous ordinary
business purposes, in accordance with any applicable Laws;
     (c) Investments in a wholly-owned Subsidiary that is a Guarantor or that
becomes a Guarantor upon the making of such Investment;
     (d) Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors to the
extent reasonably necessary in order to prevent or limit loss;
     (e) Guarantees permitted by Section 7.03;

70



--------------------------------------------------------------------------------



 



     (f) Investments in non-wholly-owned Subsidiaries, provided that no Default
exists at the time of or as a result of such Investment and the dollar amount of
such Investments shall not exceed $30,000,000 in the aggregate in any fiscal
year;
     (g) Investments in Permitted Joint Ventures, provided that no Default
exists at the time of or as a result of such Investment and the dollar amount of
such Investments shall not exceed $75,000,000 in the aggregate during the term
of this Agreement;
     (h) extensions of credit described in Schedule 7.02 through and including
the maturity date thereof, but not any increases or renewals;
     (i) Investments of the type described in clause (c) of the definition of
“Investment”, provided that no Default exists at the time of or as a result of
such Investment; and
     (j) other Investments not exceeding $100,000,000 in the aggregate during
the term of this Agreement.
     7.03 Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:
     (a) Indebtedness of the Loan Parties under the Loan Documents;
     (b) Indebtedness of the Borrower under the Term Loan Documents in an
aggregate principal amount not to exceed at any time the Term Loan Maximum
Amount, and any refinancings, renewals or extensions of all or any part thereof,
provided that (i) the amount of Indebtedness is not increased at the time of
such refinancing, renewal or extension except by an amount equal to a reasonable
premium or other reasonable amount paid, and fees and expenses reasonably
incurred, in connection with such refinancing, renewal, or extension, (ii) the
maturity date of such refinancing, renewing or extending Indebtedness
(“Refinancing Indebtedness”) is no earlier than the maturity date of the
Indebtedness being refinanced, renewed or extended (“Refinanced Indebtedness”)
and the average life to maturity of such Refinancing Indebtedness is at least
equal to that of the Refinanced Indebtedness, (iii) the material terms (other
than pricing and yield) of such Refinancing Indebtedness or of any agreement
entered into or of any instrument issued in connection therewith are not less
favorable in any material respect to the Loan Parties or the Lenders than the
terms of any agreement or instrument governing the Refinanced Indebtedness,
(iv) if such Refinancing Indebtedness is secured, no collateral secures the
Refinancing Indebtedness other than collateral that secures the Refinanced
Indebtedness, and (v) such Refinancing Indebtedness (and, if applicable the
Liens securing same) do not contravene the provisions of the Intercreditor
Agreement, and if such Refinancing Indebtedness is secured, the holders of such
Refinancing Indebtedness, or a duly authorized agent on their behalf, agree in
writing to be bound by the Intercreditor Agreement or enter into a replacement
intercreditor agreement containing terms that are substantially similar to those
of the Intercreditor Agreement, as may be acceptable to the Administrative
Agent;
     (c) (i) Indebtedness of Giant under the Giant Subordinated Notes and
Guarantees thereof by Guarantors that are Subsidiaries of Giant Industries, Inc.
to the extent such Subsidiaries guarantee such Indebtedness prior to the Merger,
and (ii) Indebtedness of Giant and its Subsidiaries permitted by clauses (B),
(C) and (D) of Section 7.17(a)(ii);
     (d) Guarantees of the Borrower or any Guarantor in respect of other
Indebtedness otherwise permitted hereunder of the Borrower or any Guarantor;
     (e) obligations (contingent or otherwise) of the Borrower or any Subsidiary
existing or arising under any Swap Contract, provided, that (i) such obligations
are (or were) entered into by such

71



--------------------------------------------------------------------------------



 



Person in the ordinary course of business for the purpose of directly mitigating
risks associated with liabilities, commitments, investments, assets, or property
held or reasonably anticipated by such Person, or changes in the value of
securities issued by such Person, and not for purposes of speculation or taking
a “market view;” and (ii) such Swap Contract does not contain any provision
exonerating the non-defaulting party from its obligation to make payments on
outstanding transactions to the defaulting party;
     (f) Indebtedness of the Borrower or any Guarantor in respect of capital
leases, Synthetic Lease Obligations and purchase money obligations for fixed or
capital assets within the limitations set forth in Section 7.01(i); provided,
however, that the aggregate amount of all such Indebtedness at any one time
outstanding shall not exceed $50,000,000;
     (g) obligations of Western Refining Company, L.P. under the Ground Lease
described in Section 7.01(n) and under the Sulfuric Acid Regeneration and Sulfur
Gas Processing Agreement between E.I. DuPont de Nemours and Company and Western
Refining Company, L.P. executed in connection therewith;
     (h) Indebtedness of a Subsidiary owed to the Borrower or to a Guarantor,
provided that such Indebtedness (i) constitutes Collateral upon which the
Administrative Agent has a perfected first priority Lien to secure the
Obligations, and (ii) in the case of Indebtedness owed to a Guarantor, is
subordinated to the Obligations on subordination terms acceptable to the
Administrative Agent, and (iii) is otherwise permitted under the provisions of
Section 7.02;
     (i) unsecured Indebtedness of the Borrower in an aggregate principal amount
not to exceed $500,000,000 at any time outstanding, provided that (A) the
maturity date of such Indebtedness is no earlier than the maturity date then in
effect for the Term Loan Indebtedness or the maturity date then in effect for
any secured Refinancing Indebtedness, and (B) the material terms of such
Indebtedness or of any agreement entered into or of any instrument issued in
connection therewith are not less favorable in any material respect to the Loan
Parties or the Lenders than the terms of the Loan Documents; and
     (j) unsecured Indebtedness of the Borrower or any Guarantor in an aggregate
principal amount not to exceed $300,000,000 at any time outstanding.
     7.04 Fundamental Changes. Merge, dissolve, liquidate, consolidate with or
into another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:
     (a) the Borrower may merge with any other Person, provided, that the
Borrower shall be the continuing or surviving Person;
     (b) any Subsidiary may merge with (i) the Borrower, subject to clause (a)
above, and (ii) any one or more other Subsidiaries provided that if a Guarantor
is a party to such merger, the Guarantor shall be the continuing or surviving
Person; and
     (c) any Subsidiary may Dispose of all or substantially all of its assets
(upon voluntary liquidation or otherwise) to the Borrower or to another
Subsidiary; provided that if the transferor in such a transaction is a
Guarantor, then the transferee must either be the Borrower or a Guarantor.
     7.05 Dispositions.
     (a) Make any Disposition or enter into any agreement to make any
Disposition, except that, subject to the terms of Section 7.05(b), the following
shall be permitted:

72



--------------------------------------------------------------------------------



 



     (i) Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;
     (ii) Dispositions of inventory in the ordinary course of business;
     (iii) Leases of property in the ordinary course of business, provided that
unless otherwise agreed by the Administrative Agent, any lease of any property
that constitutes Collateral must be expressly subordinate (by the terms of lease
or pursuant to a subordination agreement satisfactory to the Administrative
Agent containing standard subordination language and, if agreed to by the
Administrative Agent, standard non-disturbance language) to the Administrative
Agent’s Liens under the applicable deed of trust or mortgage;
     (iv) Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;
     (v) Dispositions of property by any Subsidiary to the Borrower or to a
wholly-owned Subsidiary; provided, that if the transferor of such property is a
Guarantor, the transferee thereof must either be the Borrower or a Guarantor;
     (vi) Dispositions permitted by Section 7.04;
     (vii) Dispositions of other property in connection with scheduled
turnarounds, maintenance and equipment and facility updates; and
     (viii) Dispositions by the Borrower and its Subsidiaries not otherwise
permitted under this Section 7.05; provided, that at the time of such
Disposition, no Default shall exist or would result from such Disposition, and
provided further that in the case of a Disposition of Borrowing Base Assets to
which Section 2.14(e) applies, the Borrower shall comply with the terms of such
Section;
provided, however, that (y) to the extent a mandatory prepayment of Term Loan
Indebtedness is required by the Term Loan Credit Agreement as result of such
Disposition, the Borrower shall make such mandatory prepayments; and (z) any
Disposition pursuant to clauses (i) through (viii) shall be for fair market
value.
     (b) Notwithstanding anything to the contrary set forth in this
Section 7.05, neither the Borrower nor any Subsidiary shall Dispose of any
Refinery or enter into any agreement to Dispose of any Refinery.
     7.06 Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that:
     (a) so long as no Default shall have occurred and be continuing at the time
of any action described below or would result therefrom:
     (i) each Subsidiary may make Restricted Payments to the Borrower, the
Guarantors and any other Person that owns an Equity Interest in such Subsidiary,
ratably according to their respective holdings of the type of Equity Interest in
respect of which such Restricted Payment is being made;

73



--------------------------------------------------------------------------------



 



     (ii) the Borrower and each Subsidiary may declare and make dividend
payments or other distributions payable solely in the common stock or other
common Equity Interests of such Person; and
     (iii) the Borrower and each Subsidiary may purchase, redeem or otherwise
acquire Equity Interests issued by it with the proceeds received from the
substantially concurrent issue of new shares of its common stock or other common
Equity Interests; and
     (b) the Borrower may declare and pay cash dividends to its stockholders
provided that the aggregate amount paid during any fiscal year does not exceed
the maximum dollar amount calculated as follows: the maximum dollar amount for
fiscal year 2007 shall be $25,000,000 and the maximum dollar amount for each
succeeding fiscal year shall be calculated by adding $10,000,000 to the maximum
amount in effect for the prior fiscal year; and provided further that (i) no
Default exists at the time such dividends are declared or paid or would result
from the payment thereof or (ii) if such dividends are paid within 75 days of
declaration thereof, no Default exists at the date of such declaration; and
     (c) the Borrower may purchase, redeem or otherwise acquire for cash Equity
Interests issued by it, provided that the aggregate amount of such purchases,
redemptions and acquisitions made after the Closing Date does not exceed
$100,000,000 and provided further that no Default exists at the time of such
action or would result therefrom.
     7.07 Change in Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by the Borrower,
the Western Subsidiaries and the Giant Companies on the date hereof or any
business substantially related or incidental thereto. Ownership of a pipeline is
a line of business permitted by this Section 7.07.
     7.08 Transactions with Affiliates. Enter into any transaction of any kind
with any Affiliate of the Borrower, whether or not in the ordinary course of
business, other than on fair and reasonable terms substantially as favorable to
the Borrower or such Subsidiary as would be obtainable by the Borrower or such
Subsidiary at the time in a comparable arm’s length transaction with a Person
other than an Affiliate; provided that the foregoing restriction shall not apply
to transactions between or among the Loan Parties.
     7.09 Burdensome Agreements. Enter into or permit to exist any Contractual
Obligation (other than this Agreement, the Term Loan Credit Agreement,
agreements governing Refinancing Indebtedness (subject to clause (iii) of
Section 7.03(b)), and the Giant Subordinated Indentures (subject to
Section 6.13)) that (a) limits the ability (i) of any Subsidiary to make
Restricted Payments to the Borrower or to any Guarantor or to otherwise transfer
property to the Borrower or any Guarantor, or (ii) of any Subsidiary to
Guarantee the Obligations of the Borrower, or (iii) of the Borrower or any
Subsidiary to create, incur, assume or suffer to exist Liens on property of such
Person, provided, however, that this clause (iii) shall not prohibit any
negative pledge in favor of any holder of Indebtedness permitted under
Section 7.03(f) solely to the extent any such negative pledge or other
restriction on transfer of property relates to the property financed by or the
subject of such Indebtedness; or (b) requires the grant of a Lien to secure an
obligation of such Person if a Lien is granted to secure another obligation of
such Person.
     7.10 Use of Proceeds. Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund Indebtedness originally incurred for such purpose.

74



--------------------------------------------------------------------------------



 



     7.11 Financial Covenants.
     (a) Permit the Consolidated Interest Coverage Ratio as of September 30,
2007 or as of the end of any fiscal quarter thereafter to be less than the ratio
set forth below opposite such fiscal quarter:

          Four Fiscal Quarters Ending   Minimum Consolidated Interest Coverage
Ratio
September 30, 2007 through June 30, 2009
  2.50 to 1.00  
September 30, 2009 and thereafter
  2.75 to 1.00  
     (b) Permit the Consolidated Leverage Ratio as of the end of any fiscal
quarter to be greater than the ratio set forth below opposite such fiscal
quarter:
  Fiscal Quarter Ending   Maximum Consolidated Leverage Ratio
June 30, 2007 through June 30, 2009
  4.00 to 1.00  
September 30, 2009 through September 30, 2010
  3.75 to 1.00  
December 31, 2010 and thereafter
  3.50 to 1.00  
     7.12 Capital Expenditures. Make or become legally obligated to make any
Capital Expenditure, except for Capital Expenditures not exceeding, in the
aggregate for the Borrower and its Subsidiaries (1) an amount equal to
$300,000,000 in the aggregate from and after the Closing Date for replacement
and/or acquisition of operating units for Refineries, plus (2) an amount, during
each fiscal year set forth below, equal to the amount set forth opposite such
fiscal year:
  Fiscal Year   Amount
2007
  $350,000,000  
2008 and each fiscal year thereafter
  $300,000,000  

provided, however, that so long as no Default has occurred and is continuing or
would result from such expenditure, any portion of any amount set forth above,
if not expended in the fiscal year for which it is permitted above, may be
carried over for expenditure in the next following fiscal year.
     7.13 Prepayment of Certain Other Indebtedness. At any time before repayment
in full of all Term Loan Indebtedness and of all secured Refinancing
Indebtedness, make any voluntary, optional or other non-scheduled payment,
prepayment, redemption, acquisition for value (including without limitation by
way of depositing money or securities with the trustee with respect thereto
before due for the purpose of paying when due) of any unsecured Indebtedness
incurred after the Closing Date and issued pursuant to Section 7.03(b) or
7.03(i).
     7.14 Amendments to Term Loan Documents. Amend the terms of the Term Loan
Documents or of documents governing Refinancing Indebtedness, if such amendment
would (i) increase the amount of such Indebtedness except by an amount equal to
reasonable fees and expenses incurred in connection with such amendment
(provided that the Borrower shall be permitted to (x) exercise its option under
Section 2.13 of the Term Loan Credit Agreement to increase the term loans
thereunder by an amount that, when added to increases in Commitments pursuant to
Section 2.16, does not exceed $300,000,000, and (y) exercise its option under
Section 2.14 of the Term Loan Credit Agreement to borrow additional amounts to
fund Acquisitions and related transaction costs), (ii) change the maturity date
to a date that is earlier than twelve (12) months after the Maturity Date of
this Agreement then in effect, (iii) shorten the average life to maturity of
such Indebtedness, (iv) result in the material terms of such Indebtedness or of
any agreement entered into or of any instrument issued in connection therewith
to be less favorable in any material respect to the Loan Parties or the Lenders,
or (v) contravene the provisions of the Intercreditor Agreement.

75



--------------------------------------------------------------------------------



 



     7.15 Designation of Senior Debt. Designate any Indebtedness (other than the
Indebtedness under the Loan Documents or the Term Loan Documents) of the
Borrower or any of its Subsidiaries as “Designated Senior Debt” (or any similar
term) under, and as defined in, the Giant Subordinated Indentures.
     7.16 Giant Subordinated Notes.
     (a) Amend, modify or change, or consent or agree to any amendment,
modification or change to any of the terms of the Giant Subordinated Notes, the
Giant Subordinated Indentures or the guaranties executed in connection
therewith, other than (i) any such amendment which would extend the maturity,
reduce the amount of any payment of principal thereof, reduce the interest rate,
or extend any date of payment thereon, (ii) non-material amendments that do not
affect the Lenders, (iii) amendments that eliminate or render less restrictive
any representation or warranty, covenant, obligation or default, and (iv) such
other amendments and modifications acceptable to the Required Lenders; or
     (b) Make any payments to the holders of the Giant Subordinated Notes or to
any trustee acting under the Giant Subordinated Indentures in contravention of
the subordination provisions or other terms of such Giant Subordinated
Indentures.
     7.17 Restrictions on Giant Companies Prior to the Subordinated Debt
Prepayment Date.
     (a) Until the Subordinated Debt Prepayment Date has occurred and the Giant
Companies have delivered such documents as are required by the Administrative
Agent pursuant to Section 6.13, notwithstanding anything to the contrary in this
Agreement:
     (i) Neither the Borrower nor any Subsidiary will make Investments in any
Giant Company other than loans by the Borrower to Giant in compliance with this
Section 7.17 (“Giant Company Loans”). The Giant Company Loans shall be evidenced
by a promissory note executed by Giant, in form and substance satisfactory to
the Administrative Agent, with the same payment terms as applicable hereunder to
the Loans (the “Giant Company Note”). The Administrative Agent shall have a
perfected first priority lien in such note. The Borrower will maintain accurate
records of each Giant Company Loan made and payments of principal and interest
made by Giant with respect thereto.
     The unpaid principal amount of Giant Company Loans at any time outstanding
shall not exceed $100 million.
     (ii) No Giant Company will incur or permit to exist any Indebtedness other
than (A) Indebtedness permitted by Sections 7.03(a) and 7.03(c), (B) Giant
Company Loans permitted by Section 7.17(a), (C) Indebtedness owed to Statoil
referenced in Section 7.01(k), and (D) other Indebtedness not to exceed
$10,000,000 in the aggregate at any time outstanding.
     (iii) Neither the Borrower nor any Western Subsidiary may transfer assets
to any Giant Company, except (A) sales and other transfers in the ordinary
course of business and (B) other transfers of assets with a book value of not
more than $10,000,000 in the aggregate.
     (iv) No Giant Company may make, directly or indirectly, any Investments
except those permitted by Sections 7.02(a), 7.02(b), 7.02(c), and 7.02(h).
     (b) [Intentionally Blank]

76



--------------------------------------------------------------------------------



 



ARTICLE VIII.
EVENTS OF DEFAULT AND REMEDIES
     8.01 Events of Default. Any of the following shall constitute an Event of
Default:
     (a) Non-Payment. The Borrower or any other Loan Party fails to pay (i) when
and as required to be paid herein, any amount of principal of any Loan or any
L/C Obligation, or (ii) within three days after the same becomes due, any
interest on any Loan or on any L/C Obligation, or any fee due hereunder, or
(iii) within five days after the same becomes due, any other amount payable
hereunder or under any other Loan Document; or
     (b) Specific Covenants. The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Section 6.03(a), 6.05(a), 6.11 or
Article VII; or
     (c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days; or
     (d) Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading when made or deemed made; or
     (e) Cross-Default.
     (i) The Borrower or any Subsidiary (A) fails to make any payment when due
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise) in respect of any Indebtedness or Guarantee (other than Indebtedness
hereunder and Indebtedness under Swap Contracts) having an aggregate principal
amount (including undrawn committed or available amounts and including amounts
owing to all creditors under any combined or syndicated credit arrangement) of
more than the Threshold Amount, or (B) fails to observe or perform any other
agreement or condition relating to any such Indebtedness or Guarantee or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, the effect of which default or other event
is to cause, or to permit the holder or holders of such Indebtedness or the
beneficiary or beneficiaries of such Guarantee (or a trustee or agent on behalf
of such holder or holders or beneficiary or beneficiaries) to cause, with the
giving of notice if required, such Indebtedness to be demanded or to become due
or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; or
     (ii) There occurs under any Swap Contract an Early Termination Date (as
defined in such Swap Contract) resulting from (A) any event of default under
such Swap Contract as to which the Borrower or any Subsidiary is the Defaulting
Party (as defined in such Swap Contract) or (B) any Termination Event (as so
defined) under such Swap Contract as to which the Borrower or any Subsidiary is
an Affected Party (as so defined) and, in either event, the Swap Termination
Value owed by the Borrower or such Subsidiary as a result thereof is greater
than the Threshold Amount; or
     (iii) An Event of Default as defined in the Term Loan Credit Agreement
shall occur; or

77



--------------------------------------------------------------------------------



 



     (f) Insolvency Proceedings, etc. Any Loan Party or any of its Subsidiaries
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for 60 calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for 60 calendar days, or an order for relief is entered in any such
proceeding; or the Borrower or any of its Subsidiaries shall take any corporate,
partnership or company action in furtherance of the foregoing; or
     (g) Inability to Pay Debts; Attachment. (i) The Borrower or any Subsidiary
becomes unable or admits in writing its inability or fails generally to pay its
debts as they become due, or (ii) any writ or warrant of attachment or execution
or similar process is issued or levied against all or any material part of the
property of any such Person and is not released, vacated or fully bonded within
30 days after its issue or levy; or
     (h) Judgments. There is entered against the Borrower or any Subsidiary
(i) one or more final judgments or orders for the payment of money in an
aggregate amount (as to all such judgments or orders) exceeding the Threshold
Amount (to the extent not covered by independent third-party insurance as to
which the insurer has been notified of the potential claim and does not dispute
coverage), or (ii) any one or more non-monetary final judgments that have, or
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect and, in either case, (A) enforcement proceedings are
commenced by any creditor upon such judgment or order, or (B) there is a period
of 10 consecutive days during which a stay of enforcement of such judgment, by
reason of a pending appeal or otherwise, is not in effect; or
     (i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or
     (j) Invalidity of Loan Documents. Any provision of any Loan Document, at
any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party or any
other Person contests in any manner the validity or enforceability of any
provision of any Loan Document; or any Loan Party denies that it has any or
further liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any provision of any Loan Document; or
     (k) Change of Control. There occurs any Change of Control; or
     (l) Collateral.
     (i) Any material provision of any Collateral Document shall for any reason
cease to be valid and binding on or enforceable against the Borrower or any
Subsidiary party thereto or the Borrower or any Subsidiary shall so state in
writing or bring an action to limit its obligations or liabilities thereunder;
or

78



--------------------------------------------------------------------------------



 



     (ii) Any Collateral Document shall for any reason (other than pursuant to
the terms thereof) cease to create a valid security interest in the Collateral
purported to be covered thereby or such security interest shall for any reason
cease to be a perfected security interest with the priority required pursuant to
this Agreement; or
     (iii) Any holders of the Term Priority Collateral (or the Term
Administrative Agent) fail to comply with the terms of the Intercreditor
Agreement (with respect to the Term Priority Collateral) in any respect
materially adverse to the Lenders; or
     (m) Subordination. At any time that any Giant 8% Subordinated Notes or
Giant 11% Subordinated Notes remain outstanding, (i) the subordination
provisions of the Giant Subordinated Indentures (the “Subordination Provisions”)
shall, in whole or in part, terminate, cease to be effective or cease to be
legally valid, binding and enforceable against any holder of the Giant
Subordinated Notes; or (ii) the Borrower, any other Loan Party, the trustee
under the Giant Subordinated Indentures, or any successor trustee shall,
directly or indirectly, disavow or contest in any manner (A) the effectiveness,
validity or enforceability of any of the Subordination Provisions, (B) that the
Subordination Provisions exist for the benefit of the Administrative Agent, the
Lenders and the L/C Issuer or (C) that all payments of principal of or premium
and interest on the Giant Subordinated Notes, or realized from the liquidation
of any property of any Loan Party, shall be subject to any of the Subordination
Provisions.
     8.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:
     (a) declare the commitment of each Lender to make Loans and any obligation
of the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;
     (b) declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest, or other notice of any kind, all of which
are hereby expressly waived by the Borrower;
     (c) require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and
     (d) exercise on behalf of itself, the Lenders and the L/C Issuer all rights
and remedies available to it, the Lenders and the L/C Issuer under the Loan
Documents;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.
     8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the provision to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order:

79



--------------------------------------------------------------------------------



 



     First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
     Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer and
amounts payable under Article III), ratably among them in proportion to the
amounts described in this clause Second payable to them;
     Third, to payment of that portion of the Obligations constituting accrued
and unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and
other Obligations, ratably among the Lenders and the L/C Issuer in proportion to
the respective amounts described in this clause Third payable to them;
     Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, ratably among the Lenders and the L/C
Issuer in proportion to the respective amounts described in this clause Fourth
held by them;
     Fifth, to the Administrative Agent for the account of the L/C Issuer, to
Cash Collateralize that portion of L/C Obligations comprised of the aggregate
undrawn amount of Letters of Credit, ratably among the L/C Issuers in proportion
to the undrawn amounts of Letters of Credit issued by each L/C Issuer;
     Sixth, to payment of unpaid Obligations then due under Lender Swap
Contracts and Cash Management Agreements, ratably among the Lender Swap
Providers and the Cash Management Banks in proportion to the respective amounts
described in this clause Sixth owed to them; and
     Last, the balance, if any, after all of the Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by Law.
     Subject to Section 2.03(c), amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.
ARTICLE IX.
ADMINISTRATIVE AGENT
     9.01 Appointment and Authority. (a) Each of the Lenders and the L/C Issuer
hereby irrevocably appoints Bank of America to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the L/C Issuer, and neither Borrower nor
any other Loan Party shall have rights as a third party beneficiary of any of
such provisions.
     (b) The Administrative Agent shall also act as the “collateral agent” under
the Loan Documents, and each of the Lenders (in its capacities as a Lender,
Swing Line Lender (if applicable), potential Lender Swap Provider and potential
Cash Management Bank) and the L/C Issuer hereby irrevocably appoints and
authorizes the Administrative Agent to act as the agent of such Lender and the
L/C Issuer for purposes of acquiring, holding and enforcing any and all Liens on
Collateral granted by

80



--------------------------------------------------------------------------------



 



any of the Loan Parties to secure any of the Obligations, together with such
powers and discretion as are reasonably incidental thereto. In this connection,
the Administrative Agent, as “collateral agent” and any co-agents, sub-agents
and attorneys-in-fact appointed by the Administrative Agent pursuant to
Section 9.05 for purposes of holding or enforcing any Lien on the Collateral (or
any portion thereof) granted under the Collateral Documents, or for exercising
any rights and remedies thereunder at the direction of the Administrative
Agent), shall be entitled to the benefits of all provisions of this Article IX
and Article X (including Section 10.04(c), as though such co-agents, sub-agents
and attorneys-in-fact were the “collateral agent” under the Loan Documents) as
if set forth in full herein with respect thereto
     9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.
     9.03 Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:
     (a) shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;
     (b) shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided, that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and
     (c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.
     The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower, a
Lender or the L/C Issuer.
     The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any

81



--------------------------------------------------------------------------------



 



Default, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Article IV or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.
     9.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or the L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or the L/C Issuer prior to the making of
such Loan or the issuance of such Letter of Credit. The Administrative Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.
     9.05 Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
     9.06 Resignation of Administrative Agent. The Administrative Agent may at
any time give notice of its resignation to the Lenders, the L/C Issuer and the
Borrower. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, in consultation with the Borrower, to appoint a successor,
which shall be a bank with an office in the United States, or an Affiliate of
any such bank with an office in the United States. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may on behalf of the
Lenders and the L/C Issuer, appoint a successor Administrative Agent meeting the
qualifications set forth above; provided, that if the Administrative Agent shall
notify the Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuer under any of the
Loan Documents, the retiring Administrative Agent shall continue to hold such
collateral security until such time as a successor Administrative Agent is
appointed) and (2) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender and the L/C Issuer directly, until such time as the Required
Lenders appoint a successor Administrative Agent as provided for above in this
Section. Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section). The

82



--------------------------------------------------------------------------------



 



fees payable by the Borrower to a successor Administrative Agent shall be the
same as those payable to its predecessor unless otherwise agreed between the
Borrower and such successor. After the retiring Administrative Agent’s
resignation hereunder and under the other Loan Documents, the provisions of this
Article and Section 10.04 shall continue in effect for the benefit of such
retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.
     Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer and Swing Line
Lender, (b) the retiring L/C Issuer and Swing Line Lender shall be discharged
from all of their respective duties and obligations hereunder or under the other
Loan Documents, and (c) the successor L/C Issuer shall issue letters of credit
in substitution for the Letters of Credit, if any, outstanding at the time of
such succession or make other arrangements satisfactory to the retiring L/C
Issuer to effectively assume the obligations of the retiring L/C Issuer with
respect to such Letters of Credit.
     9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
and the L/C Issuer acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
     9.08 No Other Duties, etc. Anything herein to the contrary notwithstanding,
none of the book managers, arrangers or agents, if any, listed on the cover page
hereof shall have any powers, duties or responsibilities under this Agreement or
any of the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender or the L/C Issuer hereunder.
     9.09 Administrative Agent May File Proofs of Claim. In case of the pendency
of any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or L/C Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise
     (a) to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(i) and (j), 2.09 and 10.04) allowed in such judicial
proceeding; and
     (b) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

83



--------------------------------------------------------------------------------



 



     and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 10.04.
     Nothing contained herein shall be deemed to authorize the Administrative
Agent to authorize or consent to or accept or adopt on behalf of any Lender or
the L/C Issuer any plan of reorganization, arrangement, adjustment or
composition affecting the Obligations or the rights of any Lender or the L/C
Issuer to authorize the Administrative Agent to vote in respect of the claim of
any Lender or the L/C Issuer in any such proceeding.
     9.10 Collateral and Guaranty Matters.
     (a) The Lenders and the L/C Issuer irrevocably authorize the Administrative
Agent, at its option and in its discretion:
     (i) to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (A) upon termination of the
Commitments, the expiration or termination of all Letters of Credit, and payment
in full of all Obligations (other than contingent indemnification obligations)
under this Agreement and the other Loan Documents, and payment in full of all
other Obligations (as such term is defined for purposes of the Collateral
Documents) that are due and payable or otherwise accrued and owing at or prior
to the time the Obligations under this Agreement are paid, (B) that is sold or
to be sold as part of or in connection with any sale permitted hereunder or
under any other Loan Document, or (C) subject to Section 10.01, if approved,
authorized or ratified in writing by the Required Lenders;
     (ii) to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (A) to the holder of any Lien on
such property that is permitted by Section 7.01(i), and (B) as may be required
pursuant to the Intercreditor Agreement; and
     (iii) to release any Guarantor from its obligations under the Guaranty if
such Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder.
     Upon request by the Administrative Agent at any time, the Required Lenders
will confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of Collateral, or to
release any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.10.
     (b) Upon the occurrence and continuance of an Event of Default, the Lenders
agree to promptly confer in order that the Required Lenders or the Lenders, as
the case may be, may agree upon a course of action for the enforcement of the
rights of the Lenders; and the Administrative Agent shall be entitled to refrain
from taking any action (without incurring any liability to any Person for so
refraining) unless and until the Administrative Agent shall have received
instructions from the Required Lenders. All rights of action under the Loan
Documents and all rights to the Collateral, if any, hereunder may be enforced by
the Administrative Agent and any suit or proceeding instituted by the
Administrative Agent in furtherance of such enforcement shall be brought in its
name as the Administrative Agent without the necessity of joining as plaintiffs
or defendants any other the Lender, and the recovery of any judgment shall be
for the benefit of the Lender Secured Parties subject to the expenses of the
Administrative Agent.

84



--------------------------------------------------------------------------------



 



     (c) Each Lender authorizes and directs the Administrative Agent to enter
into the Collateral Documents for the benefit of the Lender Secured Parties, and
to enter into the Statoil Intercreditor Agreement. Except to the extent
unanimity is required hereunder, each Lender agrees that any action taken by the
Required Lenders in accordance with the provisions of the Loan Documents, and
the exercise by the Required Lenders of the powers set forth herein or therein,
together with such other powers as are reasonably incidental thereto, shall be
authorized and binding upon all of the Lenders.
     (d) The Administrative Agent is hereby authorized on behalf of all of the
Lenders, without the necessity of any notice to or further consent from any
Lender, from time to time to take any action with respect to any Collateral or
Collateral Documents which may be necessary to perfect and maintain perfected
the Liens upon the Collateral granted pursuant to the Collateral Documents.
     (e) The Administrative Agent shall have no obligation to any Lender or to
any other Person to assure that the Collateral exists or is owned by any Loan
Party or is cared for, protected, or insured or has been encumbered or that the
Liens granted to the Administrative Agent herein or pursuant hereto have been
properly or sufficiently or lawfully created, perfected, protected, or enforced,
or are entitled to any particular priority, or to exercise at all or in any
particular manner or under any duty of care, disclosure, or fidelity, or to
continue exercising, any of the rights granted or available to the
Administrative Agent in this Section 9.10 or in any of the Collateral Documents;
it being understood and agreed that in respect of the Collateral, or any act,
omission, or event related thereto, the Administrative Agent may act in any
manner it may deem appropriate, in its sole discretion, and that the
Administrative Agent shall have no duty or liability to any Lender, other than
to act without gross negligence or willful misconduct.
     (f) In furtherance of the authorizations set forth in this Section 9.10,
each Lender hereby irrevocably appoints the Administrative Agent its
attorney-in-fact, with full power of substitution, for and on behalf of and in
the name of each such Lender, (i) to enter into Collateral Documents (including,
without limitation, any appointments of substitute trustees under any Collateral
Document), (ii) to take action with respect to the Collateral and Collateral
Documents to perfect, maintain, and preserve the Lender’s Liens, and (iii) to
execute instruments of release or to take other action necessary to release
Liens upon any Collateral to the extent authorized in clause (a) hereof. This
power of attorney shall be liberally, not restrictively, construed so as to give
the greatest latitude to the Administrative Agent’s power, as attorney, relative
to the Collateral matters described in this Section 9.10. The powers and
authorities herein conferred on the Administrative Agent may be exercised by the
Administrative Agent through any Person who, at the time of the execution of a
particular instrument, is an officer of the Administrative Agent. The power of
attorney conferred by this Section 9.10(f) is granted for valuable consideration
and is coupled with an interest and is irrevocable so long as the Obligations,
or any part thereof, shall remain unpaid or the Lenders have any Commitments
under the Loan Documents.
ARTICLE X.
MISCELLANEOUS
     10.01 Amendments, etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and the Borrower or the applicable Loan Party, as
the case may be, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:
     (a) waive any condition set forth in Section 4.01 without the written
consent of each Lender;
     (b) extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;

85



--------------------------------------------------------------------------------



 



     (c) postpone any date fixed by this Agreement or any other Loan Document
for any payment or mandatory prepayment of principal, interest, fees or other
amounts due to the Lenders (or any of them) hereunder or under any other Loan
Document without the written consent of each Lender to whom such a payment is to
be made;
     (d) reduce the principal of, or the rate of interest specified herein on,
any Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to
this Section 10.01) any fees or other amounts payable hereunder or under any
other Loan Document, without the written consent of each Lender entitled to such
amount; provided, however, that only the consent of the Required Lenders shall
be necessary to amend (i) the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest or Letter of Credit Fees at the
Default Rate or (ii) any financial covenant hereunder (or any defined term used
therein) even if the effect of such amendment would be to reduce the rate of
interest on any Loan or L/C Borrowing or to reduce any fee payable hereunder;
     (e) change Section 2.13 or Section 8.03 in a manner that would alter the
pro rata sharing of payments required thereby without the written consent of
each Lender;
     (f) change any provision of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender;
     (g) except as provided in Section 9.10 and except as required pursuant to
the Intercreditor Agreement, release all or substantially all of the Collateral
in any transaction or series of related transactions, without the written
consent of each Lender; or
     (h) release all or substantially all of the value of the Guaranty, without
the written consent of each Lender, except to the extent the release of any
Subsidiary from the Guaranty is permitted pursuant to Section 9.10 (in which
case such release may be made by the Administrative Agent acting alone);
and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; and
(iv) the Fee Letter may be amended, or rights or privileges thereunder waived,
in a writing executed only by the parties thereto. Notwithstanding anything to
the contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, except that the
Commitment of such Lender may not be increased or extended without the consent
of such Lender.
     If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender and that has been approved by the Required Lenders, the Borrower may
replace such non-consenting Lender in accordance with Section 10.13; provided
that such amendment, waiver, consent or release can be effected as a result of
the assignment contemplated by such Section (together with all other such
assignments required by the Borrower to be made pursuant to this paragraph).

86



--------------------------------------------------------------------------------



 



     10.02 Notices; Effectiveness; Electronic Communication.
     (a) Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:
     (i) if to a Loan Party, the Administrative Agent, the L/C Issuer, or the
Swing Line Lender, to the address, telecopier number, electronic mail address or
telephone number specified for such Person on Schedule 10.02, or to such other
address, facsimile number, electronic mail address or telephone number as shall
be designated by such Person in writing to the other parties; and
     (ii) if to any other Lender, to the address, telecopier number, electronic
mail address or telephone number specified in its Administrative Questionnaire,
or to such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such Person in writing to the other parties.
     Notices sent by hand or overnight courier service, or mailed by certified
or registered mail, shall be deemed to have been given when received; notices
sent by telecopier shall be deemed to have been given when sent (except that, if
not given during normal business hours for the recipient, shall be deemed to
have been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
     (b) Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided, that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to
Article II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in their own discretion, agree to accept notices and other communications
to it hereunder by electronic communications pursuant to procedures approved by
it, provided, that approval of such procedures may be limited to particular
notices or communications.
     Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided, that if such notice or other communication
is not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
     (c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR

87



--------------------------------------------------------------------------------



 



STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER
CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER
MATERIALS OR THE PLATFORM. In no event shall the Administrative Agent or any of
its Related Parties (collectively, the “Agent Parties”) have any liability to
the Borrower, any Lender, the L/C Issuer or any other Person for losses, claims,
damages, liabilities or expenses of any kind (whether in tort, contract or
otherwise) arising out of the Borrower’s or the Administrative Agent’s
transmission of Borrower Materials through the Internet, except to the extent
that such losses, claims, damages, liabilities or expenses are determined by a
court of competent jurisdiction by a final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Agent Party;
provided, however, that in no event shall any Agent Party have any liability to
the Borrower, any Lender, the L/C Issuer or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages).
     (d) Change of Address, Etc. The Borrower, the Administrative Agent, the L/C
Issuer and the Swing Line Lender may change its address, telecopier or telephone
number for notices and other communications hereunder by notice to the other
parties hereto. Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Borrower, the Administrative Agent, the L/C Issuer and the Swing Line Lender. In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, telecopier number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender.
     Furthermore, each Public Lender agrees to cause at least one individual at
or on behalf of such Public Lender to at all times have selected the “Private
Side Information” or similar designation on the content declaration screen of
the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States Federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to the Borrower or its securities for purposes of
United States Federal or state securities laws.
     (e) Reliance by Administrative Agent, L/C Issuer and Lenders. The
Administrative Agent, the L/C Issuer and the Lenders shall be entitled to rely
and act upon any notices (including telephonic Loan Notices and Swing Line Loan
Notices) purportedly given by or on behalf of the Borrower even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof. The Borrower agrees to indemnify the Administrative Agent, the L/C
Issuer, each Lender and the Related Parties of each of them from all losses,
costs, expenses and liabilities resulting from the reliance by such Person on
each notice purportedly given by or on behalf of the Borrower. All telephonic
notices to and other telephonic communications with the Administrative Agent may
be recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.
     10.03 No Waiver; Cumulative Remedies. No failure by any Lender, the L/C
Issuer or the Administrative Agent to exercise, and no delay by any such Person
in exercising, any right, remedy, power or privilege hereunder shall operate as
a waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.

88



--------------------------------------------------------------------------------



 



     10.04 Expenses; Indemnity; Damage Waiver.
     (a) Costs and Expenses. The Borrower agrees to pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the preparation, negotiation,
execution, delivery and administration of this Agreement and the other Loan
Documents or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated), (ii) all reasonable out-of-pocket expenses incurred by the L/C
Issuer in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, any Lender or the
L/C Issuer (including the fees, charges and disbursements of any counsel for the
Administrative Agent, any Lender or the L/C Issuer) in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.
     (b) Indemnification by the Borrower. The Borrower agrees to indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the reasonable fees, charges and disbursements of any counsel for any
Indemnitee) incurred by any Indemnitee or asserted against any Indemnitee by any
third party or by the Borrower or any other Loan Party arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder, the consummation of the transactions
contemplated hereby or thereby, or, in the case of the Administrative Agent (and
any sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents, (ii) any Loan or Letter of Credit or the
use or proposed use of the proceeds therefrom (including any refusal by the L/C
Issuer to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by the Borrower or
any of its Subsidiaries, or any Environmental Liability related in any way to
the Borrower or any of its Subsidiaries, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any other Loan Party, and regardless of whether any
Indemnitee is a party thereto, IN ALL CASES, WHETHER OR NOT CAUSED BY OR
ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE
NEGLIGENCE OF THE INDEMNITEE; provided, that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by the Borrower or any other Loan Party against an Indemnitee for breach
in bad faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if the Borrower or such Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction.
     (c) Reimbursement by Lenders. To the extent that the Borrower for any
reason fail to indefeasibly pay any amount required under subsection (a) or (b)
of this Section to be paid by them to the Administrative Agent (or any sub-agent
thereof), the L/C Issuer or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the

89



--------------------------------------------------------------------------------



 



L/C Issuer or such Related Party, as the case may be, such Lender’s Applicable
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount, provided, that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent) or the L/C Issuer in its capacity
as such, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent) or L/C Issuer in connection with
such capacity. The obligations of the Lenders under this subsection (c) are
subject to the provisions of Section 2.12(d).
     (d) Waiver of Consequential Damages, Etc. To the fullest extent permitted
by applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.
     (e) Payments. All amounts due under this Section shall be payable not later
than ten Business Days after demand therefor.
     (f) Survival. The agreements in this Section shall survive the resignation
of the Administrative Agent, the L/C Issuer and the Swing Line Lender, the
replacement of any Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all the other Obligations.
     10.05 Payments Set Aside. To the extent that any payment by or on behalf of
the Borrower is made to the Administrative Agent, the L/C Issuer or any Lender,
or the Administrative Agent, the L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
and the L/C Issuer under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.
     10.06 Successors and Assigns.
     (a) Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
subsection (b) of this Section 10.06, (ii) by way of participation in

90



--------------------------------------------------------------------------------



 



accordance with the provisions of subsection (d) of this Section 10.06, and
(iii) by way of pledge or assignment of a security interest subject to the
restrictions of subsection (f) of this Section 10.06, (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section 10.06, and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent, the L/C Issuer and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.
     (b) Assignments by Lenders. Any Lender may at any time assign to one or
more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans (including
for purposes of this subsection (b), participations in L/C Obligations and in
Swing Line Loans) at the time owing to it); provided that any such assignment
shall be subject to the following conditions:
     (i) Minimum Amounts.
     (A) in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and
     (B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met;
     (ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans;
     (iii) Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:
     (A) the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund;
     (B) the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that

91



--------------------------------------------------------------------------------



 



is not a Lender, an Affiliate of such Lender or an Approved Fund with respect to
such Lender;
     (C) the consent of the L/C Issuer (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding); and
     (D) the consent of the Swing Line Lender (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment.
     (iv) Assignment and Assumption. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $3,500;
provided, however, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment. The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.
     (v) No Assignment to Borrower. No such assignment shall be made to the
Borrower or any of the Borrower’s Affiliates or Subsidiaries.
     (vi) No Assignment to Natural Persons. No such assignment shall be made to
a natural person.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.
     (c) Register. The Administrative Agent, acting solely for this purpose as
an agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans and L/C Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.
     (d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its

92



--------------------------------------------------------------------------------



 



Commitment and/or the Loans (including such Lender’s participations in L/C
Obligations and/or Swing Line Loans) owing to it); provided, that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative
Agent, the Lenders and the L/C Issuer shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement.
     Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided, that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.13 as though it were a
Lender.
     (e) Limitations upon Participant Rights. A Participant shall not be
entitled to receive any greater payment under Sections 3.01 or 3.04 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.01 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 3.01(e) as though it were a
Lender.
     (f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided,
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
     (g) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
     (h) Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Commitment and Loans pursuant to subsection (b)
above, Bank of America may, (i) upon 30 days’ notice to the Borrower and the
Lenders, resign as L/C Issuer and/or (ii) upon 30 days’ notice to the Borrower,
resign as Swing Line Lender. In the event of any such resignation as L/C Issuer
or Swing Line Lender, the Borrower shall be entitled to appoint from among the
Lenders a successor L/C Issuer or Swing Line Lender hereunder; provided,
however, that no failure by the Borrower to appoint any such successor shall
affect the resignation of Bank of America as L/C Issuer or Swing Line Lender, as
the case may be. If Bank of America resigns as L/C Issuer, it shall retain all
the rights and obligations of the L/C Issuer hereunder with respect to all
Letters of Credit outstanding as of the effective date of its resignation as L/C
Issuer and all L/C Obligations with respect thereto (including the right to
require the Lenders to make Base Rate Committed Loans or fund risk
participations in Unreimbursed Amounts pursuant to

93



--------------------------------------------------------------------------------



 



Section 2.03(c)). If Bank of America resigns as Swing Line Lender, it shall
retain all the rights of the Swing Line Lender provided for hereunder with
respect to Swing Line Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Lenders to make Base
Rate Loans or fund risk participations in outstanding Swing Line Loans pursuant
to Section 2.04(c). Upon the appointment of a successor L/C Issuer and/or Swing
Line Lender, (a) such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring L/C Issuer or Swing
Line Lender, as the case may be, and (b) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to Bank
of America to effectively assume the obligations of Bank of America with respect
to such Letters of Credit.
     10.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuer agree to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, advisors and representatives
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or any
Eligible Assignee invited to be a Lender pursuant to Section 2.16(c), (ii) any
pledge referred to in Section 10.06(f), or (iii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (g) with the consent of the Borrower or (h) to
the extent such Information (x) becomes publicly available other than as a
result of a breach of this Section or (y) becomes available to the
Administrative Agent, any Lender, the L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower.
     For purposes of this Section, “Information” means all information received
from the Borrower or any Subsidiary relating to the Borrower or any Subsidiary
or any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the L/C Issuer on a
nonconfidential basis prior to disclosure by the Borrower or any Subsidiary,
provided, that, in the case of information received from the Borrower or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
     Each of the Administrative Agent, the Lenders and the L/C Issuer
acknowledge that (a) the Information may include material non-public information
concerning the Borrower or a Subsidiary, as the case may be, (b) it has
developed compliance procedures regarding the use of material non-public
information and (c) it will handle such material non-public information in
accordance with applicable Law, including United States Federal and state
securities Laws.
     10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, Administrative Agent, each Lender, the L/C Issuer and each of their
respective Affiliates, is hereby authorized at any time and from time to time,
to the fullest extent permitted by applicable law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final, in
whatever currency) at any time held and other obligations (in whatever

94



--------------------------------------------------------------------------------



 



currency) at any time owing by Administrative Agent, such Lender, the L/C Issuer
or any such Affiliate to or for the credit or the account of the Borrower or any
other Loan Party against any and all of the obligations of the Borrower or such
Loan Party now or hereafter existing under this Agreement or any other Loan
Document to Administrative Agent, such Lender, the L/C Issuer or any such
Affiliate, irrespective of whether or not Administrative Agent, such Lender or
the L/C Issuer shall have made any demand under this Agreement or any other Loan
Document and although such obligations of the Borrower or such Loan Party may be
contingent or unmatured or are owed to a branch or office of Administrative
Agent, such Lender or the L/ C Issuer different from the branch or office
holding such deposit or obligated on such indebtedness. The rights of
Administrative Agent, each Lender, the L/C Issuer and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that Administrative Agent, such Lender, the
L/C Issuer or their respective Affiliates may have. Administrative Agent, each
Lender and the L/C Issuer agree to notify the Borrower, and each Lender shall
notify the Administrative Agent, promptly after any such setoff and application,
provided, that the failure to give such notice shall not affect the validity of
such setoff and application.
     10.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.
     10.10 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto.
     Delivery of an executed counterpart of a signature page of this Agreement
by telecopy shall be effective as delivery of a manually executed counterpart of
this Agreement.
     10.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

95



--------------------------------------------------------------------------------



 



     10.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
     10.13 Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or if any Lender is a Defaulting Lender, or if the Borrower has
the right to replace a Lender pursuant to Section 10.01 or if any other
circumstance exists hereunder that gives the Borrower the right to replace a
Lender as a party hereto, then the Borrower may, at its expense and effort, upon
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 10.06), all of its
interests, rights and obligations under this Agreement and the related Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment), provided, that:
     (a) the Borrower shall have paid to the Administrative Agent the assignment
fee specified in Section 10.06(b);
     (b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);
     (c) in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and
     (d) such assignment does not conflict with applicable Laws.
     A Lender shall not be required to make any such assignment or delegation
if, prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
     10.14 Governing Law; Jurisdiction; etc.
     (a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
     (b) SUBMISSION TO JURISDICTION. THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK, NEW YORK AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT
OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION

96



--------------------------------------------------------------------------------



 



OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF
THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN
ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT,
ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE
BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.
     (c) WAIVER OF VENUE. THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (b) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.
     (d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE
OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
     10.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
     10.16 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent and the Arranger
are arm’s-length commercial transactions between the Borrower and its
Affiliates, on the one hand, and the Administrative Agent and the Arranger, on
the other hand, (B) the Borrower has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and (C) the
Borrower is capable of evaluating, and understands and accepts, the terms, risks
and conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Administrative Agent and the Arranger each is and has
been acting solely as a principal and, except as expressly agreed in writing by
the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for the Borrower or any of its Affiliates, or

97



--------------------------------------------------------------------------------



 



any other Person and (B) neither the Administrative Agent nor the Arranger has
any obligation to the Borrower or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Administrative Agent and
the Arranger and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrower and
its Affiliates, and neither the Administrative Agent nor the Arranger has any
obligation to disclose any of such interests to the Borrower or its Affiliates.
To the fullest extent permitted by law, the Borrower hereby waives and releases
any claims that it may have against the Administrative Agent and the Arranger
with respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.
     10.17 USA Patriot Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the Act.
     10.18 OTHER LIENS ON COLLATERAL; TERMS OF INTERCREDITOR AGREEMENT; ETC.
     (a) EACH LENDER PARTY HERETO UNDERSTANDS, ACKNOWLEDGES AND AGREES THAT
LIENS MAY BE CREATED ON THE COLLATERAL PURSUANT TO THE TERM LOAN DOCUMENTS,
WHICH LIENS ON THE REVOLVER PRIORITY COLLATERAL SHALL BE REQUIRED TO BE
SUBORDINATED AND JUNIOR TO THE LIENS CREATED PURSUANT TO THE LOAN DOCUMENTS IN
ACCORDANCE WITH THE TERMS OF THE INTERCREDITOR AGREEMENT. NOTWITHSTANDING
ANYTHING HEREIN OR IN ANY LOAN DOCUMENT TO THE CONTRARY, THE LIENS AND SECURITY
INTEREST GRANTED TO THE ADMINISTRATIVE AGENT PURSUANT TO THE VARIOUS LOAN
DOCUMENTS AND THE EXERCISE OF ANY RIGHT OR REMEDY BY THE ADMINISTRATIVE AGENT
PURSUANT TO THE LOAN DOCUMENTS ARE SUBJECT TO THE PROVISIONS OF THE
INTERCREDITOR AGREEMENT. THE INTERCREDITOR AGREEMENT ALSO CONTAINS CERTAIN
PROVISIONS PROVIDING FOR RELEASES OF COLLATERAL PURSUANT TO THE LOAN DOCUMENTS
IN THE EVENT THAT SUCH COLLATERAL IS RELEASED PURSUANT TO THE TERM LOAN
DOCUMENTS. PURSUANT TO THE TERMS OF THE INTERCREDITOR AGREEMENT, IN THE EVENT OF
ANY CONFLICT BETWEEN THE TERMS OF THE INTERCREDITOR AGREEMENT AND ANY OF THE
LOAN DOCUMENTS, THE PROVISIONS OF THE INTERCREDITOR AGREEMENT SHALL GOVERN AND
CONTROL.
     (b) EACH LENDER AUTHORIZES AND INSTRUCTS THE ADMINISTRATIVE AGENT TO ENTER
INTO THE INTERCREDITOR AGREEMENT ON BEHALF OF THE LENDERS, AND TO TAKE ALL
ACTIONS (AND EXECUTE ALL DOCUMENTS) REQUIRED (OR DEEMED ADVISABLE) BY IT IN
ACCORDANCE WITH THE TERMS OF THE INTERCREDITOR AGREEMENT.
     (c) THE PROVISIONS OF THIS SECTION 10.18 ARE NOT INTENDED TO SUMMARIZE ALL
RELEVANT PROVISIONS OF THE INTERCREDITOR AGREEMENT, THE FORM OF WHICH IS
ATTACHED AS AN EXHIBIT TO THIS AGREEMENT. REFERENCE MUST BE MADE TO THE
INTERCREDITOR AGREEMENT ITSELF TO UNDERSTAND ALL THE TERMS AND CONDITIONS
THEREOF. EACH LENDER IS RESPONSIBLE FOR MAKING ITS OWN ANALYSIS AND REVIEW OF
THE INTERCREDITOR AGREEMENT AND THE TERMS AND PROVISIONS THEREOF, AND NEITHER
THE ADMINISTRATIVE AGENT NOR ANY OF

98



--------------------------------------------------------------------------------



 



ITS AFFILIATES MAKES ANY REPRESENTATION TO ANY LENDER AS TO THE SUFFICIENCY OR
ADVISABILITY OF THE PROVISIONS CONTAINED IN THE INTERCREDITOR AGREEMENT.
     (d) Administrative Agent shall notify the Lenders of any amendment,
modification or waiver of the Intercreditor Agreement.
     10.19 Designated Indebtedness. All Obligations shall be, and are hereby
designated as, “Designated Senior Indebtedness” for purposes of, and as defined
in, each of the Giant Subordinated Indentures.
     10.20 Termination of Commitments Under Existing Credit Agreements. The
commitments of the lenders under the Existing Giant Credit Agreement, and the
commitments of the lenders under the Existing Western Credit Agreement shall
terminate on the Closing Date. Execution of this Agreement by a Lender who is
also a lender under the Existing Giant Credit Agreement shall constitute a
waiver of the notice provisions in Section 2.05(a) of such credit agreement, and
execution of this Agreement by a Lender who is also a lender under the Existing
Western Credit Agreement shall constitute a waiver of the notice provisions in
Section 2.06 of such credit agreement.
     10.21 ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

99



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the date first above written.

            WESTERN REFINING, INC.,
a Delaware corporation, as Borrower
      By:   /s/ Scott Weaver         Scott Weaver        Chief Administrative
Officer     

Signature Page to Revolving Credit Agreement
(Western Refining, Inc.)

 



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A.,
as Administrative Agent
      By:   /s/ Ronald E. McKaig         Name:   Ronald E. McKaig       
Title:   Senior Vice President     

Signature Page to Revolving Credit Agreement
(Western Refining, Inc.)

 



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A.,
as L/C Issuer, Swing Line Lender, and a Lender
      By:   /s/ Ronald E. McKaig         Name:   Ronald E. McKaig       
Title:   Senior Vice President     

Signature Page to Revolving Credit Agreement
(Western Refining, Inc.)

 



--------------------------------------------------------------------------------



 



            GENERAL ELECTRIC CAPITAL CORPORATION, as a Lender
      By:   /s/ Dwayne L. Coker         Name:   Dwayne L. Coker        Title:  
Duly Authorized Signatory     

Signature Page to Revolving Credit Agreement
(Western Refining, Inc.)

 



--------------------------------------------------------------------------------



 



            PNC BANK, NATIONAL ASSOCIATION,
as a Lender
      By:   /s/ Niki Stone         Name:   Niki Stone        Title:  
Relationship Manager     

Signature Page to Revolving Credit Agreement
(Western Refining, Inc.)

 



--------------------------------------------------------------------------------



 



            THE BANK OF NOVA SCOTIA,
as a Lender
      By:   /s/ Andrew Ostrov         Name:   Andrew Ostrov        Title:  
Director     

Signature Page to Revolving Credit Agreement
(Western Refining, Inc.)

 



--------------------------------------------------------------------------------



 



            WACHOVIA BANK, NATIONAL ASSOCIATION,
as a Lender
      By:   /s/ Robert H. Milhorat         Name:   Robert H. Milhorat       
Title:   Director     

Signature Page to Revolving Credit Agreement
(Western Refining, Inc.)

 



--------------------------------------------------------------------------------



 



            THE ROYAL BANK OF SCOTLAND plc,
as a Lender
      By:   /s/ Lucy Walker         Name:   Lucy Walker        Title:   Vice
President     

Signature Page to Revolving Credit Agreement
(Western Refining, Inc.)

 



--------------------------------------------------------------------------------



 



            UBS LOAN FINANCE LLC,
as a Lender
      By:   /s/ Richard L. Tavrow         Name:   Richard L. Tavrow       
Title:   Director              By:   /s/ Irja R. Otsa         Name:   Irja R.
Otsa        Title:   Associate Director     

Signature Page to Revolving Credit Agreement
(Western Refining, Inc.)

 



--------------------------------------------------------------------------------



 



            ABN AMRO BANK N.V.,
as a Lender
      By:   /s/ Jamie Conn         Name:   Jamie Conn        Title:   Managing
Director              By:   /s/ John Reed         Name:   John Reed       
Title:   Director     

Signature Page to Revolving Credit Agreement
(Western Refining, Inc.)

 



--------------------------------------------------------------------------------



 



            ALLIED IRISH BANKS p.l.c.,
as a Lender
      By:   /s/ Edward M. Fenk         Name:   Edward M. Fenk        Title:  
Vice President              By:   /s/ Vaughn Buck         Name:   Vaughn Buck   
    Title:   Director     

Signature Page to Revolving Credit Agreement
(Western Refining, Inc.)

 



--------------------------------------------------------------------------------



 



            BANK OF SCOTLAND,
as a Lender
      By:   /s/ Karen Weich         Name:   Karen Weich        Title:   Vice
President     

Signature Page to Revolving Credit Agreement
(Western Refining, Inc.)

 



--------------------------------------------------------------------------------



 



            BNP PARIBAS,
as a Lender
      By:   /s/ Mark A. Cox         Name:   Mark A. Cox        Title:   Managing
Director              By:   /s/ Greg Smothers         Name:   Greg Smothers     
  Title:   Vice President     

Signature Page to Revolving Credit Agreement
(Western Refining, Inc.)

 



--------------------------------------------------------------------------------



 



            FORTIS CAPITAL CORP.,
as a Lender
      By:   /s/ Darrell Holley         Name:   Darrell Holley        Title:  
Managing Director              By:   /s/ David Montgomery         Name:   David
Montgomery        Title:   Senior Vice President     

Signature Page to Revolving Credit Agreement
(Western Refining, Inc.)

 



--------------------------------------------------------------------------------



 



            MIZUHO CORPORATE BANK, LTD.,
as a Lender
      By:   /s/ Leon Mo         Name:   Leon Mo        Title:   Senior Vice
President     

Signature Page to Revolving Credit Agreement
(Western Refining, Inc.)

 



--------------------------------------------------------------------------------



 



            NATIXIS,
as a Lender
      By:   /s/ Louise P. Laville, III         Name:   Louise P. Laville, III   
    Title:   Managing Director              By:   /s/ Daniel Payer        
Name:   Daniel Payer        Title:   Director     

Signature Page to Revolving Credit Agreement
(Western Refining, Inc.)

 



--------------------------------------------------------------------------------



 



            NATIONAL CITY BANK,
as a Lender
      By:   /s/ Stephen Monto         Name:   Stephen Monto        Title:   Vice
President     

Signature Page to Revolving Credit Agreement
(Western Refining, Inc.)

 



--------------------------------------------------------------------------------



 



            RZB FINANCE LLC,
as a Lender
      By:   /s/ Shirley Ritch         Name:   Shirley Ritch        Title:  
Assistant Vice President              By:   /s/ Dexter Beintrexler        
Name:   Dexter Beintrexler        Title:   President     

Signature Page to Revolving Credit Agreement
(Western Refining, Inc.)

 



--------------------------------------------------------------------------------



 



            SOCIÉTÉ GÉNÉRALE,
as a Lender
      By:   /s/ Chung-Taek Oh         Name:   Chung Taek Oh        Title:   Vice
President              By:   /s/ Emanuel Chesneau         Name:   Emanuel
Chesneau        Title:   Managing Director     

Signature Page to Revolving Credit Agreement
(Western Refining, Inc.)

 



--------------------------------------------------------------------------------



 



            SUMITOMO MITSUI BANKING CORP., NEW YORK, as a Lender
      By:   /s/ Masakazu Hasegawa         Name:   Masakazu Hasegawa       
Title:   Joint General Manager     

Signature Page to Revolving Credit Agreement
(Western Refining, Inc.)

 



--------------------------------------------------------------------------------



 



            SUNTRUST BANK,
as a Lender
      By:   /s/ Peter Panos         Name:   Peter Panos        Title:   Vice
President     

Signature Page to Revolving Credit Agreement
(Western Refining, Inc.)

 



--------------------------------------------------------------------------------



 



            U.S. BANK NATIONAL ASSOCIATION,
as a Lender
      By:   /s/ Justin M. Alexander         Name:   Justin M. Alexander       
Title:   Vice President     

Signature Page to Revolving Credit Agreement
(Western Refining, Inc.)

 



--------------------------------------------------------------------------------



 



            BAYERISCHE LANDESBANK, NEW YORK BRANCH, as a Lender
      By:   /s/ Georgina Fiordalisi         Name:   Georgina Fiordalisi       
Title:   Vice Pesident              By:   /s/ Annette Schmidt         Name:  
Annette Schmidt        Title:   First Vice Presiden     

Signature Page to Revolving Credit Agreement
(Western Refining, Inc.)

 



--------------------------------------------------------------------------------



 



            CAPITAL ONE, NATIONAL ASSOCIATION
as a Lender
      By:   /s/ Stan G. Weiser Jr.         Name:   Stan G. Weiser       
Title:   Vice President     

Signature Page to Revolving Credit Agreement
(Western Refining, Inc.)

 



--------------------------------------------------------------------------------



 



            COMERICA BANK,
as a Lender
      By:   /s/ Charles T. Johnson         Name:   Charles T. Johnson       
Title:   Vice President     

Signature Page to Revolving Credit Agreement
(Western Refining, Inc.)

 



--------------------------------------------------------------------------------



 



            COMMERZBANK AG, NEW YORK AND
GRAND CAYMAN BRANCHES,
as a Lender
      By:   /s/ Andrew Campbell         Name:   Andrew Campbell        Title:  
Senior Vice President              By:   /s/ Janet Berry         Name:   Janet
Berry        Title:   Assistant Treasurer     

Signature Page to Revolving Credit Agreement
(Western Refining, Inc.)

 



--------------------------------------------------------------------------------



 



            COMPASS BANK,
as a Lender
      By:   /s/ Payton K. Swope         Name:   Payton K. Swope        Title:  
Vice President     

Signature Page to Revolving Credit Agreement
(Western Refining, Inc.)

 



--------------------------------------------------------------------------------



 



            GUARANTY BANK,
as a Lender
      By:   /s/ Christopher S. Parada         Name:   Christopher S. Parada     
  Title:   Senior Vice President     

Signature Page to Revolving Credit Agreement
(Western Refining, Inc.)

 



--------------------------------------------------------------------------------



 



            RAYMOND JAMES BANK, FSB,
as a Lender
      By:   /s/ Laurens F. Schaad Jr.         Name:   Laurens F. Schaad Jr.     
  Title:   Vice President     

Signature Page to Revolving Credit Agreement
(Western Refining, Inc.)

 



--------------------------------------------------------------------------------



 



            THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
HOUSTON AGENCY, as a Lender
      By:   /s/ John McGhee         Name:   John McGhee        Title:   Vice
President & Manager     

Signature Page to Revolving Credit Agreement
(Western Refining, Inc.)

 



--------------------------------------------------------------------------------



 



            UNITED OVERSEAS BANK LIMITED,
NEW YORK AGENCY, as a Lender
      By:   /s/ George Lim         Name:   George Lim        Title:   SVP & GM 
            By:   /s/ Mario Sheng         Name:   Mario Sheng        Title:  
AVP     

Signature Page to Revolving Credit Agreement
(Western Refining, Inc.)

 



--------------------------------------------------------------------------------



 



            WELLS FARGO BANK, N.A.,
as a Lender
      By:   /s/ Charles D. Kirkham         Name:   Charles D. Kirkham       
Title:   Senior Vice President     

Signature Page to Revolving Credit Agreement
(Western Refining, Inc.)

 